 



Exhibit 10.1
 
 
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
dated as of January 30, 2008
by and among
BLACK BOX CORPORATION OF PENNSYLVANIA
and
NORSTAN, INC.,
as Borrowers,
THE GUARANTORS PARTIES HERETO FROM TIME TO TIME,
THE LENDERS PARTIES HERETO FROM TIME TO TIME
and
CITIZENS BANK OF PENNSYLVANIA,
as Administrative Agent,
RBS SECURITIES CORP. d/b/a RBS GREENWICH CAPITAL,
as Lead Arranger and Book Runner,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent,
NATIONAL CITY BANK OF PENNSYLVANIA,
as Co-Documentation Agent,
U.S. BANK,
as Co-Documentation Agent,
CITIBANK NA,
as Co-Documentation Agent
 

 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                              Page
 
                ARTICLE I DEFINITIONS; CONSTRUCTION        
 
  1.01   Certain Definitions     2  
 
  1.02   Construction     19  
 
  1.03.   Accounting Principles     19  
 
                ARTICLE II REVOLVING CREDIT        
 
  2.01.   Revolving Credit Loans     20  
 
  2.02   Commitment Fee; Other Fees     22  
 
  2.03   Making of Loans     23  
 
  2.04   Interest Rates     23  
 
  2.05   Conversion or Renewal of Interest Rate Options     26  
 
  2.06   Prepayments Generally     27  
 
  2.07   Optional Prepayments     27  
 
  2.08   Interest Payment Dates     28  
 
  2.09   Pro Rata Treatment; Payments Generally; Interest on Overdue Amounts    
28  
 
  2.10   Additional Compensation in Certain Circumstances     29  
 
  2.11   Payments     30  
 
  2.12   Funding by Branch, Subsidiary of Affiliate     32  
 
  2.13   Swingline Loans     33  
 
  2.14   Interest on and Payment of Swingline Loans; Other Matters     35  
 
  2.15   Borrowers are Integrated Group; Primary Obligations     36  
 
                ARTICLE III LETTERS OF CREDIT        
 
  3.01   Letters of Credit     38  
 
  3.02   Letter of Credit Fees     39  
 
  3.03   Procedure for Issuance of Letters of Credit     39  
 
  3.04   Participating Interests     40  
 
  3.05   Drawings and Reimbursements     40  
 
  3.06   Obligations Absolute     42  
 
  3.07   Increase Costs     43  
 
  3.08   Further Assurances     43  
 
  3.09   Letter of Credit Application     43  
 
  3.10   Cash Collateral for Letters of Credit     43  
 
  3.11   Additional Provisions Regarding Letters of Credit     45  
 
  3.12   Certain Provisions Relating To the Issuing Banks     46  
 
  3.13   Multicurrency Payments     47  
 
                ARTICLE IV REPRESENTATIONS AND WARRANTIES        
 
               
 
  4.01   Corporate Status     48  
 
  4.02   Corporate Power and Authorization     48  
 
  4.03   Execution and Binding Effect     48  
 
  4.04   Governmental Approvals and Filings     48  

i 



--------------------------------------------------------------------------------



 



                 
 
  4.05   Absence of Conflicts     49  
 
  4.06   Financial Statements; Projections     49  
 
  4.07   Absence of Undisclosed Liabilities     50  
 
  4.08   Absence of Material Adverse Changers     50  
 
  4.09   Accurate and Complete Disclosure     50  
 
  4.10   Margin Regulations     50  
 
  4.11   Subsidiaries     50  
 
  4.12   Partnerships, etc.     51  
 
  4.13   Ownership and Control     51  
 
  4.14   Litigation     51  
 
  4.15   Absence of Events of Default     52  
 
  4.16   Absence of Other Conflicts     52  
 
  4.17   Insurance     52  
 
  4.18   Title to Property     52  
 
  4.19   Intellectual Property     52  
 
  4.20   Taxes     52  
 
  4.21   Employee Benefits     53  
 
  4.22   Environmental Matters     53  
 
  4.23   Permits and Other Operating Rights     54  
 
  4.24   Solvency     54  
 
  4.25   Regulatory Status     54  
 
  4.26   Anti-Terrorism Laws     54  
 
                ARTICLE V CONDITIONS OF LENDING        
 
  5.01   Conditions to Making Initial Loans and Issuance of Initial Letter of
Credit     55  
 
  5.02   Conditions to All Loans     57  
 
                ARTICLE VI AFFIRMATIVE COVENANTS        
 
  6.01   Basic Reporting Requirements     58  
 
  6.02   Insurance     62  
 
  6.03   Payment of Taxes and Other Potential Charges and Priority Claims     62
 
 
  6.04   Preservation of Corporate Status     63  
 
  6.05   Governmental Approvals and Filings     63  
 
  6.06   Maintenance of Properties     63  
 
  6.07   Avoidance of Other Conflicts     63  
 
  6.08   Financial Accounting Practices     64  
 
  6.09   Use of Proceeds     64  
 
  6.10   Continuation of or Change in Business     64  
 
  6.11   Consolidated Tax Return     65  
 
  6.12   Fiscal Year     65  
 
  6.13   Covenant to Secure Note Equally     65  
 
  6.14   Additional Guarantors     65  
 
                ARTICLE VII NEGATIVE COVENANTS        
 
  7.01   Anti-Terrorism Laws     65  
 
  7.02   Leverage     66  

ii 



--------------------------------------------------------------------------------



 



                 
 
  7.03   Interest Coverage     66  
 
  7.04   License Agreement     66  
 
  7.05   Liens     66  
 
  7.06   Indebtedness     67  
 
  7.07   Guarantees, Indemnities of the Borrowers, etc.     68  
 
  7.08   Loans, Advances and Investments     68  
 
  7.09   Dividends and Related Distributions     69  
 
  7.10   Sale-Leasebacks     69  
 
  7.11   Mergers, Acquisitions, etc.     69  
 
  7.12   Dispositions of Properties     69  
 
  7.13   Dealings with Affiliates     70  
 
  7.14   Capital Expenditures     70  
 
  7.15   Limitation on Other Restrictions on Liens     70  
 
  7.16   Limitations or Other Restrictions on Dividends by Subsidiaries     70  
 
                ARTICLE VIII DEFAULTS        
 
  8.01   Events of Default     71  
 
  8.02   Consequences of an Event of Default     73  
 
                ARTICLE IX THE AGENT        
 
  9.01   Appointment     74  
 
  9.02   General Nature of Agent’s Duties     74  
 
  9.03   Exercise of Powers     75  
 
  9.04   General Exculpatory Provisions     75  
 
  9.05   Administration by the Agent and the Issuing Bank     76  
 
  9.06   Lender Not Relying on Agent or Other Lenders     77  
 
  9.07   Indemnification     77  
 
  9.08   Agent in its Individual Capacity     78  
 
  9.09   Holders of Notes     78  
 
  9.10   Successor Agent     78  
 
  9.11   Additional Agents     79  
 
  9.12   Calculations     78  
 
  9.13   Funding by Agent     79  
 
  9.14   Other Agents     79  
 
                ARTICLE X MISCELLANEOUS        
 
  10.01   Holidays     79  
 
  10.02   Records     80  
 
  10.03   Amendments and Waivers     80  
 
  10.04   No Implied Waiver; Cumulative Remedies     81  
 
  10.05   Notices; Effectiveness; Electronic Communication     81  
 
  10.06   Expenses; Taxes; Indemnity     83  
 
  10.07   Severability     84  
 
  10.08   Prior Understandings     84  
 
  10.09   Duration; Survival     84  
 
  10.10   Counterparts     84  

iii 



--------------------------------------------------------------------------------



 



                 
 
  10.11   Limitation of Payments     84  
 
  10.12   Set-Off     85  
 
  10.13   Sharing of Collections     85  
 
  10.14   Successors and Assigns; Participation; Assignments     85  
 
  10.15   Governing Law; Submission to Jurisdiction: Waiver of Jury Trial;
Limitation of Liability     89  
 
  10.16   Termination of Existing Revolving Credit Facilities     91  
 
  10.17   Confidentiality     91  

     
ANNEX A
  Pricing Grid
ANNEX B
  Commitment Schedule
EXHIBIT A
  Form of Revolving Credit Note
EXHIBIT A-1
  Form of Swingline Note
EXHIBIT B
  Form of Letter of Credit Agreement
EXHIBIT C
  Form of Documentary Letter of Credit Agreement
EXHIBIT D
  Form of Parent Guaranty
EXHIBIT E
  Form of Subsidiary Guaranty
EXHIBIT F
  Form of Quarterly Compliance Certificate
EXHIBIT G
  Subordination Terms
EXHIBIT H
  Form of Transfer Supplement (with Schedules thereto)
Schedule 3.01
  Outstanding Letters of Credit
Schedule 4.01
  Loan Parties and Subsidiaries
Schedule 4.05
  Certain Conflicts
Schedule 4.07
  Certain Liabilities
Schedule 4.11
  Capital of Subsidiaries
Schedule 4.12
  Capitalization of Loan Parties
Schedule 4.14
  Litigation
Schedule 4.20
  Taxes
Schedule 4.21
  Employee Benefits
Schedule 4.22(d)
  Environmental Cleanup Sites
Schedule 6.01(e)
  Form of Acquisition Disclosure Certificate
Schedule 7.05
  Certain Liens
Schedule 7.06
  Certain Indebtedness

iv  



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
                      THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”), dated as of January 30, 2008, by and among BLACK BOX CORPORATION
OF PENNSYLVANIA, a Delaware corporation (“BBCPA”), and NORSTAN, INC., a
Minnesota corporation (“Norstan” -- BBCPA and Norstan are sometimes individually
referred to herein as a “Borrower” and collectively as the “Borrowers”), BLACK
BOX CORPORATION, a Delaware corporation (the “Parent”), the guarantors parties
hereto from time to time (together with the Parent, the “Guarantors”), the
Lenders parties hereto from time to time and CITIZENS BANK OF PENNSYLVANIA, a
banking association organized and existing under the laws of the Commonwealth of
Pennsylvania, as administrative agent for the Lenders parties hereunder (in such
capacity, together with the successors in such capacity, the “Agent”).
W I T N E S S E T H:
                      WHEREAS, the Borrowers, the Parent, certain of the
Guarantors, the Agent and the “Lender” parties thereto entered into that certain
Second Amended and Restated Credit Agreement dated as of January 24, 2005 (as
previously amended, the “Existing Credit Agreement”), pursuant to which the
Lender parties to the Existing Credit Agreement made a revolving credit facility
available in the maximum aggregate amount of $310,000,000 available to the
Borrowers (the “Existing Credit Facility”);
                      WHEREAS, the Borrowers have requested that the Lenders
amend certain of the terms and provisions of the Existing Credit Agreement to
provide for an increase of the Existing Credit Facility to $350,000,000, to
refinance the Existing Credit Facility and to provide funds for the working
capital requirements and general corporate purposes of the Borrowers, including
acquisitions permitted by the terms of this Agreement, and to provide for the
issuance of Letters of Credit for the account of the Borrowers;
                      WHEREAS, the Lenders have agreed to amend and restate the
Existing Credit Agreement and to extend credit to the Borrowers on the terms and
conditions set forth herein; and
                      WHEREAS, this Agreement amends and restates in its
entirety the Existing Credit Agreement and, upon the effectiveness of this
Agreement, on the Closing Date, the terms and provisions of the Existing Credit
Agreement shall be superseded hereby. All references to “Credit Agreement”
contained in the Loan Documents, as defined in the Existing Credit Agreement,
delivered in connection with the Existing Credit Agreement shall be deemed to
refer to this Agreement. Notwithstanding the amendment and restatement of the
Existing Credit Agreement by this Agreement, the Obligations outstanding under
the Existing Credit Agreement as of the Closing Date shall remain outstanding
and constitute Obligations hereunder. Such outstanding Obligations and the
guaranties of payment thereof shall in all respects be continuing, and this
Agreement shall not be deemed to evidence or result in a novation or repayment
and re-borrowing of such Obligations. In furtherance of and, without limiting
the foregoing, from and after the Closing Date and except as expressly specified
herein, the terms, conditions, and

1



--------------------------------------------------------------------------------



 



covenants governing the Obligations outstanding under the Existing Credit
Agreement shall be solely as set forth in this Agreement, which shall supersede
the Existing Credit Agreement in its entirety.
                      NOW, THEREFORE, in consideration of the premises and of
the mutual covenants herein contained, and intending to be legally bound hereby,
the parties hereto agree as follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION
                      1.01.    Certain Definitions. In addition to other words
and terms defined elsewhere in this Agreement, as used herein the following
words and terms shall have the following meanings, respectively, unless the
context hereof otherwise clearly requires:
                      “Acquisition” of a Person shall mean the acquisition of
all or substantially all of the assets of such Person, whether by acquisition of
the assets of such Person or of the ownership interests of such Person, or
otherwise.
                      “Administrative Questionnaire” means, with respect to each
Lender, a questionnaire in the form prepared by the Agent and submitted by such
Lender to the Agent (with a copy for the Borrowers), duly completed by such
Lender.
                      “Affected Lender” shall have the meaning set forth in
Section 2.04(e) hereof.
                      “Affiliate” of a Person (the “Specified Person”) shall
mean any Person which directly or indirectly controls, or is controlled by, or
is under common control with, the Specified Person. For purposes of the
preceding sentence, “control” of a Person means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.
                      “Agent Fee Letter” shall mean the Agent Fee Letter between
BBCPA and Agent, dated as of December 18, 2007, as the same may from time to
time be amended, restated or otherwise modified.
                      “Aggregate Commitment” shall mean the aggregate amount of
the Revolving Credit Commitments of all of the Lenders.
                      “Anti-Terrorism Laws” shall mean any Laws relating to
terrorism or money laundering, including Executive Order No. 13224, the Trading
with the Enemies Act (50 U.S.C. §1 et seq.), the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control and any
enabling legislation or executive order relating thereto (as any of the
foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

2



--------------------------------------------------------------------------------



 



                      “Applicable Lending Office” shall mean, with respect to
any Lender (a) in the case of the Base Rate Portion of its Loans, its Domestic
Lending Office and (b) in the case of the LIBOR Portion of its Loans, its LIBOR
Lending Office.
                      “Applicable Margin” shall have the meaning set forth in
Section 2.04(b) hereof.
                      “Applicable Swingline Margin” has the meaning ascribed
thereto in Section 2.14.
                      “Applicable Tier” shall have the meaning set forth in
Annex A hereof.
                      “Assured Obligation” shall have the meaning set forth in
the definition of Guaranty Equivalent.
                      “Base Rate” shall have the meaning set forth in
Section 2.04(a)(i) hereof.
                      “Base Rate Option” shall have the meaning set forth in
Section 2.04(a)(i) hereof.
                      “Base Rate Portion” of any Loan or Loans shall mean at any
time the portion, including the whole, of such Loan or Loans bearing interest at
such time (a) under the Base Rate Option or (b) in accordance with
Section 2.09(c)(ii) hereof. If no Loan or Loans is specified, “Base Rate
Portion” shall refer to the Base Rate Portion of all Loans outstanding at such
time.
                      “Blocked Person” shall have the meaning given to such term
in Section 4.27(b) of this Agreement.
                      “Borrowers’ Agent” shall have the meaning given to such
term in Section 2.15 of this Agreement.
                      “Business Day” shall mean any day other than a Saturday,
Sunday, public holiday under the laws of the Commonwealth of Pennsylvania or
other day on which banking institutions are authorized or obligated to close in
Pittsburgh, Pennsylvania.
                      “Capital Expenditures” of any Person shall mean, for any
period, all expenditures (whether paid in cash or accrued as liabilities during
such period) of such Person during such period which would be classified as
capital expenditures in accordance with GAAP (including, without limitation,
expenditures for maintenance and repairs which are capitalized, and Capitalized
Leases to the extent an asset is recorded in connection therewith in accordance
with GAAP).
                      “Capitalized Lease” shall mean at any time any lease which
is, or is required under GAAP to be, capitalized on the balance sheet of the
lessee at such time, and “Capitalized Lease Obligation” of any Person at any
time shall mean the aggregate amount which is, or is required under GAAP to be,
reported as a liability on the balance sheet of such Person at such time as
lessee under a Capitalized Lease.
                      “Cash Equivalent Investments” shall mean any of the
following, to the extent acquired for investment and not with a view to
achieving trading profits: (a) obligations fully backed by the full faith and
credit of the United States of America maturing not in excess of nine

3



--------------------------------------------------------------------------------



 



(9) months from the date of acquisition, (b) commercial paper maturing not in
excess of nine (9) months from the date of acquisition and rated “P-1” by
Moody’s Investors Service or “A-1” by Standard & Poor’s Corporation on the date
of acquisition, and (c) the following obligations of any domestic commercial
bank having capital and surplus in excess of $500,000,000, which has, or the
holding company of which has, a commercial paper rating meeting the requirements
specified in clause (b) above: (i) time deposits, certificates of deposit and
acceptances maturing not in excess of nine (9) months from the date of
acquisition; or (ii) repurchase obligations with a term of not more than seven
(7) days for underlying securities of the type referred to in clause (a) above.
                      “CERCLA” shall mean the Comprehensive Environmental
Response, Compensation and Liability Act, as amended, and any successor statute
of similar import, and regulations thereunder, in each case as in effect from
time to time.
                      “CERCLIS” shall mean the Comprehensive Environmental
Response, Compensation and Liability Information System List, as the same may be
amended from time to time.
                      “Change of Control” shall mean any Person or group of
Persons (as used in Sections 13 and 14 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the rules and regulations thereunder) shall
have become the beneficial owner (as defined in Rules 13d-3 and 13d-5
promulgated by the Securities and Exchange Commission (the “SEC”) under the
Exchange Act) of 50% or more of the combined voting power of all the outstanding
voting securities of the Parent.
                      “Citizens” shall mean Citizens Bank of Pennsylvania in its
individual capacity.
                      “Closing Date” shall mean the date of the making of the
first Loan or issuance (or deemed issuance) of the first Letter of Credit
hereunder on or after the date of the execution and delivery of this Third
Amended and Restated Credit Agreement.
                      “Code” means the Internal Revenue Code of 1986, as
amended, and any successor statute of similar import, and regulations
thereunder, in each case as in effect from time to time. References to sections
of the Code shall be construed also to refer to any successor sections.
                      “Commitment” of a Lender shall mean the Revolving Credit
Commitment of such Lender.
                      “Commitment Fee” shall have the meaning set forth in
Section 2.02 hereof.
                      “Commitment Fee Rate” shall have the meaning set forth in
Section 2.02.
                      “Commitment Percentage” of any Lender at any time shall
mean the ratio of such Lender’s Revolving Credit Committed Amount set forth next
to its name on the Commitment Schedule to the aggregate Revolving Credit
Committed Amounts of each of the Lenders subject to transfer to another Lender
as provided in Section 10.14 hereof.

4



--------------------------------------------------------------------------------



 



                      “Commitment Schedule” means the Schedule attached to this
Agreement identified as such in Annex B.
                      “Consolidated EBIT” for any period, with respect to the
Parent and its consolidated Subsidiaries, shall mean the sum of (a) Consolidated
Net Income of the Parent and its consolidated Subsidiaries for such period,
(b) Consolidated Interest Expense for such period and (c) charges against income
for foreign, federal, state and local income taxes for such period, all as
determined on a consolidated basis in accordance with GAAP.
                      “Consolidated EBITDA” for any period, with respect to the
Parent and its consolidated Subsidiaries, shall mean the sum of (a) Consolidated
EBIT for such period, (b) depreciation expense for such period, (c) amortization
expense for such period, (d) expense (including legal and accounting fees and
expenses and payments made to or on behalf of employees of Parent), up to a
maximum amount of $10,000,000 in the aggregate, incurred as a cash charge with
respect to, and directly related to, the Parent’s remediation of issues related
to Section 409A of the Internal Revenue Code, (e) non-cash charges for which no
future cash expenditure is reasonably anticipated (including FAS 123R stock
option expense) to the extent included in determining Consolidated Net Income,
and (f) the non-cash effects of interest rate Swaps (which, for avoidance of
doubt, shall include both additions on account of items of non-cash expense and
reductions on account of items of non-cash income) to the extent included in
determining Consolidated Net Income, all as determined on a consolidated basis
in accordance with GAAP.
                      “Consolidated Interest Coverage Ratio”, as of the last day
of any fiscal quarter, shall mean the ratio of (a) Consolidated EBITDA to
(b) Consolidated Interest Expense, in each case of the Parent and its
consolidated Subsidiaries for the four most recently completed fiscal quarters
ending on such day, considered as a single accounting period. If an Acquisition
occurs during such period, each element of the Consolidated Interest Coverage
Ratio shall be calculated on a pro forma basis as if the Acquisition had been
made, and any Indebtedness or other obligations issued or incurred in connection
therewith had been issued or incurred, as of the first day of such period;
provided, however, that in making such calculations the Borrowers may ignore, to
an extent not unsatisfactory to the Agent or the Required Lenders, those
expenses and distributions of the acquired Person that would not have been
incurred had the Acquisition occurred as of the first day of such period. In
making such pro forma calculation of the Consolidated Interest Expense with
respect to Indebtedness or other obligations issued or incurred in connection
with the Acquisition, interest expense thereon shall be calculated by using the
actual interest rate incurred by Borrowers on Indebtedness issued under this
Agreement during the period that such pro forma Indebtedness is, or is deemed to
be, outstanding.
                      “Consolidated Interest Expense” for any period shall mean
the total interest expense of the Parent and its consolidated Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP,
excluding, however, non-cash charges on account of interest rate Swaps to the
extent included in determining Consolidated Net Income.
                      “Consolidated Leverage Ratio”, as of the last day of each
fiscal quarter, shall mean the ratio of (a) the aggregate Indebtedness of the
Parent and its consolidated Subsidiaries as of such day to (b) Consolidated
EBITDA of the Parent and its consolidated Subsidiaries for

5



--------------------------------------------------------------------------------



 



the four most recently completed fiscal quarters ending on such day, considered
as a single accounting period. If an Acquisition occurs during such period, the
Consolidated Leverage Ratio shall be calculated on a pro forma basis as if the
Acquisition had been made as of the first day of such period, provided that (i)
(A) Consolidated EBITDA of the Parent and its existing consolidated Subsidiaries
shall be calculated as set forth in the immediately preceding sentence, and (B)
Consolidated EBITDA of the Person that is the subject of the Acquisition shall
be calculated either (1) for the four most recently completed fiscal quarters
ending on such day, considered as a single accounting period, or (2) for the
twelve month period ending on such day, considered as a single accounting
period, whichever is available to the Borrowers and is most current, and
(ii) the aggregate Indebtedness of the Parent and its consolidated Subsidiaries
as of the date of determination of the Consolidated Leverage Ratio shall be
calculated to include all Indebtedness of the Parent and its existing
consolidated Subsidiaries and all Indebtedness incurred in connection with and
after giving effect to the Acquisition (and including, on a pro forma basis, all
Indebtedness to be incurred in connection with the Acquisition but not yet
outstanding on such date); provided, however, that in making such calculations
the Borrowers may ignore, to an extent not unsatisfactory to the Agent or the
Required Lenders, those expenses and distributions of the acquired Person that
would not have been incurred had the Acquisition occurred as of the first day of
such period.
                      “Consolidated Net Income” for any period, with respect to
the Parent and its consolidated Subsidiaries shall mean the net earnings (or
loss) after taxes of the Parent and its consolidated Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP; provided,
that there shall be deducted therefrom (a) income or loss accounted for by the
Parent on the equity method because of the income (or deficit) during such
period of any Person (other than a consolidated Subsidiary of the Parent) in
which the Parent or any consolidated Subsidiary of the Parent has an ownership
interest, but the deduction for such equity income shall be reversed to the
extent that during such period an amount not in excess of such income has been
actually received by the Parent or such consolidated Subsidiary of the Parent in
the form of cash or property dividends or similar distributions, (b) the
undistributed earnings of any consolidated Subsidiary of the Parent to the
extent that the declaration or payment of dividends or similar distributions by
such consolidated Subsidiary of the Parent is restricted (whether such
restriction arises by operation of Law (including Law applicable to a foreign
Subsidiary), by agreement, by its articles of incorporation or by-laws (or other
constituent documents), or otherwise), (c) any restoration to income of any
contingency reserve, except to the extent that provision for such reserve was
made against income during such period, and (d) any gain arising from the
acquisition of any securities, or the extinguishment, under GAAP, of any
Indebtedness, of the Parent or any consolidated Subsidiary of the Parent.
                      “Controlled Group Member” shall mean each trade or
business (whether or not incorporated) which together with any Loan Party is
treated as a single employer under Sections 4001(a)(14) or 4001(b)(1) of ERISA
or Sections 414(b), (c), (m) or (o) of the Code.
                      “Corresponding Source of Funds” shall mean, with respect
to any Funding Segment of the LIBOR Portion, the proceeds of hypothetical
receipts by a Notional LIBOR Funding Office or by a Lender through a Notional
LIBOR Funding Office of one or more Dollar deposits in the interbank eurodollar
market at the beginning of the LIBOR Funding Period corresponding to such
Funding Segment having maturities approximately equal to such LIBOR

6



--------------------------------------------------------------------------------



 



Funding Period and in an aggregate amount approximately equal to such Lender’s
Pro Rata share of such Funding Segment.
                      “Documentary Letter of Credit Application” shall have the
meaning set forth in Section 3.03(b) hereof.
                      “Dollar,” “Dollars” and the symbol “S” shall mean lawful
money of the United States of America.
                      “Dollar Equivalent Amount” of any Letter of Credit shall
mean (a) with respect to a Letter of Credit denominated in an Other Currency, an
amount equal to the amount of Dollars that the amount of such Other Currency
(equal to the face amount of such Letter of Credit) could purchase at
12:00 p.m., noon, Pittsburgh time, on the date of determination, computed at the
mean of the Issuing Bank’s then current selling and purchasing rates of exchange
for transmission to the place of payment when payment is to be made in such
Other Currency plus any and all actual costs, premiums, and expenses arising
from all currency conversions incurred by the Issuing Bank in connection
therewith provided, however, that if at the time of any such determination, for
any reason, no such current selling and purchasing rates of exchange are being
quoted, the Issuing Bank may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error and (b) with respect to a Letter of Credit denominated in US Currency, an
amount in Dollars equal to the principal amount of such Letter of Credit.
                      “Domestic Funding Office” means, as to each Lender, its
office located at its address set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Funding Office)
or such other office as such Lender may hereafter designate as its Domestic
Funding Office by notice to the Borrowers and the Agent.
                      “Domestic Subsidiaries” shall mean each Subsidiary of the
Parent incorporated under the laws of the District of Columbia or under the laws
of any state or commonwealth of the United States.
                      “Environmental Affiliate” shall mean, with respect to any
Person, any other Person whose liability (contingent or otherwise) for any
Environmental Claim such Person has retained, assumed or otherwise is liable for
(by Law, agreement or otherwise).
                      “Environmental Approvals” shall mean any Governmental
Action pursuant to or required under any Environmental Law.
                      “Environmental Claim” shall mean, with respect to any
Person, any action, suit, proceeding, investigation, notice, claim, complaint,
demand, request for information or other written communication by any other
Person (including but not limited to any Governmental Authority, citizens’ group
or present or former employee of such Person) alleging, asserting or claiming
any actual or potential (a) violation of any Environmental Law, (b) liability
under any Environmental Law or (c) liability for investigatory costs, cleanup
costs, governmental response costs, natural resources damages, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
the presence, or release into the environment, of any

7



--------------------------------------------------------------------------------



 



Environmental Concern Materials at any location, whether or not owned by such
Person, in violation of any Environmental Law.
                      “Environmental Cleanup Site” shall mean any location which
is listed or proposed for listing on the National Priorities List, on CERCLIS or
on any similar state list of sites requiring investigation or cleanup, or which
is the subject of any pending or threatened action, suit, proceeding or
investigation related to or arising from any alleged violation of any
Environmental Law.
                      “Environmental Concern Materials” shall mean (a) any
flammable substance, explosive, radioactive material, hazardous material,
hazardous waste, toxic substance, solid waste, pollutant, contaminant or any
related material, raw material, substance, product or by-product of any
substance specified in or regulated by any Environmental Law (including but not
limited to any “hazardous substance” as defined in CERCLA or any similar state
Law), (b) any toxic chemical or other substance from or related to industrial,
commercial or institutional activities, and (c) asbestos, gasoline, diesel fuel,
motor oil, waste and used oil, heating oil and other petroleum products or
compounds, polychlorinated biphenyls, radon and urea formaldehyde.
                      “Environmental Law” shall mean any Law, whether now
existing or subsequently enacted or amended, relating to (a) pollution or
protection of the environment, including natural resources, (b) exposure of
Persons, including but not limited to employees, to Environmental Concern
Materials, (c) protection of the public health or welfare from the effects of
products, by-products, wastes, emissions, discharges or releases of
Environmental Concern Materials or (d) regulation of the manufacture, use or
introduction into commerce of Environmental Concern Materials including their
manufacture, formulation, packaging, labeling, distribution, transportation,
handling, storage or disposal. Without limitation, “Environmental Law” shall
also include any Environmental Approval and the terms and conditions thereof.
                      “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended, and any successor statute of similar import, and
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA shall be construed also to refer to any successor sections.
                      “Event of Default” shall mean any of the Events of Default
described in Section 8.01 hereof.
                      “Executive Order No. 13224” shall mean the Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001, as the same has
been, or shall hereafter be, renewed, extended, amended or replaced.
                      “Existing Credit Agreement” and “Existing Credit Facility”
have the respective meanings set forth in the Preambles to this Agreement.
                      “FAS 123R” means Statement No. 123 (revised 2004),
Share-Based Payment, of the Financial Accounting Standards Board.

8



--------------------------------------------------------------------------------



 



                      “Federal Funds Effective Rate” for any day shall mean the
rate per annum (rounded upward to the nearest 1/100 of 1%) determined by the
Agent (which determination shall be conclusive absent manifest error) to be the
rate per annum announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
Federal funds transactions arranged by Federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, that if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
                      “Funding Segment” of the LIBOR Portion of the Loans at any
time shall mean the entire principal amount of the LIBOR Portion to which at the
time in question there is applicable a particular LIBOR Funding Period beginning
on a particular day and ending on a particular day. (By definition, the LIBOR
Portion is at all times composed of an integral number of discrete Funding
Segments and the sum of the principal amounts of all Funding Segments of the
LIBOR Portion at any time equals the principal amount of the LIBOR Portion at
such time.)
                      “GAAP” shall have the meaning set forth in Section 1.03
hereof.
                      “Governmental Action” shall have the meaning set forth in
Section 4.04 hereof.
                      “Governmental Authority” shall mean any government or
political subdivision or any agency, authority, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.
                      “Guaranteed Obligations” shall mean all obligations from
time to time of the Borrowers to the Lenders under or in connection with any
Loan Document, whether for principal, interest, fees, indemnities, expenses or
otherwise, and all refinancings or refundings thereof, whether such obligations
are direct or indirect, otherwise secured or unsecured, joint or several,
absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising (specifically including but not
limited to obligations arising or accruing after the commencement of any
bankruptcy, insolvency, reorganization or similar proceeding with respect to the
Borrowers or any other Person, or which would have arisen or accrued but for the
commencement of such proceeding, even if the claim for such obligation is not
enforceable or allowable in such proceeding). Without limitation of the
foregoing, such obligations include all obligations arising from any extensions
of credit under or in connection with the Loan Documents from time to time,
regardless of whether any such extensions of credit are in excess of the amount
committed under or contemplated by the Loan Documents or are made in
circumstances in which any condition to extension of credit is not satisfied.
Without limitation of the foregoing, the Lender (or any successive assignee or
transferee) from time to time may assign or otherwise transfer all or any
portion of its rights or obligations under the Loan Documents (including,
without limitation, all or any portion of any commitment to extend credit), or
any other Guaranteed Obligations, to any other Person, and such Guaranteed
Obligations (including, without limitation, any Guaranteed Obligations resulting
from extension

9



--------------------------------------------------------------------------------



 



of credit by such other Person under or in connection with the Loan Documents)
shall be and remain Guaranteed Obligations entitled to the benefit of the
Agreement.
                      “Guarantors” shall mean the Parent and the Domestic
Subsidiaries.
                      “Guaranty Equivalent”: A Person (the “Deemed Guarantor”)
shall be deemed to be subject to a Guaranty Equivalent in respect of any
indebtedness, obligation or liability (the “Assured Obligation”) of another
Person (the “Deemed Obligor”) if the Deemed Guarantor directly or indirectly
guarantees, becomes surety for, endorses, assumes, agrees to indemnify the
Deemed Obligor against, or otherwise agrees, becomes or remains liable
(contingently or otherwise) for, such Assured Obligation. Without limitation, a
Guaranty Equivalent shall be deemed to exist if a Deemed Guarantor agrees,
becomes or remains liable (contingently or otherwise), directly or indirectly:
(a) to purchase or assume, or to supply funds for the payment, purchase or
satisfaction of, an Assured Obligation, (b) to make any loan, advance, capital
contribution or other investment in, or to purchase or lease any property or
services from, a Deemed Obligor (i) to maintain the solvency of the Deemed
Obligor, (ii) to enable the Deemed Obligor to meet any other financial
condition, (iii) to enable the Deemed Obligor to satisfy any Assured Obligation
or to make any Stock Payment or any other payment, or (iv) to assure the holder
of such Assured Obligation against loss, (c) to purchase or lease property or
services from the Deemed Obligor regardless of the non-delivery of or failure to
furnish of such property or services, (d) in a transaction having the
characteristics of a take-or-pay or throughput contract or as described in
paragraph 6 of FASB Statement of Financial Accounting Standards No. 47, or (e)
in respect of any other transaction the effect of which is to assure the payment
or performance (or payment of damages or other remedy in the event of nonpayment
or nonperformance) of any Assured Obligation.
                      “Indebtedness” of a Person shall mean (without
duplication) and in each case except for trade accounts payable in the ordinary
course of business and deferred revenue representing obligations under
maintenance contracts:
                      (a)        All obligations on account of money borrowed
by, or credit extended to or on behalf of, or for or on account of deposits with
or advances to, such Person;
                      (b)        All obligations of such Person evidenced by
bonds, debentures, notes or similar instruments;
                      (c)        All obligations of such Person for the deferred
purchase price of property or services;
                      (d)        All obligations secured by a Lien on property
owned by such Person (whether or not assumed); and all obligations of such
Person under Capitalized Leases (without regard to any limitation of the rights
and remedies of the holder of such Lien or the lessor under such Capitalized
Lease to repossession or sale of such property);
                      (e)        The unreimbursed amount of all drawings under
any letter of credit issued for the account of such Person;

10



--------------------------------------------------------------------------------



 



                      (f)        All obligations of such Person in respect of
acceptances or similar obligations issued for the account of such Person;
                      (g)        All obligations of such Person under a product
financing or similar arrangement described in paragraph 8 of FASB Statement of
Accounting Standards No. 49 or any similar requirement of GAAP;
                      (h)        All obligations of such Persons under any
Swaps; and
                      (i)        All indebtedness of others as to which such
Person is a Deemed Guarantor under a Guaranty Equivalent.
                      “Indemnified Parties” shall mean the Lender Parties and
their respective affiliates, and their respective directors, officers,
employees, attorneys and agents.
                      “Issuing Banks” shall mean (x) the Issuing Bank
Representative and (y) such of its affiliates as the Issuing Bank Representative
may (subject to the approval of the Borrowers, such approval not to be
unreasonably withheld) from time to time elect to cause to issue Letters of
Credit.
                      “Issuing Bank Representative” shall mean Citizens Bank of
Pennsylvania.
                      “Law” shall mean any law (including common law),
constitution, statute, treaty, convention, regulation, rule, ordinance, order,
injunction, writ, decree or award of any Governmental Authority.
                      “Lender” shall mean any of the Lenders listed on the
signature pages hereof, subject to the provisions of Section 10.14 hereof
pertaining to Persons becoming or ceasing to be Lenders. “Lender” shall in any
event include the Issuing Banks and the Swingline Lender.
                      “Lender Parties” shall mean the Lenders and the Agent.
                      “Letter of Credit” shall have the meaning set forth in
Section 3.01(b) hereof.
                      “Letter of Credit Application” shall mean the Documentary
Letter of Credit Application and Standby Letter of Credit Application.
                      “Letter of Credit Collateral Account” shall have the
meaning set forth in Section 3.10(b) hereof.
                      “Letter of Credit Exposure” at any time shall mean the sum
of (a) the aggregate Letter of Credit Unreimbursed Draws and (b) the aggregate
Letter of Credit Undrawn Availability.
                      “Letter of Credit Facing Fee” shall have the meaning given
that term in Section 3.02(b).
                      “Letter of Credit Fee” shall have the meaning given that
term in Section 3.02(a).

11



--------------------------------------------------------------------------------



 



                      “Letter of Credit Obligation” shall mean at any particular
time all liabilities of the Borrowers with respect to Letters of Credit, whether
or not such liability is contingent, including (without duplication) the sum of
(a) the aggregate Letter of Credit Undrawn Availability of all Letters of Credit
then outstanding plus (b) the aggregate amount of all unpaid Letters of Credit
Reimbursement Obligations.
                      “Letter of Credit Participating Interest” shall have the
meaning given that term in Section 3.04(a).
                      “Letter of Credit Reimbursement Obligation” with respect
to a Letter of Credit means, collectively, (a) the obligation of the Borrowers
to reimburse the Issuing Bank in accordance with the terms of this Agreement and
the related Letter of Credit Application for Letter of Credit Unreimbursed
Draws, together with interest thereon, and (b) all fees and expenses payable to
the Agent for the account of the Lenders in respect of any Letter of Credit.
                      “Letter of Credit Undrawn Availability” with respect to a
Letter of Credit at any time shall mean the maximum amount available to be drawn
under such Letter of Credit at such time or thereafter, regardless of the
existence or satisfaction of any conditions or limitations on drawing.
                      “Letter of Credit Unreimbursed Draws” with respect to a
Letter of Credit at any time shall mean the aggregate amount at such time of all
payments made by the issuer under such Letter of Credit, to the extent not
repaid by the Borrowers.
                      “LIBOR” shall have the meaning set forth in
Section 2.04(a)(ii) hereof.
                      “LIBOR Funding Period” shall have the meaning set forth in
Section 2.04(c) hereof.
                      “LIBOR Option” shall have the meaning set forth in
Section 2.04(a)(ii) hereof.
                      “LIBOR Portion” of any Loan or Loans shall mean at any
time the portion, including the whole, of such Loan or Loans bearing interest at
any time under the LIBOR Option or at a rate calculated by reference to the
LIBOR under Section 2.09(c)(i) hereof. If no Loan or Loans is specified, “LIBOR
Portion” shall refer to the LIBOR Portion of all Loans outstanding at such time.
                      “LIBOR Rate Breakage Fee” shall have the meaning set forth
in Section 2.06(b) hereof.
                      “LIBOR Reserve Percentage” shall have the meaning set
forth in Section 2.04(a)(ii) hereof.
                      “License Agreement” shall mean that certain amended and
restated license agreement with an effective date of April 1, 2007, as amended
from time to time, between BB Technologies, Inc. and Black Box Corporation of
Pennsylvania.

12



--------------------------------------------------------------------------------



 



                      “Lien” shall mean any mortgage, deed of trust, pledge,
lien, security interest, charge or other encumbrance or security arrangement of
any nature whatsoever, including but not limited to any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and the filing of or agreement to
give any financing statement under the Uniform Commercial Code of any
jurisdiction.
                      “Loan” shall mean any loan made by a Lender to the
Borrowers, or either of them, under this Agreement, including, without
limitation, any Swingline Loan, and “Loans” shall mean all Loans made by the
Lenders under this Agreement.
                      “Loan Documents” shall mean this Agreement, the Notes, the
Parent Guaranty, the Subsidiary Guarantees, the Letters of Credit, the Letter of
Credit Applications, the Transfer Supplement and all other agreements and
instruments extending, renewing, refinancing or refunding any indebtedness,
obligation or liability arising under any of the foregoing, in each case as the
same may be amended, modified or supplemented from time to time hereafter.
                      “Loan Party” shall mean the Borrowers and the Guarantors.
                      “London Business Day” shall mean a day for dealing in
deposits in Dollars by and among banks in the London interbank market and which
is a Business Day.
                      “Material Adverse Effect” shall mean: (a) a material
adverse effect on the business, operations, condition (financial or otherwise)
or prospects of a Loan Party and its Subsidiaries taken as a whole, (b) a
material adverse effect on the ability of any Loan Party to perform or comply
with any of the terms and conditions of any Loan Document, or (c) an adverse
effect on the legality, validity, binding effect, enforceability or
admissibility into evidence of any Loan Document, or the ability of any Lender
to enforce any rights or remedies under or in connection with any Loan Document.
                      “Multiemployer Plan” shall mean any employee benefit plan
which is a “multiemployer plan” within the meaning of Section 4001(a)(3) of
ERISA and to which the Borrowers or any Controlled Group Member has or had an
obligation to contribute.
                      “Net Income” of any Person for any period shall mean the
net earnings (or loss) after taxes of such Person for such period determined in
accordance with GAAP (exclusive of principles of consolidation).
                      “Norstan” means Norstan, Inc., a Minnesota corporation.
                      “Note” or “Notes” shall mean the Revolving Credit Notes of
the Borrowers executed and delivered under this Agreement, together with all
extensions, renewals, refinancings or refundings of any thereof in whole or in
part.
                      “Notional LIBOR Funding Office” shall have the meaning
given to that term in Section 2.12(a) hereof.
                      “Obligations” shall mean all indebtedness, obligations and
liabilities of the Borrowers, or either of them, to any Lender, any Issuing Bank
or the Agent from time to time

13



--------------------------------------------------------------------------------



 



arising under or in connection with or related to or evidenced by or secured by
or under color of this Agreement or any other Loan Document, and all extensions,
renewals or refinancings thereof, whether such indebtedness, obligations or
liabilities are direct or indirect, otherwise secured or unsecured, joint or
several, absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising. Without limitation of the
foregoing, such indebtedness, obligations and liabilities include the principal
amount of the Loans, Reimbursement Obligations, interest, fees, indemnities or
expenses under or in connection with this Agreement or any other Loan Document,
and all extensions, renewals and refinancings thereof, whether or not such Loans
were made or the Letters of Credit were issued in compliance with the terms and
conditions of this Agreement or in excess of the obligation of the Lenders to
lend and to issue Letters of Credit. Obligations shall remain Obligations
notwithstanding any assignment or transfer or any subsequent assignment or
transfer of any of the Obligations or any interest therein.
                      “Office,” when used in connection with the Agent, shall
mean its office located at 525 William Penn Place, 29th Floor, Pittsburgh,
Pennsylvania 15219, or at such other office or offices of the Agent or any
branch, subsidiary or affiliate thereof as may be designated in writing from
time to time by the Agent to the Borrowers.
                      “Option” shall mean the Base Rate Option or the LIBOR
Option, as the case may be.
                      “Other Currency” shall mean Canadian Dollars, British
Pounds, Swiss Francs, Singapore Dollars, Danish Kroner, Euros, Japanese Yen,
Australian Dollars, Brazilian Reais, Mexican Pesos, Norwegian Kroner, Swedish
Kronor and any freely available currency that is freely transferable and freely
convertible into Dollars and requested by the Borrowers and acceptable to all of
the Lenders and to the Agent and the Issuing Bank.
                      “Outstanding Letters of Credit” shall have the meaning set
forth in Section 3.01(a) hereof.
                      “Parent” shall mean Black Box Corporation, a Delaware
corporation.
                      “Parent Guaranty” shall have the meaning set forth in
Section 5.01(m) hereof.
                      “Participant” shall have the meaning set forth in
Section 10.14(b) hereof.
                      “PBGC” means the Pension Benefit Guaranty Corporation
established under Title IV of ERISA or any other governmental agency, department
or instrumentality succeeding to the functions of said corporation.
                      “Pension-Related Event” shall mean any of the following
events or conditions:
                      (a)        Any action is taken by any Person (i) to
terminate, or which would result in the termination of, a Plan, either pursuant
to its terms or by operation of law (including, without limitation, any
amendment of a Plan which would result in a termination under Section 4041(e) of
ERISA), or (ii) to have a trustee appointed for a Plan pursuant to Section 4042
of ERISA;

14



--------------------------------------------------------------------------------



 



                      (b)        PBGC notifies any Person of its determination
that an event described in Section 4042 of ERISA has occurred with respect to a
Plan, that a Plan should be terminated, or that a trustee should be appointed
for a Plan;
                      (c)        Any Reportable Event occurs with respect to a
Plan;
                      (d)        Any action occurs or is taken which could
result in any Loan Party becoming subject to liability for a complete or partial
withdrawal by any Person from a Multiemployer Plan (including, without
limitation, seller liability incurred under Section 4204(a)(2) of ERISA), or any
Loan Party or any Controlled Group Member receives from any Person a notice or
demand for payment on account of any such alleged or asserted liability; or
                      (e)        (i) There occurs any failure to meet the
minimum funding standard under Section 302 of ERISA or Section 412 of the Code
with respect to a Plan, or any tax return is filed showing any tax payable under
Section 4971(a) of the Code with respect to any such failure, or any Loan Party
or any Controlled Group Member receives a notice of deficiency from the Internal
Revenue Service with respect to any alleged or asserted such failure, or
(ii) any request is made by any Person for a variance from the minimum funding
standard, or an extension of the period for amortizing unfunded liabilities,
with respect to a Plan.
                      “Person” shall mean an individual or a corporation,
limited liability company, partnership, trust, unincorporated association, joint
venture, joint-stock company, Governmental Authority or any other entity.
                      “Plan” means any employee pension benefit plan within the
meaning of Section 3(2) of ERISA (other than a Multiemployer Plan) covered by
Title IV of ERISA by reason of Section 4021 of ERISA, of which any Loan Party or
any Controlled Group Member is or has been within the preceding five (5) years a
“contributing sponsor” within the meaning of Section 4001(a)(13) of ERISA, or
which is or has been within the preceding five (5) years maintained for
employees of any Loan Party or any Controlled Group Member.
                      “Portion” shall mean the Base Rate Portion or the LIBOR
Portion, as the case may be.
                      “Postretirement Benefits” shall mean any benefits, other
than retirement income, provided by any Loan Party to retired employees, or to
their spouses, dependents or beneficiaries, including, without limitation, group
medical insurance or benefits, or group life insurance or death benefits.
                      “Potential Default” shall mean any event or condition
which with notice, passage of time or a determination by the Agent or the
Lenders, or any combination of the foregoing, would constitute an Event of
Default.
                      “Pricing Grid” means the table identified as such in Annex
A.
                      “Prime Rate” as used herein, shall mean the interest rate
per annum announced from time to time by Citizens Bank of Pennsylvania as its
prime rate, such rate to change automatically effective as of the effectiveness
of each announced change in such prime rate

15



--------------------------------------------------------------------------------



 



which rate may be greater or less then other interest rates charged by Citizens
Bank of Pennsylvania to other borrowers and is not solely based or dependent
upon the interest rate which Citizens Bank of Pennsylvania may charge any
particular borrower or class of borrowers.
                      “Pro Rata” shall mean from or to each Lender in proportion
to such Lender’s Commitment Percentage.
                      “Purchasing Lender” shall have the meaning set forth in
Section 10.14(c).
                      “Register” shall have the meaning set forth in
Section 10.14(d).
                      “Reportable Event” means (a) a reportable event described
in Section 4043 of ERISA and regulations thereunder, (b) a withdrawal by a
substantial employer from a Plan to which more than one employer contributes, as
referred to in Section 4063(b) of ERISA, (c) a cessation of operations at a
facility causing more than twenty percent (20%) of Plan participants to be
separated from employment, as referred to in Section 4068(f) of ERISA, or (d) a
failure to make a required installment or other payment with respect to a Plan
when due in accordance with Section 412 of the Code or Section 302 of ERISA
which causes the total unpaid balance of missed installments and payments
(including unpaid interest) to exceed $750,000.
                      “Required Lenders” shall mean, as of any date, Lenders
which have Commitments constituting, in the aggregate, at least a majority of
the total Commitments of all the Lenders or, if the Commitments have terminated,
Lenders holding in the aggregate at least a majority of the Revolving Credit
Exposures.
                      “Responsible Officer” with respect to any Loan Party shall
mean the Chief Executive Officer, President, any Vice President, Treasurer,
Chief Financial Officer or Controller of such Loan Party.
                      “Revolving Credit Commitment” shall have the meaning set
forth in Section 2.01(a) hereof.
                      “Revolving Credit Committed Amount” shall have the meaning
set forth in Section 2.01(a) hereof.
                      “Revolving Credit Exposure” of any Lender at any time
shall mean the sum at such time of the outstanding principal amount of such
Lender’s Revolving Credit Loans plus such Lender’s Pro Rata share of the sum of
the aggregate Letter of Credit Exposure plus such Lender’s Pro Rata share of the
outstanding principal amount of Swingline Loans.
                      “Revolving Credit Extensions of Credit” shall mean, at any
particular time, the sum of (a) the aggregate unpaid principal amount of
Revolving Credit Loans then outstanding, (b) the aggregate Letter of Credit
Obligations then outstanding and (c) the aggregate unpaid principal amount of
Swingline Loans then outstanding; provided, however, that for purposes of
determining the amount of Commitment Fee payable to each Lender under
Section 2.02, the amount of Swingline Loans outstanding shall be attributable
only to the Swingline Lender and not to any other Lender, except to the extent a
Lender has funded its participation interest in a

16



--------------------------------------------------------------------------------



 



Swingline Loan, in which case the amount of such funding shall be attributable
to such Lender and not to the Swingline Lender.
                      “Revolving Credit Loans” shall have the meaning set forth
in Section 2.01(a) hereof.
                      “Revolving Credit Maturity Date” shall mean January 30,
2013.
                      “Revolving Credit Notes” shall mean the promissory notes
of the Borrowers executed and delivered under Section 2.01(c) hereof, any
promissory note issued in substitution therefor pursuant to Section 10.14(c) and
Section 2.12(b), together with all extensions, renewals, refinancings or
refundings thereof in whole or part.
                      “Solvent” means, with respect to any Person at any time,
that at such time (a) the sum of the debts and liabilities (including, without
limitation, contingent liabilities) of such Person is not greater than all of
the assets of such Person at a fair valuation, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person has not incurred, will not incur,
does not intend to incur, and does not believe that it will incur, debts or
liabilities (including, without limitation, contingent liabilities) beyond such
person’s ability to pay as such debts and liabilities mature, and (d) such
Person is not engaged in, and is not about to engage in, a business or a
transaction for which such person’s property constitutes or would constitute
unreasonably small capital. In computing the amount of contingent liabilities at
any time, it is intended that such liabilities will be computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
                      “Standard Notice” shall mean an irrevocable notice
provided to the Agent on a Business Day which is:
                      (a)        The same day in the case of selection of,
conversion to or renewal of the Base Rate Option or prepayment of any Base Rate
Portion; and
                      (b)        At least three (3) London Business Days in
advance in the case of selection of the LIBOR Option or prepayment of any LIBOR
Portion.
Standard Notice must be provided no later than 12:00 Noon, Pittsburgh time, on
the last day permitted for such notice.
                      “Standby Letter of Credit Application” shall have the
meaning set forth in Section 3.03(a) hereof.
                      “Stock Payment” by any Person shall mean any dividend,
distribution or payment of any nature (whether in cash, securities, or other
property) on account of or in respect of any shares of the capital stock (or
warrants, options or rights therefor) of such Person, including but not limited
to any payment on account of the purchase, redemption, retirement, defeasance or
acquisition of any shares of the capital stock (or warrants, options or rights
therefor) of such

17



--------------------------------------------------------------------------------



 



Person, in each case regardless of whether required by the terms of such capital
stock (or warrants, options or rights) or any other agreement or instrument.
                      “Subsidiary” of a Person at any time shall mean any
corporation of which a majority (by number of shares or number of votes) of any
class of outstanding capital stock normally entitled to vote for the election of
one or more directors (regardless of any contingency which does or may suspend
or dilute the voting rights of such class) is at such time owned directly or
indirectly, beneficially or of record, by such Person or one or more
Subsidiaries of such Person, and any trust of which a majority of the beneficial
interest is at such time owned directly or indirectly, beneficially or of
record, by such Person or one or more Subsidiaries of such Person.
                      “Subsidiary Guarantees” shall have the meaning set forth
in Section 5.01(m) hereof.
                      “Swaps” and “Swap” shall mean, with respect to any Person,
payment obligations with respect to interest rate swaps, currency swaps and
similar obligations obligating such Person to make payments, whether
periodically or upon the happening of a contingency. For the purposes of this
Agreement, the amount of the obligation under any Swap shall be the amount
determined in respect thereof as of the end of the then most recently ended
fiscal quarter of such Person, based on the assumption that such Swap had
terminated at the end of such fiscal quarter, and in making such determination,
if any agreement relating to such Swap provides for the netting of amounts
payable by and to such Person thereunder or if any such agreement provides for
the simultaneous payment of amounts by and to such Person, then in each such
case, the amount of such obligation shall be the net amount so determined.
                      “Swingline Interest Period” has the meaning ascribed
thereto in Section 2.14.
                      “Swingline Interest Payment Date” has the meaning ascribed
thereto in Section 2.14.
                      “Swingline LIBOR Rate” has the meaning ascribed thereto in
Section 2.14.
                      “Swingline Lender” shall mean Citizens Bank of
Pennsylvania.
                      “Swingline Loans” has the meaning ascribed thereto in
Section 2.13.
                      “Swingline Note” shall mean the promissory note of the
Borrowers executed and delivered under Section 2.14 hereof, together with all
extensions, renewals, refinancings or refundings thereof in whole or part.
                      “Taxes” shall have the meaning set forth in
Section 2.11(a) hereof.
                      “Transfer Supplement” shall have the meaning set forth in
Section 10.14(c) hereof.
                      “US Currency” shall mean Dollars.

18



--------------------------------------------------------------------------------



 



                      1.02.    Construction. Unless the context of this
Agreement otherwise clearly requires, references to the plural include the
singular, the singular the plural and the part the whole; “or” has the inclusive
meaning represented by the phrase “and/or”; and “property” includes all
properties and assets of any kind or nature, tangible or intangible, real,
personal or mixed. References in this Agreement to “determination” (and similar
terms) by the Agent or any Lender include good faith estimates by the Agent or
any Lender (in the case of quantitative determinations) and good faith beliefs
by the Agent or any Lender (in the case of qualitative determinations). The
words “hereof,” “herein,” “hereunder” and similar terms in this Agreement refer
to this Agreement as a whole and not to any particular provision of this
Agreement. References herein to “out-of-pocket expenses” of a Person (and
similar terms) include, but are not limited to, the reasonable fees of in-house
counsel and other in-house professionals of such Person to the extent that such
fees are routinely identified and specifically charged under such Person’s
normal cost accounting system. The section and other headings contained in this
Agreement and the Table of Contents preceding this Agreement are for reference
purposes only and shall not control or affect the construction of this Agreement
or the interpretation thereof in any respect. Section, subsection and exhibit
references are to this Agreement unless otherwise specified.
                      1.03.    Accounting Principles.
                      (a)        As used herein, “GAAP” shall mean generally
accepted accounting principles as such principles shall be in effect at the
Relevant Date, subject to the provisions of this Section 1.03. As used herein,
“Relevant Date” shall mean the date a relevant computation or determination is
to be made or the date of relevant financial statements, as the case may be.
                      (b)        Except as otherwise provided in this Agreement,
all computations and determinations as to accounting or financial matters shall
be made, and all financial statements to be delivered pursuant to this Agreement
shall be prepared, in accordance with GAAP (including principles of
consolidation where appropriate), and all accounting or financial terms shall
have the meanings ascribed to such terms by GAAP.
                      (c)        If any change in GAAP after the date of this
Agreement is or shall be required to be applied to transactions then or
thereafter in existence, and a violation of one or more provisions of this
Agreement shall have occurred or in the opinion of the Borrowers would likely
occur which would not have occurred or be likely to occur if no change in
accounting principles had taken place,
            (i)       The Lenders agree that such violation shall not be
considered to constitute an Event of Default or a Potential Default for a period
of ninety (90) days from the date the Borrowers notify the Agent of the
application of this Section 1.03(c);
            (ii)      The Borrowers and the Lenders agree in such event to
negotiate in good faith an amendment of this Agreement which shall approximate
to the extent possible the economic effect of the original financial covenants
after taking into account such change in GAAP; and
            (iii)      If the Borrowers and the Lenders are unable to negotiate
such an amendment within such ninety-day period, the Borrowers shall have the
option of (A) prepaying the

19



--------------------------------------------------------------------------------



 



Revolving Credit Loans and causing the cancellation of any Letters of Credit
(pursuant to applicable provisions hereof) or (B) submitting the drafting of
such an amendment to an independent registered public accounting firm of
nationally recognized standing acceptable to the Borrowers and the Agent which
shall complete its draft of such amendment within ninety (90) days of
submission; if the Borrowers and the Lenders cannot agree, the firm shall be
selected by binding arbitration in the City of Pittsburgh, Pennsylvania, in
accordance with the rules then being used by the American Arbitration
Association. If the Borrowers do not exercise either such option within said
period, then as used in this Agreement, “GAAP” shall mean generally accepted
accounting principles in effect at the Relevant Date. Each Lender agrees that if
the Borrowers elect the option in clause (B) above, until such firm has been
selected and completes drafting such amendment, no such violation shall
constitute an Event of Default or a Potential Default.
                      (d)        If any change in GAAP after the date of this
Agreement is required to be applied to transactions or conditions then or
thereafter in existence, and the Lenders shall assert that the effect of such
change is or shall likely be to distort materially the effect of any of the
definitions of financial terms in Article I hereof or any of the covenants of
the Borrowers in Article VII hereof (the “Financial Provisions”), so that the
intended economic effect of any of the Financial Provisions will not in fact be
accomplished,
            (i)       The Agent shall notify the Borrowers of such assertion,
specifying the change in GAAP which is objected to, and until otherwise
determined as provided below, the specified change in GAAP shall not be made by
the Borrowers in their financial statements for the purpose of applying the
Financial Provisions; and
            (ii)      The Borrowers and the Lenders shall follow the procedures
set forth in paragraph (ii) and the first sentence of paragraph (iii) of
subsection (c) of this Section. If the Borrowers and the Lenders are unable to
agree on an amendment as provided in said paragraph (ii) and if the Borrowers do
not exercise either option set forth in the first sentence of said paragraph
(iii) within the specified period, then as used in this Agreement “GAAP” shall
mean generally accepted accounting principles in effect at the Relevant Date,
except that the specified change in GAAP which is objected to by the Lenders
shall not be made in applying the Financial Provisions. The Lenders agree that
if the Borrowers elect the option in clause (B) of the first sentence of said
paragraph (iii), until such independent firm has been selected and completes
drafting such amendment, the specified change in GAAP shall not be made in
applying the Financial Provisions.
                      (e)        All expenses of compliance with this
Section 1.03 shall be paid for by the Borrowers.
ARTICLE II
REVOLVING CREDIT
                      2.01.    Revolving Credit Loans.
                      (a)        Revolving Credit Commitments. Subject to the
terms and conditions and relying upon the representations and warranties herein
set forth, each Lender, severally and not

20



--------------------------------------------------------------------------------



 



jointly, agrees (such agreement being herein called such Lender’s “Revolving
Credit Commitment”) to make loans (the “Revolving Credit Loans”) to the
Borrowers at any time or from time to time on or after the date hereof and to
but not including the Revolving Credit Maturity Date. A Lender shall have no
obligation to make any Revolving Credit Loan to the extent that the aggregate
principal amount of such Lender’s Pro Rata share of the total Revolving Credit
Extensions of Credit at any time outstanding would exceed such Lender’s
Revolving Credit Committed Amount at such time. Each Lender’s “Revolving Credit
Committed Amount” at any time shall be equal to the amount set forth on the
Commitment Schedule across from its name.
                      (b)        Nature of Credit. Within the limits of time and
amount set forth in this Section 2.01, and subject to the provisions of this
Agreement, the Borrowers may borrow, repay and reborrow Revolving Credit Loans
hereunder.
                      (c)        Revolving Credit Note. The obligation of the
Borrowers to repay the unpaid principal amount of the Revolving Credit Loans
made to them by each Lender and to pay interest thereon shall be evidenced in
part by a promissory note of the Borrowers, dated the Closing Date, the date any
Lender joins the Credit Agreement, or the date on which a Lender receives a
replacement Revolving Credit Note (the “Revolving Credit Notes”) in
substantially the form attached hereto as Exhibit A, with the blanks
appropriately filled, payable to the order of such Lender in a face amount equal
to such Lender’s Revolving Credit Committed Amount.
                      (d)        Maturity. To the extent not due and payable
earlier, the Revolving Credit Loans shall be due and payable on the Revolving
Credit Maturity Date and, to the extent that the aggregate Revolving Credit
Extensions of Credit at any time outstanding is in excess of the aggregate of
all Revolving Credit Committed Amounts at such time (whether as a result of the
reduction of the Revolving Credit Committed Amounts or otherwise), a portion of
the Revolving Credit Loans in an amount equal to such excess shall be
immediately due and payable.
                      (e)        Changes in Commitments.
                      (1)        Borrowers may at any time and from time to time
permanently reduce in whole or ratably in part the aggregate amount of the
Revolving Credit Commitments to an amount not less than the then existing
Revolving Credit Extensions of Credit, by giving Agent not fewer than ten
(10) Business Days’ (or thirty (30) Business Days’ if the Revolving Credit
Commitments are to be reduced or terminated in their entirety) written notice of
such reduction, provided that any such partial reduction shall be in an
aggregate amount, for all of the Lenders, of not less than One Million Dollars
($1,000,000), increased by increments of One Million Dollars ($1,000,000). Agent
shall promptly notify each Lender of the date of each such reduction and such
Lender’s proportionate share thereof. After each such reduction, the commitment
fees payable hereunder shall be calculated upon the Revolving Credit Committed
Amount of all of the Lenders as so reduced. If Borrowers reduce in whole the
Revolving Credit Commitments of the Lenders, on the effective date of such
reduction (Borrowers having prepaid in full the unpaid principal balance, if
any, of the Loans, together with all interest and commitment and other fees
accrued and unpaid, and provided that no Letter of Credit Exposure or Swingline
Loans shall exist), all of the Revolving Credit Notes and the Swing Line Note
shall be delivered to Agent marked “Canceled” and Agent shall redeliver such
Notes to Borrower.

21



--------------------------------------------------------------------------------



 



Any partial reduction in the Revolving Credit Committed Amount of all of the
Lenders shall be effective from the effective date of such reduction as provided
above through and including the Revolving Credit Maturity Date.
                      (2)        Borrowers may seek at their option, upon at
least ten (10) Business Days’ prior written notice to the Agent, to increase the
Aggregate Commitment by an amount up to, but not exceeding, an additional One
Hundred Million Dollars ($100,000,000) over the Aggregate Commitment in effect
on the Closing Date; provided that any such increase in the Aggregate Commitment
shall be, in an aggregate amount, for all of the Lenders, not less than Ten
Million Dollars ($10,000,000), increased by increments of One Million Dollars
($1,000,000). Such notice shall specify the amount of any such increase and
shall be delivered at a time when no Default or Event of Default has occurred
and is continuing. The Borrowers may, after giving such notice, offer the
increase (which may be declined by any Lender in its sole discretion) in the
Aggregate Commitment on either a ratable basis to the Lenders or, with the prior
written consent of the Agent, on a non pro-rata basis to one or more Lenders
and/or to other banks or financial institutions reasonably acceptable to the
Agent. No increase in the Aggregate Commitment shall become effective until (i)
(A) the existing or new Lenders extending such incremental Revolving Credit
Commitment amount and the Borrowers shall have delivered to the Agent a document
in form reasonably satisfactory to the Agent pursuant to which any such existing
Lender confirms the amount of its Revolving Credit Commitment increase, any such
new Lender states its Revolving Credit Commitment amount and agrees to assume
and accept the obligations and rights of a Lender hereunder, and the Borrowers
accept such incremental Revolving Credit Commitments, and (B) Borrowers shall
have executed and delivered to Agent and the Lenders such replacement or
additional Revolving Credit Notes as shall be required by Agent, and (ii) the
Guarantors shall have delivered to the Agent a signed acknowledgment confirming
their continuing obligations under the Guarantees after giving effect to the
contemplated increase in the Aggregate Commitment. The Lenders (new or existing)
shall accept an assignment from the existing Lenders, and the existing Lenders
shall make an assignment to the new or existing Lender accepting a new or
increased Revolving Credit Commitment, of an interest in each then outstanding
Loan (if any) such that, after giving effect thereto, all such Loans are held
ratably by the Lenders in proportion to their respective Revolving Credit
Commitments. Assignments pursuant to the preceding sentence shall be made in
exchange for the principal amount assigned plus accrued and unpaid interest.
Entitlement to ongoing commitment fees under Section 2.02(a) or letter of credit
fees under Section 3.02(a), as applicable, shall be allocated ratably to the
Lenders following such increase in proportion to the new Revolving Credit
Commitments based upon the date such new Revolving Credit Commitment amounts
become effective.
                      2.02.    Commitment Fee; Other Fees.    (a) The Borrowers
shall pay to the Agent for the account of each Lender a commitment fee (the
“Commitment Fee”) calculated at the Commitment Fee Rate for each day from and
including the date hereof to but not including the Revolving Credit Maturity
Date (or such earlier date on which the Revolving Credit Commitment terminates),
on the amount (not less than zero) equal to (i) such Lender’s Revolving Credit
Committed Amount minus (ii) such Lender’s Revolving Credit Extensions of Credit
on such day. Such Commitment Fee shall be due and payable for the preceding
period for which such fee has not been paid (x) on the first day of each
January, April, July and October and (y) on the date of each reduction of the
Revolving Credit Committed Amounts on the amount so reduced and (z) on the
Revolving Credit Maturity Date. For purposes hereof, the

22



--------------------------------------------------------------------------------



 



“Commitment Fee Rate” for each day shall mean the applicable percentage set
forth in Annex A based on the Applicable Tier on such day times 1/360.
                      (b)        The Borrowers shall pay to Agent, for the
benefit of the Lenders or for its benefit, as the case may be, the fees set
forth in the Agent Fee Letter.
                      2.03.    Making of Loans. Whenever the Borrower desires
that the Lenders make Revolving Credit Loans, the Borrowers’ Agent shall provide
Standard Notice to the Agent setting forth the following information:
                      (a)        The date, which shall be a Business Day, on
which such proposed Loans are to be made;
                      (b)        The aggregate principal amount of such proposed
Loans, which shall be the sum of the principal amounts selected pursuant to
clause (c) of this Section 2.03, and which shall be an integral multiple of
$100,000 for Loans subject to the Base Rate and not less than $250,000 or such
amount plus an integral multiple of $100,000 in excess thereof for the Funding
Segment of the LIBOR Portion;
                      (c)        The interest rate Option or Options selected in
accordance with Section 2.04(a) hereof and the principal amounts selected in
accordance with Section 2.04(d) hereof of the Base Rate Portion and each Funding
Segment of the LIBOR Portion, as the case may be, of such proposed Loans; and
                      (d)        With respect to each such Funding Segment of
such proposed Loans, the LIBOR Funding Period to apply to such Funding Segment,
selected in accordance with Section 2.04(c) hereof.
Standard Notice having been so provided, the Agent shall promptly notify each
Lender of the information contained therein and of the amount of such Lender’s
Loan. Unless any applicable condition specified in Article V hereof has not been
satisfied, on the date specified in such Standard Notice, each Lender shall make
the proceeds of its Loan available to the Agent, no later than 2:00 p.m.,
Pittsburgh time, in funds immediately available at the Agent’s Office. The Agent
will make the funds so received available to the Borrowers in funds immediately
available at the Agent’s Office.
                      2.04.    Interest Rates.
                      (a)        Optional Bases of Borrowing. The unpaid
principal amount of the Loans shall bear interest for each day until due on one
or more bases selected by the Borrowers’ Agent from among the interest rate
Options set forth below. Subject to the provisions of this Agreement, the
Borrowers’ Agent may select different Options to apply simultaneously to
different Portions of the Loans and may select different Funding Segments to
apply simultaneously to different parts of the LIBOR Portion of the Loans. The
aggregate number of Funding Segments applicable to the LIBOR Portion of the
Loans at any time shall not exceed fifteen (15).

23



--------------------------------------------------------------------------------



 



            (i)       Base Rate Option: A rate per annum (computed on the basis
of a year of 360 days and actual days elapsed) for each day equal to the Base
Rate for such day plus the Applicable Margin for such day. The “Base Rate” for
any day shall mean the greater of (A) the Prime Rate for such day or (B) 0.50%
plus the Federal Funds Effective Rate for such day such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Prime Rate or the Federal Funds Effective Rate.
            (ii)      LIBOR Option: A rate per annum (based on a year of
360 days and actual days elapsed) for each day equal to the LIBOR for such day
plus the Applicable Margin for such day. The “LIBOR Rate” for any day shall mean
for each Funding Segment of the LIBOR Portion corresponding to a proposed or
existing LIBOR Funding Period the rate per annum determined by the Agent by
dividing (the resulting quotient to be rounded upward to the nearest 1/1000 of
1%) (A) the rate of interest (which shall be the same for each day in such LIBOR
Funding Period) determined in good faith by the Agent in accordance with its
usual procedures (which determination shall be conclusive) to be the offered
rate for deposits of U.S. Dollars in an amount approximately equal to the amount
of the requested Funding Segment for the designated LIBOR Funding Period which
the British Bankers’ Association fixes as its LIBOR rate and which appears on
Dow Jones Market Service (formerly known as Telerate) display page 3750 as of
11:00 a.m. London time on the day which is two London Business Days prior to the
beginning of such Funding Period for delivery on the first day of such LIBOR
Funding Period and having maturities comparable to such LIBOR Funding Period
(except that the LIBOR Rate with respect to a two-week LIBOR Funding Period
shall be offered only as available with no amount to be due pursuant to
Section 2.10(b) as a result thereof) by (B) a number equal to 1.00 minus the
LIBOR Reserve Percentage.
                      The “LIBOR Rate” may also be expressed by the following
formula:
                                  [Dow Jones Market Service                 ]
                                  [display page 3750 LIBOR rate as       ]
            LIBOR =       [determined by the Agent per subsection
(A)                ]
                                  [1.00 - LIBOR Reserve Percentage
              ]
                      “LIBOR Reserve Percentage” for any day shall mean the
percentage (expressed as a decimal, rounded upward to the nearest 1/1000 of 1%),
as determined in good faith by the Agent (which determination shall be
conclusive), which is in effect on such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) representing the
maximum reserve requirement (including, without limitation, supplemental,
marginal and emergency reserve requirements) with respect to eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) of a member bank
in such System. The LIBOR Rate shall be adjusted automatically as of the
effective date of each change in the LIBOR Reserve Percentage. The LIBOR Option
shall be calculated in accordance with the foregoing whether or not any Lender
is actually required to hold reserves in connection with its eurocurrency
funding or, if required to hold such reserves, is required to hold reserves at
the “LIBOR Reserve Percentage” as herein defined.

24



--------------------------------------------------------------------------------



 



            The Agent shall give prompt notice to the Borrowers’ Agent and to
the Lenders of the LIBOR Rate determined or adjusted in accordance with the
definition of the LIBOR Rate, which determination or adjustment shall be
conclusive if made in good faith.
                      (b)        Applicable Margin. The Applicable Margin for
each day shall mean the applicable percentage set forth in Annex A for each
interest rate option based on the Applicable Tier on such day, provided that,
from the Closing Date through the date which is the first day of the month
following the date which is five days after the date on which the Parent files
its Quarterly Report on Form 10-Q for the quarter ending December 29, 2007, (and
until the Applicable Tier is recalculated in accordance with the third sentence
set forth on Annex A), the Applicable Tier shall be Tier IV.
                      (c)        LIBOR Funding Periods. At any time when the
Borrowers’ Agent shall select, convert to or renew the LIBOR Option to apply to
any part of the Loans, the Borrowers’ Agent shall specify one or more periods
during which the LIBOR Option shall apply, such periods being two weeks (as
available) or one, two, three or six months or one year (as available)(“LIBOR
Funding Period”); provided, that (i) each LIBOR Funding Period shall begin on a
London Business Day, and the term “month”, when used in connection with a LIBOR
Funding Period, shall be construed in accordance with prevailing practices in
the interbank eurodollar market at the commencement of such LIBOR Funding
Period, as determined in good faith by the Agent (which determination shall be
conclusive); (ii) the Borrowers’ Agent may not select a LIBOR Funding Period
that would end after the Revolving Credit Maturity Date; and (iii) the
Borrowers’ Agent shall, in selecting any LIBOR Funding Period, allow for
scheduled mandatory payments of the Loans. Any LIBOR Funding Period which would
otherwise end on a date which is not a London Business Day shall be extended to
the next succeeding London Business Day unless such Business Day falls in the
next calendar month, in which case such LIBOR Funding Period shall end on the
immediately preceding London Business Day. The Borrowers shall not select the
LIBOR Option to be applicable to a Portion of the Loans if after giving effect
to such selection of the LIBOR Option more than fifteen (15) LIBOR Funding
Segments would then be in effect.
                      (d)        Transactional Amounts. Every selection of,
conversion from, conversion to or renewal of an interest rate Option and every
payment or prepayment of any Loans shall be in a principal amount such that
after giving effect thereto the aggregate principal amount of (i) the Base Rate
Portion shall be for not less than the lesser of $100,000 or the maximum amount
available for Loans to which the Basic Rate option applies and (ii) each Funding
Segment of the LIBOR Portion of the Loans shall be $250,000 or an integral
multiple of $100,000 in excess thereof.
                      (e)        LIBOR Unascertainable; Impracticability. If
            (i)       on any date on which a LIBOR would otherwise be set the
Agent (in the case of clauses (A) or (B) below) or any Lender (in the case of
clause (C) below) shall have determined in good faith (which determination shall
be conclusive) that:
                      (A)        adequate and reasonable means do not exist for
ascertaining such LIBOR,

25



--------------------------------------------------------------------------------



 



                      (B)        a contingency has occurred which materially and
adversely affects the interbank eurodollar market, or
                      (C)        the effective cost to such Lender of funding a
proposed Funding Segment of the LIBOR Portion from a Corresponding Source of
Funds shall exceed the LIBOR applicable to such Funding Segment, or
            (ii)      at any time any Lender shall have determined in good faith
(which determination shall be conclusive) that the making, maintenance or
funding of any part of the LIBOR Portion has been made impracticable or unlawful
by compliance by such Lender or a Notional LIBOR Funding Office in good faith
with any Law or guideline or interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration thereof
or with any request or directive of any such Governmental Authority (whether or
not having the force of law);
then, and in any such event, the Agent or such Lender, as the case may be, may
notify the Borrowers of such determination (and any Lender giving such notice
shall notify the Agent). Upon such date as shall be specified in such notice
(which shall not be earlier than the date such notice is given), the obligation
of each of the Lenders to allow the Borrowers to select, convert to or renew the
LIBOR Option shall be suspended until the Agent or such Lender, as the case may
be, shall have later notified the Borrowers (and any Lender giving such notice
shall notify the Agent) of the Agent’s or such Lender’s determination in good
faith (which determination shall be conclusive) that the circumstance giving
rise to such previous determination no longer exist.
                      If any Lender notifies the Borrowers of a determination
under subsection (ii) of this Section 2.04(e), the LIBOR Portion of the Loans of
such Lender (the “Affected Lender”) shall automatically be converted to the Base
Rate Option as of the date specified in such notice (and accrued interest
thereon shall be due and payable on such date).
                      If at the time the Agent or a Lender makes a determination
under subsection (i) or (ii) of this Section 2.04(e) the Borrowers previously
have notified the Agent that it wishes to select, convert to or renew the LIBOR
Option with respect to any proposed Loans but such Loans have not yet been made,
such notification shall be deemed to provide for selection of, conversion to or
renewal of the Base Rate Option instead of the LIBOR Option with respect to such
Loans or, in the case of a determination by a Lender, such Loans of such Lender.
                      2.05.    Conversion or Renewal of Interest Rate Options.
                      (a)        Conversion or Renewal. Subject to the
provisions of Sections 2.09(c) and 2.10(b) hereof, and if no Event of Default or
Potential Default shall have occurred and be continuing or shall exist, the
Borrowers may convert any part of the Loans from any interest rate Option or
Options to one or more different interest rate Options and may renew the LIBOR
Option as to any Funding Segment of the LIBOR Portion:
            (i)       At any time with respect to conversion from the Base Rate
Option; or
            (ii)      At the expiration of any LIBOR Funding Period with respect
to conversions from or renewals of the LIBOR Option, as to the Funding Segment
corresponding to such expiring LIBOR Funding Period.

26



--------------------------------------------------------------------------------



 



Whenever the Borrowers desire to convert or renew any interest rate Option or
Options, the Borrowers’ Agent shall provide to the Agent Standard Notice setting
forth the following information:
                      (A)        The date, which shall be a Business Day, on
which the proposed conversion or renewal is to be made;
                      (B)        The principal amounts selected in accordance
with Section 2.04(d) hereof of the Base Rate Portion and each Funding Segment of
the LIBOR Portion to be converted from or renewed;
                      (C)        The interest rate Option or Options selected in
accordance with Section 2.04(a) hereof and the principal amounts selected in
accordance with Section 2.04(d) hereof of the Base Rate Portion and each Funding
Segment of the LIBOR Portion to be converted to; and
                      (D)        With respect to each Funding Segment to be
converted to or renewed, the LIBOR Funding Period selected in accordance with
Section 2.04(c) hereof to apply to such Funding Segment.
Standard Notice having been so provided, after the date specified in such
Standard Notice, interest shall be calculated upon the principal amount of the
Loans as so converted or renewed. Interest on the principal amount of any part
of the Loans converted or renewed (automatically or otherwise) shall be due and
payable on the conversion or renewal date.
                      (b)        Failure to Convert or Renew. Absent due notice
from the Borrowers’ Agent of conversion or renewal in the circumstances
described in Section 2.05(a)(ii) hereof, any part of the LIBOR Portion for which
such notice is not received shall be converted automatically to the Base Rate
Option on the last day of the expiring LIBOR Funding Period.
                      2.06.    Prepayments Generally.
                      (a)        Whenever the Borrowers desire or are required
to prepay any part of the Loans, the Borrowers’ Agent shall provide Standard
Notice to the Agent setting forth the following information: (i) the date, which
shall be a Business Day, on which the proposed prepayment is to be made;
(ii) the total principal amount of such prepayment, which shall be the sum of
the principal amounts selected pursuant to clause (iii) of this sentence; and
(iii) the principal amounts selected in accordance with Section 2.04(d) hereof
of the Base Rate Portion and each part of each Funding Segment of the LIBOR
Portion to be prepaid. Standard Notice having been so provided, on the date
specified in such Standard Notice, the principal amounts of the Base Rate
Portion and each part of the LIBOR Portion specified in such notice, together
with interest on each such principal amount to such date, shall be due and
payable.
                      (b)        Upon: (i) any default by Borrowers in making
any borrowing of, conversion into or continuation of any LIBOR Portion following
Borrowers’ delivery of a borrowing request or continuation/conversion notice
hereunder or (ii) any prepayment of a LIBOR Portion on any day that is not the
last day of the relevant LIBOR Funding Period (regardless of the source of such
prepayment and whether voluntary, by acceleration or otherwise), the Borrowers
shall pay an amount (“LIBOR Rate Breakage Fee”), as calculated in

27



--------------------------------------------------------------------------------



 



good faith by the Agent, equal to the amount of any losses, expenses and
liabilities (including without limitation any loss of margin and anticipated
profits) that Agent or the Lenders may sustain as a result of such default or
payment.
                      2.07.    Optional Prepayments. The Borrowers shall have
the right at their option from time to time to prepay the Loans in whole or part
without premium or penalty (subject, however, to Section 2.10 hereof):
                      (a)        At any time with respect to any part of the
Base Rate Portion; or
                      (b)        In accordance with the terms and conditions
hereof with respect to LIBOR Portions, including the following. The Borrowers
shall give the Agent, no later than 12:00 noon, Pittsburgh time, at least three
(3) Business Days notice of any proposed prepayment of any Funding Segment of
the LIBOR Portions, specifying the proposed date of payment of such Funding
Segment and the principal amount to be paid. Each partial prepayment of the
principal amount of the LIBOR Portions or a Funding Segment of the LIBOR Portion
shall be in the minimum principal amount of $100,000 and integral multiples of
$100,000 and accompanied by the payment of all charges outstanding on such LIBOR
Portions and of all accrued interest on the principal repaid to the date of
payment, together with the LIBOR Rate Breakage Fee. Any such prepayment shall be
made in accordance with Section 2.06 hereof.
                      2.08.    Interest Payment Dates. Interest on the Base Rate
Portion shall be due and payable on the first (1st) Business Day of each
calendar month. Interest on each Funding Segment of the LIBOR Portion shall be
due and payable on the last day of the corresponding LIBOR Funding Period and,
if such LIBOR Funding Period is longer than three months, also on the last day
of the third month of such LIBOR Funding Period (subject to the rules of
Section 2.04(c) and Section 10.01). After maturity of any part of the Loans (by
acceleration or otherwise), interest on such part of the Loans shall be due and
payable on demand.
                      2.09.    Pro Rata Treatment; Payments Generally; Interest
on Overdue Amounts.
                      (a)        Pro Rata Treatment. Each borrowing and
conversion and renewal of interest rate Options hereunder shall be made, and all
payments made in respect of principal, interest and Commitment Fees due from the
Borrowers hereunder or under the Notes shall be applied, Pro Rata from and to
each Lender, except for payments of interest involving an Affected Lender as
provided in Section 2.04(e) hereof, payments to a Lender under Sections 2.10,
2.11 or 3.07 hereof and payments to any Issuing Bank pursuant to Section 3.02
hereof. The failure of any Lender to make a Loan shall not relieve any other
Lender of its obligation to lend hereunder, but neither the Agent nor any Lender
shall be responsible for the failure of any other Lender to make a Loan.
                      (b)        Payments Generally. All payments and
prepayments to be made by the Borrowers in respect of principal, interest, fees,
indemnity, expenses or other amounts due from the Borrowers hereunder or under
any Loan Document shall be payable in Dollars by 12:00 o’clock Noon, Pittsburgh
time, on the day when due without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived, and an action therefor shall
immediately accrue, without setoff, counterclaim, withholding or other deduction
of any kind or

28



--------------------------------------------------------------------------------



 



nature. Such payments shall be made to the Agent at its Office in Dollars in
funds immediately available at such Office. Any payment or prepayment received
by the Agent after 12:00 o’clock Noon, Pittsburgh time, on any day shall be
deemed to have been received on the next succeeding Business Day. The Agent
shall distribute to the Lenders all such payments received by it from the
Borrowers as promptly as practicable after receipt by the Agent but in no event
later than the next Business Day.
                      (c)        Default Interest. To the extent permitted by
law, from and after the date on which an Event of Default shall have occurred
hereunder, and so long as such Event of Default continues to exist, principal,
interest, fees, indemnity, expenses or any other amounts due from the Borrowers
hereunder or under any other Loan Document, such amounts shall bear interest for
each day (before and after judgment), payable on demand, at a rate per annum (in
each case based on a year of 360 days and actual days elapsed) which for each
day shall be equal to the following:
            (i)       In the case of any part of the LIBOR Portion, (A) until
the end of the applicable then-current LIBOR Funding Period at a rate per annum
two percent (2%) above the rate otherwise applicable to such part, and
(B) thereafter in accordance with the following clause (ii); and
            (ii)      In the case of any other amount due from the Borrowers
hereunder or under any Loan Document, two percent (2%) above the then-current
Base Rate Option.
To the extent permitted by law, interest accrued on any amount which has become
due hereunder or under any Loan Document shall compound on a day-by-day basis,
and hence shall be added daily to the overdue amount to which such interest
relates.
                      2.10.    Additional Compensation in Certain Circumstances.
If any Law or guideline or interpretation or application thereof by any
Governmental Authority charged with the interpretation or administration thereof
or compliance with any request or directive of any Governmental Authority
(whether or not having the force of law) now existing or hereafter adopted:
            (i)       subjects any Lender or any Notional LIBOR Funding Office
to any tax or changes the basis of taxation with respect to this Agreement, the
Notes, the Loans, the Letters of Credit or payments by the Borrowers of
principal, interest, commitment fee or other amounts due from the Borrowers
hereunder or under the Notes (except for taxes on the overall net income or
overall gross receipts of such Lender or such Notional LIBOR Funding Office
imposed by the jurisdictions (federal, state and local) in which such Lender’s
principal office or Notional LIBOR Funding Office is located),
            (ii)      imposes, modifies or deems applicable any reserve, special
deposit or similar requirement against credits or commitments to extend credit
extended by, assets (funded or contingent) of, deposits with or for the account
of, other acquisitions of funds by, such Lender or any Notional LIBOR Funding
Office (other than requirements expressly included herein in the determination
of the LIBOR hereunder),

29



--------------------------------------------------------------------------------



 



            (iii)      imposes, modifies or deems applicable any capital
adequacy or similar requirement (A) against assets (funded or contingent) of, or
credits or commitments to extend credit extended by, any Lender or any Notional
LIBOR Funding Office, or (B) otherwise applicable to the obligations of any
Lender or any Notional LIBOR Funding Office under this Agreement, or
            (iv)      imposes upon any Lender or any Notional LIBOR Funding
Office any other condition or expense with respect to this Agreement, the Notes
or its making, maintenance or funding of any Loan, any Letter of Credit or any
security therefor,
and the result of any of the foregoing is to increase the cost to, reduce the
income receivable by, or impose any expense (including loss of margin) upon any
Lender, any Notional LIBOR Funding Office or, in the case of clause
(iii) hereof, any Person controlling a Lender, with respect to this Agreement,
the Notes or the making, maintenance or funding of any Loan or any Letter of
Credit (or, in the case of any capital adequacy or similar requirement, to have
the effect of reducing the rate of return on such Lender’s or controlling
Person’s capital, taking into consideration such Lender’s or controlling
Person’s policies with respect to capital adequacy) by an amount which such
Lender deems to be material (such Lender being deemed for this purpose to have
made, maintained or funded each Funding Segment of the LIBOR Portion from a
Corresponding Source of Funds), such Lender may from time to time notify the
Borrowers of the amount determined in good faith (using any averaging and
attribution methods) by such Lender (which determination shall be conclusive) to
be necessary to compensate such Lender or such Notional LIBOR Funding Office for
such increase, reduction or imposition. Such amount shall be due and payable by
the Borrowers to such Lender five (5) Business Days after such notice is given.
A certificate by such Lender as to the amount due and payable under this
Section 2.10 from time to time and the method of calculating such amount shall
be conclusive. Each Lender agrees that it will use good faith efforts to notify
the Borrowers of the occurrence of any event that would give rise to a payment
under this Section 2.10; provided, however, that any failure of any Lender to
give any such notice shall have no effect on the Borrowers’ obligations
hereunder.
                      2.11.    Taxes.
                      (a)        Payments Net of Taxes. All payments made by the
Borrowers under this Agreement or any other Loan Document shall be made free and
clear of, and without reduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, and all liabilities with
respect thereto, excluding
            (i)       in the case of the Agent and each Lender, income or
franchise taxes imposed on the Agent or such Lender by the jurisdiction under
the laws of which the Agent or such Lender is organized or any political
subdivision or taxing authority thereof or therein or as a result of a
connection between the Agent or such Lender and any jurisdiction other than a
connection resulting solely from this Agreement and the transactions
contemplated hereby, and

30



--------------------------------------------------------------------------------



 



            (ii)      in the case of each Lender, income or franchise taxes
imposed by any jurisdiction in which such Lender’s lending offices which make or
book Loans are located or any political subdivision or taxing authority thereof
or therein
(all such non-excluded taxes, levies, imposts, deductions, charges or
withholdings being hereinafter called “Taxes”). If any Taxes are required to be
withheld or deducted from any amounts payable to the Agent or any Lender under
this Agreement or any other Loan Document, the Borrowers shall pay the relevant
amount of such Taxes and the amounts so payable to the Agent or such Lender
shall be increased to the extent necessary to yield to the Agent or such Lender
(after payment of all Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement and the
other Loan Documents. Whenever any Taxes are paid by the Borrowers with respect
to payments made in connection with this Agreement or any other Loan Document,
as promptly as possible thereafter, the Borrowers shall send to the Agent for
its own account or for the account of such Lender, as the case may be, a
certified copy of an original official receipt received by the Borrowers showing
payment thereof.
                      (b)        Indemnity. Each of the Borrowers hereby
indemnifies the Agent and each of the Lenders for the full amount of all Taxes
attributable to payments by or on behalf of the Borrowers hereunder or under any
of the other Loan Documents, any Taxes paid by the Agent or such Lender, any
present or future claims, liabilities or losses with respect to or resulting
from any omission to pay or delay in paying any Taxes (including any incremental
Taxes, interest or penalties that may become payable by the Agent or such Lender
as a result of any failure to pay such Taxes), whether or not such Taxes were
correctly or legally asserted. Such indemnification shall be made within thirty
(30) days from the date such Lender or the Agent, as the case may be, makes
written demand therefor.
                      (c)        Withholding and Backup Withholding. Each Lender
that is incorporated or organized under the laws of any jurisdiction other than
the United States or any state thereof agrees that, on or prior to the date any
payment is due to be made to it hereunder or under any other Loan Document, it
will furnish to the Borrowers and the Agent
            (i)       two valid, duly completed copies of United States Internal
Revenue Service Form 4224 or United States Internal Revenue Form 1001 or
successor applicable form, as the case may be, certifying in each case that such
Lender is entitled to receive payments under this Agreement and the other Loan
Documents without deduction or withholding of any United States federal income
taxes and
            (ii)      a valid, duly completed Internal Revenue Service Form W-8
or W-9 or successor applicable form, as the case may be, to establish an
exemption from United States backup withholding tax.
Each Lender which so delivers to the Borrowers and the Agent a Form 1001 or 4224
and Form W-8 or W-9, or successor applicable forms agrees to deliver to the
Borrowers and the Agent two further copies of the said Form 1001 or 4224 and
Form W-8 or W-9, or successor applicable forms, or other manner of
certification, as the case may be, on or before the date that any such form
expires or becomes obsolete or otherwise is required to be resubmitted as a
condition to obtaining an exemption from withholding tax, or after the
occurrence of any event requiring a

31



--------------------------------------------------------------------------------



 



change in the most recent form previously delivered by it, and such extensions
or renewals thereof as may reasonably be requested by the Borrowers and the
Agent, certifying in the case of a Form 1001 or Form 4224 that such Lender is
entitled to receive payments under this Agreement or any other Loan Document
without deduction or withholding of any United States federal income taxes,
unless in any such cases an event (including any changes in Law) has occurred
prior to the date on which any such delivery would otherwise be required which
renders all such forms inapplicable or which would prevent such Lender from duly
completing and delivering any such letter or form with respect to it and such
Lender advises the Borrowers and the Agent that it is not capable of receiving
payments without any deduction or withholding of United States federal income
tax, and in the case of a Form W-8 or W-9, establishing an exemption from United
States backup withholding tax.
                      2.12.    Funding by Branch, Subsidiary or Affiliate.
                      (a)        Notional Funding. Each Lender shall have the
right from time to time, prospectively or retrospectively, without notice to the
Borrowers, to deem any branch, subsidiary or affiliate of such Lender to have
made, maintained or funded any part of the LIBOR Portion at any time. Any
branch, subsidiary or affiliate so deemed shall be known as a “Notional LIBOR
Funding Office.” Such Lender shall deem any part of the LIBOR Portion of the
Loans or the funding therefor to have been transferred to a different Notional
LIBOR Funding Office if such transfer would avoid or cure an event or condition
described in Section 2.04(e)(ii) hereof or would lessen compensation payable by
the Borrowers under Section 2.10 hereof, and if such Lender determines in its
sole discretion that such transfer would be practicable and would not have a
Material Adverse Effect on such part of the Loans, such Lender or any Notional
LIBOR Funding Office (it being assumed for purposes of such determination that
each part of the LIBOR Portion is actually made or maintained by or funded
through the corresponding Notional LIBOR Funding Office). Notional LIBOR Funding
Offices may be selected by such Lender without regard to such Lender’s actual
methods of making, maintaining or funding Loans or any sources of funding
actually used by or available to such Lender.
                      (b)        Actual Funding. Each Lender shall have the
right from time to time to make or maintain any part of the LIBOR Portion by
arranging for a branch, subsidiary or affiliate of such Lender to make or
maintain such part of the LIBOR Portion. Such Lender shall have the right to (i)
hold any applicable Note payable to its order for the benefit and account of
such branch, subsidiary or affiliate or (ii) request the Borrowers to issue one
or more substitute promissory notes in the principal amount of such LIBOR
Portion, in substantially the form attached hereto as Exhibit A, with the blanks
appropriately filled, payable to such branch, subsidiary or affiliate and with
appropriate changes reflecting that the holder thereof is not obligated to make
any additional Revolving Credit Loans to the Borrowers. The Borrowers agree to
comply promptly with any request under subsection (ii) of this Section 2.12(b).
If any Lender causes a branch, subsidiary or affiliate to make or maintain any
part of the LIBOR Portion hereunder, all terms and conditions of this Agreement
shall, except where the context clearly requires otherwise, be applicable to
such part of the LIBOR Portion and to any note payable to the order of such
branch, subsidiary or affiliate to the same extent as if such part of the LIBOR
Portion were made or maintained and such note were the Revolving Credit Note
payable to such Lender’s order.

32



--------------------------------------------------------------------------------



 



                      2.13.    Swingline Loans.
                      (a)        The Swing Line. Subject to the terms and
conditions set forth herein (including without limitation the conditions set
forth in Section 5.02 hereof), the Swingline Lender agrees to make loans (each
such loan, a “Swingline Loan”) in Dollars, to the Borrowers from time to time on
any Business Day during the period from the Closing Date to the Revolving Credit
Maturity Date in an aggregate amount not to exceed Twenty Million Dollars
($20,000,000) outstanding at any time; provided, however, that after giving
effect to any Swingline Loan, (i) the aggregate outstanding amount of all
Revolving Credit Loans, Swingline Loans and Letter of Credit Obligations shall
not exceed the Aggregate Revolving Credit Committed Amounts of all Lenders and
(ii) the aggregate outstanding amount of the Revolving Credit Loans of any
Lender other than the Swingline Lender, plus such Revolving Lender’s Pro Rata
share of the outstanding amount of all Letter of Credit Obligations, plus such
Lender’s Pro Rata share of the outstanding amount of all Swingline Loans shall
not exceed such Lender’s Revolving Credit Committed Amount. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrowers may
borrow, prepay and reborrow under this Section 2.13. To the extent not due and
payable earlier, the Swingline Loans shall be due and payable on the Revolving
Credit Maturity Date. Each Swingline Loan shall bear interest as set forth in
Section 2.14. Immediately upon the making of a Swingline Loan, each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swingline Lender a risk participation in such Swingline Loan in an
amount equal to the product of such Revolving Lender’s Pro Rata share times the
amount of such Swingline Loan. The Swingline Loans shall be evidenced by the
Swingline Note.
                      (b)        Borrowing Procedures. If the Borrowers desire
that the Swingline Lender make a Swingline Loan, the Borrowers’ Agent shall give
irrevocable notice to the Swingline Lender, which may be given by telephone.
Each such notice must be received by the Swingline Lender not later than 12:00
noon, Pittsburgh time on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which may be any amount, and (ii) the requested borrowing
date, which shall be a Business Day. Each such telephonic notice shall be
confirmed promptly by delivery to the Swingline Lender and the Agent of a
written confirmation thereof. After receipt by the Swingline Lender of request
of a Swingline Loan, the Swingline Lender shall make the proceeds of such
Swingline Loan available to the Borrowers on the borrowing date specified in
such notice available to the Borrowers at the Swingline Lender’s office by
crediting the account of the Borrowers on the books of the Swingline Lender in
funds immediately available at such office.
                      (c)        Refinancing of Swingline Loans.
            (i)       The Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrowers (which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), and the Borrowers
at any time may request, that a Revolving Loan be made in an amount equal to the
amount of some or all of the Swingline Loans then outstanding. Such request
shall be made in accordance with the requirements of Section 2.03, without
regard to the minimum and multiples specified therein for the principal amount
of Revolving Credit Loans, but subject to the unutilized portion of the
Aggregate Revolving Credit Committed Amounts and to satisfaction of the
conditions set forth in Section 5.02. Each Lender shall make

33



--------------------------------------------------------------------------------



 



an amount equal to its Pro Rata share of the amount specified in the applicable
Standard Notice available to the Agent in funds immediately available at the
Agent’s Office for the account of the Swingline Lender not later than 2:00 p.m.,
Pittsburgh time, on the Business Day specified in such notice, whereupon,
subject to Section 2.13(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Revolving Loan bearing interest at the Base Rate Option
to the Borrowers in such amount. The Agent shall remit the funds so received
from the Lenders to the Swingline Lender.
            (ii)      If for any reason the making of Revolving Loans cannot be
requested in accordance with Section 2.13(c)(i) or any Swingline Loan cannot be
refinanced by the making of Revolving Loans, the Standard Notice submitted by
the Swingline Lender as contemplated by Section 2.13(c)(i) shall be deemed to be
a request by the Swingline Lender that each of the Lenders fund its risk
participation in the amount of the relevant Swingline Loan and each Revolving
Lender’s payment to the Agent for the account of the Swingline Lender pursuant
to Section 2.13(c)(i) shall be deemed payment in respect of such risk
participation in the amount of such Swingline Loan.
            (iii)      If any Lender fails to make available to the Agent for
the account of the Swingline Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.13(c) by the time
specified in Section 2.13(c)(i), the Swingline Lender shall be entitled to
recover from such Lender, on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the applicable Federal Funds Rate for three Business Days and thereafter at a
rate per annum equal to the rate applicable to the relevant Swingline Loan. A
certificate of the Swingline Lender submitted to any Lender with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
            (iv)      Each Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.13(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Lender may have against the Swingline Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Potential Default or Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.13(c) is subject to the conditions set forth in
Section 5.02. Any such purchase of risk participations by each Lender from the
Swingline Lender shall not relieve or otherwise impair the obligation of the
Borrowers to repay Swingline Loans, together with interest as provided herein.
                      (d)        Repayment of Participations.
            (i)       At any time after any Lender has purchased and funded a
risk participation in a Swingline Loan, if the applicable Swingline Lender
receives any payment on account of such Swingline Loan, such Swingline Lender
will distribute to such Lender its ratable share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Lender’s risk participation was outstanding and funded).

34



--------------------------------------------------------------------------------



 



            (ii)      If any payment received by the Swingline Lender in respect
of principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender, each Lender shall pay to the Swingline Lender its Pro Rata
share of such amount on demand of the Swingline Lender, plus interest thereon
from the date of such demand to the date such amount is returned at a rate per
annum equal to the applicable Federal Funds Rate.
                      (e)        Interest for Account of Swingline Lender. The
Swingline Lender shall be responsible for invoicing the Borrowers for interest
on the Swingline Loans. Until each Lender funds its Revolving Credit Loan or
risk participation pursuant to this Section 2.13, interest in respect of such
Lender’s Pro Rata share of the applicable Swingline Loans shall be solely for
the account of the Swingline Lender.
                      2.14.    Interest on and Payment of Swingline Loans; Other
Matters.
                      (a)        Certain Definitions. As used herein, the
following terms have the following meanings:
            (i)       “Applicable Swingline Margin” for any day means
one-quarter of one percent (0.25%) in excess of the Applicable Margin (as
defined in Section 2.04(b) hereof) for such day.
            (ii)      “Swingline Interest Period” means, initially, the period
commencing on the Closing Date (the “Start Date”) and ending on the numerically
corresponding date one month later, and thereafter each one month period ending
on the day of such month that numerically corresponds to the Start Date. If a
Swingline Interest Period is to end in a month for which there is no day which
numerically corresponds to the Start Date, the Interest Period will end on the
last day of such month.
            (iii)      “Swingline Interest Payment Date” means the first
Business Day of each month.
            (iv)      “Swingline LIBOR Rate” means, relative to any Swingline
Interest Period, the offered rate for delivery in two London Business Days of
deposits of U.S. Dollars which the British Bankers’ Association fixes as its
LIBOR rate and which appears on the Dow Jones Market Service (formerly known as
Telerate) display Page 3750 as of 11:00 a.m. London time on the day on which
such Swingline Interest Period commences, and for a period approximately equal
to such Swingline Interest Period. If the first day of any Swingline Interest
Period is not a day which is both a (x) Business Day and (y) a London Business
Day, the Swingline LIBOR Rate shall be determined in reference to the next
preceding day which is both a Business Day and a London Business Day. If for any
reason the Swingline LIBOR Rate is unavailable and/or the Swingline Lender is
unable to determine the Swingline LIBOR Rate for any Swingline Interest Period,
the Swingline LIBOR Rate shall be deemed to be equal to the Base Rate.
                      (b)        Interest Rates for Swingline Loans. Except as
otherwise provided in this Section 2.14, the Swingline Loans shall bear interest
for each day at a rate per annum equal to the sum of Swingline LIBOR Rate for
the Swingline Interest Period during which such day occurs plus the Applicable
Swingline Margin for such day; provided, however, that if the Swingline LIBOR
rate is equal to the Base Rate as contemplated by the last sentence of
Section 2.14(a), the Applicable Swingline Margin shall be deemed to be zero.
Interest on Swingline Loans shall be payable on each Swingline Interest Payment
Date. For avoidance of doubt,

35



--------------------------------------------------------------------------------



 



Section 2.09(c)(ii) shall apply to Swingline Loans. Notwithstanding anything to
the contrary in this Agreement, if participations of the Lenders in any
Swingline Loan are funded as contemplated by Section 2.13(c), such Swingline
Loan shall, as of the date the request for such funding is made by the Swingline
Lender, bear interest at the Base Rate Option as provided in Section 2.04 rather
than at the rate set forth in the first sentence of this Section 2.14(b).
                      (c)        Payments and Prepayments of Swingline Loans.
The Borrowers shall have the right at any time to prepay Swingline Loans without
premium or penalty by giving notice to the Swingline Lender and the Agent of
such intended prepayment not later than 11:00 a.m. Pittsburgh time on the date
of such proposed prepayment. Section 2.09(b) hereof shall apply to payments of
Swingline Loans. In addition, the Borrowers and the Swingline Lender may from
time to time agree to arrangements whereby Swingline Loans are repaid by a
“sweep” or similar mechanism.
                      (d)        Swingline Note. The obligation of the Borrowers
to repay the unpaid principal amount of the Swingline Loans made to it by the
Swingline Lender and to pay interest thereon shall be evidenced in part by a
promissory note of the Borrowers, dated the Closing Date (the “Swingline Note”)
in substantially the form attached hereto as Exhibit A-1, with the blanks
appropriately filled, payable to the order of the Swingline Lender.
                      (e)        Other Matters with respect to Swingline Loans.
References in Article IX of this Agreement to the Issuing Bank shall be deemed
to be references to each of the Issuing Bank and the Swingline Lender.
                      2.15.    Borrowers are Integrated Group; Primary
Obligations.
                      (a)        Each Person included in the term “Borrowers”
hereby represents and warrants to the Agent and the Lenders that each of them
will derive benefits, directly and indirectly, from each Loan and item of
Indebtedness incurred pursuant to this Agreement, the Note and the other Loan
Documents, both in their separate capacity and as a member of the integrated
group to which each such Person belongs, the successful operation of the
integrated group is dependent upon the continued successful performance of the
functions of the integrated group as a whole and (i) the terms of the
consolidated financing provided under this Agreement are more favorable than
would otherwise be obtainable by such Persons individually, (ii) the additional
administrative and other costs and reduced flexibility associated with
individual financing arrangements which would otherwise be required if
obtainable would substantially reduce the value to such Persons of the
financing, and (iii) the success of the business activities of each of the
Borrowers is dependant upon the success of the others and the financing provided
under this Agreement benefits each and every Borrower.
                      (b)        The Obligations and liabilities of each Person
included in the term “Borrowers” under this Agreement and the other Loans
Documents shall be primary, direct and immediate, shall not be subject to any
counterclaim, recoupment, set off, reduction or defense based upon any claim
that such Person may have against any one or more of the other Persons included
in the term “Borrowers” and/or any Guarantor, and shall not be conditional or
contingent upon pursuit or enforcement by the Lenders of any remedies they may
have against Persons included in the term “Borrowers” or “Guarantor” with
respect to this Agreement,

36



--------------------------------------------------------------------------------



 



whether pursuant to the terms thereof or by operation of law. Without limiting
the generality of the foregoing, the Agent and the Lenders shall not be required
to make any demand upon any of the Persons included in the term “Borrowers”, or
to otherwise pursue, enforce or exhaust its or their remedies against the
Persons included in the term “Borrowers” either before, concurrently with or
after pursuing or enforcing its rights and remedies under this Agreement or
under any Guaranty or any other Loan Document of any Person included in the term
“Borrowers”. Without limiting the foregoing, it is specifically understood that
any modification, limitation or discharge of any of the liabilities or
obligations of any one or more of the Persons included in the term “Borrowers”,
any other Guarantor or any obligor under any of the Loan Documents, arising out
of, or by virtue of, any bankruptcy, arrangement, reorganization or similar
proceeding for relief of debtors under federal or state law initiated by or
against any one or more of the Persons included in the term “Borrowers”, in
their respective capacities as Borrowers or Guarantors, or under any of the Loan
Documents shall not modify, limit, lessen, reduce, impair, discharge, or
otherwise affect the liability of each Borrower under this Agreement and the
other Loan Documents in any manner whatsoever, and this Agreement and the other
Loan Documents shall remain and continue in full force and effect. It is the
intent and purpose of this paragraph that each Person included in the term
“Borrowers” shall and does hereby waive all rights and benefits which might
accrue to any other Borrowers or any Guarantor by reason of any such proceeding,
and the Persons included in the term “Borrowers” agree that they shall be liable
for the full amount of the obligations and liabilities under this Agreement and
the other Loan Documents regardless of, and irrespective to, any modification,
limitation or discharge of the liability of any one or more of the Persons
included in the term “Borrowers”, any Guarantor or any obligor under any of the
Loan Documents, that may result from any such proceedings.
                      (c)        Each Borrower expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution or
any other claim which such Borrower may now or hereafter have against the other
Borrowers or other Person directly or contingently liable for the obligations
hereunder or under any of the other Loan Documents, or against or with respect
to any other Borrowers’ property arising from the existence or performance of
this Agreement, until termination of this Agreement and repayment in full of the
Indebtedness owing in connection with this Agreement and the other Loan
Documents.
                      (d)        For administrative convenience, each Person
included in the term “Borrowers” hereby irrevocably appoints BBCPA (the
“Borrowers’ Agent”) as the Borrowers’ attorney-in-fact, with power of
substitution (with the prior written consent of the Agent in the exercise of its
sole and absolute discretion), in the name of the Borrowers’ Agent or any or all
of the Borrowers or otherwise to take any and all actions with respect to this
Agreement, the Loan Documents or the Indebtedness under this Agreement and the
other Loan Documents as the Borrowers’ Agent may so elect from time to time,
including, without limitation, actions to (i) request advances under the Loans,
apply for and direct the benefits of Letters of Credits, and direct the Agent
and the Lenders to disburse or credit the proceeds of any Loan directly to an
account of the Borrowers’ Agent, any one or more of such Persons or otherwise,
which direction shall evidence the making of such Loan and shall constitute the
acknowledgment by each such Person of the receipt of the proceeds of such Loan
or the benefit of such Letter of Credit, (ii) enter into, execute, deliver,
amend, modify, restate, substitute, extend and/or renew this Agreement, any
deposit account agreements, instruments, certificates, waivers, letter of credit
applications, releases, documents and agreements from time to time, and
(iii) endorse any check

37



--------------------------------------------------------------------------------



 



or other item of payment in the name of such Person or in the name of the
Borrowers’ Agent. The foregoing appointment is coupled with an interest, cannot
be revoked without the prior written consent of the Agent or the Lenders, and
may be exercised from time to time through the Borrowers’ Agent Responsible
Officers or other Person or Persons designated by the Borrowers’ Agent or its
Responsible Officers to act from time to time on behalf of the Borrowers’ Agent.
Each Person included in the term “Borrowers” hereby irrevocably authorizes the
Lenders to make Loans and issue Letters of Credit to or for the account of any
one or more of the Borrowers, and hereby irrevocably authorizes the Issuing
Banks to issue or cause to be issued Letters of Credit for the account of any or
all of such Persons, pursuant to the provisions of this Agreement upon the
written, oral or telephone request of any one or more of the Persons who is from
time to time a Responsible Officer of a Borrower and also upon the written, oral
or telephone request of any one of the Persons who is from time to time a
Responsible Officer of the Borrowers’ Agent. The Agent and the Lenders
acknowledge the appointment of BBCPA as the Borrowers’ Agent and the power and
authority granted to the Borrowers’ Agent hereunder and agree to accept the
actions of the Borrowers’ Agent that are in accordance with its powers and
authorization under this Agreement on behalf of all of the Borrowers.
ARTICLE III
LETTERS OF CREDIT
                      3.01.    Letters of Credit.
                      (a)        Outstanding Letters of Credit. The Agent or one
or more Issuing Banks previously issued the irrevocable letters of credit set
forth on Schedule 3.01 hereto (the “Outstanding Letters of Credit”) pursuant to
the Existing Credit Agreement or other agreements between Citizens and the
Borrowers. The Borrowers, the Lenders, the Agent and the Issuing Banks hereby
agree that on the Closing Date, subject to the terms and conditions hereof, the
Outstanding Letters of Credit shall be deemed to have been issued hereunder as
of the Closing Date.
                      (b)        General. Subject to the terms and conditions of
this Agreement, and relying upon the representations and warranties herein set
forth and upon the agreements of the Lenders set forth in Sections 3.04 and 3.05
hereof, the Issuing Banks shall issue for the account of the Borrowers, or
either of them, letters of credit (each, as amended, modified or supplemented
from time to time, a “Letter of Credit” and collectively the “Letters of
Credit”) at any time or from time to time on or after the date hereof.
                      (c)        Terms of Letters of Credit. The Borrowers shall
not request any Letter of Credit to be issued, except within the following
limitations: (i) no Letter of Credit shall be issued on or after the day which
is thirty (30) days before the Revolving Credit Maturity Date, (ii) at the time
any Letter of Credit is issued, the aggregate Revolving Credit Extensions of
Credit (after giving effect to issuance of the requested Letter of Credit) shall
not exceed the sum of the Revolving Credit Committed Amounts of the Lenders at
such time, (iii) each Letter of Credit shall have an expiration date no later
than one (1) year from the date of issuance thereof, or if earlier thirty
(30) days before the Revolving Credit Maturity Date, (iv) each Letter of Credit
shall be denominated in Dollars or any Other Currency, (v) each Letter of Credit
shall be payable only against sight drafts (and not time drafts) and such other
certificates and documents as may be

38



--------------------------------------------------------------------------------



 



required by such Letter of Credit, and (vi) at any time any Letter of Credit is
issued, the aggregate Letter of Credit Obligations (after giving effect to
issuance of the requested Letter of Credit) shall not exceed the Dollar
Equivalent of Twenty-Five Million Dollars ($25,000,000).
                      (d)        Purposes of Letters of Credit. Each Letter of
Credit shall be satisfactory in form, substance and beneficiary to the Issuing
Bank in its discretion. Letters of Credit may be used by the Borrowers for any
proper corporate purpose, including providing credit support for any
Indebtedness or other direct or indirect financing arrangements of the Borrowers
as permitted by this Agreement. The provisions of this Section 3.01(d) represent
only an obligation of the Borrowers to the Issuing Banks and the Lenders; the
Issuing Bank shall have no obligation to the Lenders to ascertain the purpose of
any Letter of Credit, and the rights and obligations of the Lenders and the
Issuing Bank among themselves shall not be impaired or affected by a breach of
this Section 3.01(d).
                      3.02.    Letter of Credit Fees.
                      (a)        Letter of Credit Fees. The Borrowers shall pay
to the Agent for the account of each Lender with respect to each outstanding
Letter of Credit a fee (the “Letter of Credit Fee”) in an amount equal to the
Applicable Margin applicable to the LIBOR Option set forth in Annex A on the
undrawn stated amount of such Letter of Credit from time to time. The fee shall
be payable quarterly in arrears on the last day of each calendar quarter,
commencing with the quarter in which the Letter of Credit is issued and on the
last day of each calendar quarter ending thereafter while such Letter of Credit
is outstanding.
                      (b)        Facing Fee. For each Letter of Credit which the
Issuing Bank issues pursuant to this Agreement, the Borrowers shall pay to the
Agent, for the sole account of the Issuing Bank, payable quarterly in arrears,
commencing with the quarter in which the Letter of Credit is issued and at the
end of each quarter ending thereafter while such Letter of Credit is
outstanding, a fee (the “Letter of Credit Facing Fee”) in an amount equal to
0.125% per annum of the stated amount of such Letter of Credit.
                      (c)        Administrative and Amendment Fees. The
Borrowers shall pay to the Agent, for the sole account of the Issuing Bank, such
other administrative, maintenance, amendment, drawing, negotiation and other
nominal fees as may be customarily charged by the Issuing Bank in accordance
with its standard fee schedules from time to time in connection with letters of
credit.
                      3.03.    Procedure for Issuance of Letters of Credit.
                      (a)        Standby Letters of Credit. The Borrowers shall,
concurrently with the execution and delivery of this Agreement, execute and
deliver to the Issuing Bank, a Continuing Letter of Credit Agreement in
substantially the form attached hereto as Exhibit B, and the Borrowers may from
time to time request the Issuing Bank to issue a Standby Letter of Credit in
accordance with the terms thereof by delivering to the Issuing Bank an
application, in such form as may from time to time be approved by the Issuing
Bank (the “Standby Letter of Credit Application”), completed to the satisfaction
of the Issuing Bank, together with such other

39



--------------------------------------------------------------------------------



 



certificates, documents and other papers and information as the Issuing Bank may
reasonably request.
                      (b)        Documentary Letters of Credit. The Borrowers
may from time to time request, upon at least three (3) Business Days’ notice,
the Issuing Bank to issue a Documentary Letter of Credit by delivering to the
Issuing Bank an Application and Security Agreement (Documentary Letter of
Credit) in substantially the form attached hereto as Exhibit C or the Issuing
Bank’s then current form of application (the “Documentary Letter of Credit
Application”), completed to the satisfaction of the Issuing Bank, together with
such other certificates, documents and other papers and information as the
Issuing Bank may reasonably request. Upon receipt of any Documentary Letter of
Credit Application, the Issuing Bank will process such Documentary Letter of
Credit Application, and the other certificates, documents and other papers
delivered in connection therewith, in accordance with its customary procedures
and shall promptly issue such Documentary Letter of Credit (but in no event
earlier than two (2) Business Days after receipt by the Issuing Bank of the
Documentary Letter of Credit Application relating thereto) by issuing the
original of such Documentary Letter of Credit to the beneficiary thereof and by
furnishing a copy thereof to the Borrowers and the Agent.
                      (c)        Notice to Agent. In connection with
Sections 3.03(a) and 3.03(b), the Issuing Bank shall promptly notify the Agent
(by telephone or otherwise), and furnish the Agent with the proposed form of
Letter of Credit to be issued. The Agent shall determine, as of the close of
business on the day before such proposed issuance, whether such proposed Letter
of Credit complies with the limitations set forth in Sections 3.01(b) and
3.01(c) hereof. Unless such limitations are not satisfied the Agent shall notify
the Issuing Bank (in writing or by telephone promptly confirmed in writing) that
the Issuing Bank is authorized to issue such Letter of Credit. If the Issuing
Bank issues a Letter of Credit, it shall deliver the original of such Letter of
Credit to the beneficiary thereof or as the Borrowers shall otherwise direct,
and shall promptly notify the Agent thereof and furnish a copy thereof to the
Agent.
                      3.04.    Participating Interests.
                      (a)        Generally. Concurrently with the issuance of
each Letter of Credit in accordance with the terms of this Article III, the
Issuing Bank automatically shall be deemed, irrevocably and unconditionally, to
have sold, assigned, transferred and conveyed to each other Lender, and each
other Lender automatically shall be deemed, irrevocably and unconditionally,
severally to have purchased, acquired, accepted and assumed from the Issuing
Bank, without recourse to, or representation or warranty by, the Issuing Bank,
an undivided interest, in a proportion equal to such Lender’s Pro Rata share, in
all of the Issuing Bank’s rights and obligations in, to or under such Letter of
Credit, the related Letter of Credit Application, the Letter of Credit
Reimbursement Obligations, and all collateral, guarantees and other rights from
time to time directly or indirectly securing the foregoing (such interest of
each Lender being referred to herein as a “Letter of Credit Participating
Interest”). On the date that any Purchasing Lender becomes a party to this
Agreement in accordance with Section 10.14 hereof, Letter of Credit
Participating Interests in any outstanding Letters of Credit held by the Lender
from which such Purchasing Lender acquired its interest hereunder shall be
proportionately reallotted between such Purchasing Lender and such transferor
Lender (and, to the extent such transferor

40



--------------------------------------------------------------------------------



 



Lender is an Issuing Bank, the Purchasing Lender shall be deemed to have
acquired a Letter of Credit Participating Interest from such transferor Lender
to such extent).
                      (b)        Obligations Absolute. Notwithstanding any other
provision hereof, each Lender hereby agrees that its obligation to participate
in each Letter of Credit issued in accordance herewith, its obligation to make
the payments specified in Section 3.05 hereof, and the right of the Issuing Bank
to receive such payments in the manner specified therein, are each absolute,
irrevocable and unconditional and shall not be affected by any circumstance
whatever. The failure of any Lender to make any such payment shall not relieve
any other Lender of its funding obligation hereunder on the date due, but no
Lender shall be responsible for the failure of any other Lender to meet its
funding obligations hereunder.
                      3.05.    Drawings and Reimbursements.
                      (a)        Borrowers’ Reimbursement Obligation. The
Borrowers hereby agree to reimburse the Issuing Bank, by making payment to the
Agent for the account of the Issuing Bank and the Lenders in accordance with
Section 2.09(b) hereof on the date of each payment made by the Issuing Bank
under any Letter of Credit issued on behalf of the Borrowers in an amount equal
to the Dollar Equivalent Amount of the amount so paid by the Issuing Bank,
without notice, protest or demand, all of which are hereby waived, and an action
therefor shall immediately accrue. To the extent such payment is not timely
made, the Borrowers hereby agree to pay to the Agent, for the account of the
Issuing Bank and the Lenders, on demand, interest on any unreimbursed Letter of
Credit Reimbursement Obligations for each day from and including the date of
such payment by the Issuing Bank until paid (before and after judgment) in
accordance with Section 2.09(c) hereof, at the rate per annum set forth in
Section 2.09(c)(ii) hereof.
                      (b)        Payment by Lenders on Account of Unreimbursed
Draws. If the Issuing Bank makes a payment under any Letter of Credit and is not
reimbursed in full therefor on such payment date in accordance with
Section 3.05(a) hereof, the Issuing Bank will promptly notify the Agent thereof
(which notice may be by telephone promptly confirmed in writing), and the Agent
shall forthwith notify each Lender (which notice may be by telephone promptly
confirmed in writing) thereof. No later than the Agent’s close of business on
the date such notice is given, each such Lender will pay to the Agent, for the
account of the Issuing Bank, in immediately available funds, an amount equal to
the Dollar Equivalent Amount of such Lender’s ratable share of the unreimbursed
portion of such payment by the Issuing Bank. If and to the extent that any
Lender fails to make such payment to the Issuing Bank on such date, such Lender
shall pay such amount on demand, together with interest, for the Issuing Bank’s
own account, for each day from and including the date of the Issuing Bank’s
payment to and including the date of repayment to the Issuing Bank (before and
after judgment) at the rate per annum applicable to such Letter of Credit
Reimbursement Obligations.
                      (c)        Distributions to Participants. If, at any time,
after the Issuing Bank has made a Letter of Credit unreimbursed draw and has
received from any Lender such Lender’s share of such Letter of Credit
unreimbursed draw, and the Issuing Bank receives any payment or makes any
application of funds on account of the Letter of Credit Reimbursement Obligation

41



--------------------------------------------------------------------------------



 



arising from such Letter of Credit unreimbursed draw, the Issuing Bank will pay
to the Agent, for the account of such Lender, such Lender’s Pro Rata share of
such payment.
                      (d)        Rescission. If any payment received by the
Issuing Bank, or any application made by the Issuing Bank on account of any
Letter of Credit Reimbursement Obligation shall be rescinded or otherwise shall
be required to be returned or paid over by the Issuing Bank for any reason at
any time, whether before or after the termination of this Agreement (or the
Issuing Bank believes in good faith that such rescission, return or payment is
required, whether or not such matter has been adjudicated), each such Lender
will, promptly upon notice from the Agent or the Issuing Bank, pay over to the
Agent for the account of the Issuing Bank its ratable share of the amount so
rescinded, returned or paid over, together with its ratable share of any
interest or penalties payable with respect thereto.
                      (e)        Equalization. If any Lender receives any
payment or makes any application on account of its Letter of Credit
Participating Interest, such Lender shall forthwith pay over to the Issuing
Bank, in Dollars and in like kind of funds received or applied by it the amount
in excess of such Lender’s Pro Rata share of the amount so received or applied.
                      3.06.    Obligations Absolute. The payment obligations of
the Borrowers under Section 3.05 shall be absolute, irrevocable and
unconditional and shall be paid strictly in accordance with the terms of this
Agreement under any and all circumstances, including, without limitation, the
following circumstances:
                      (a)        any lack of validity or enforceability of any
Letter of Credit or any of the Loan Documents;
                      (b)        any amendment or waiver of or any consent to
departures from all or any of the Loan Documents;
                      (c)        any exchange, release or non-perfection of any
collateral, or any release or amendment or waiver of or consent to departure
from any guaranty;
                      (d)        the existence of any claim, set-off, defense or
other right which the Borrowers may have at any time against any beneficiary, or
any transferee, of any Letter of Credit (or any Persons for whom any such
beneficiary or any such transferee may be acting), the Lender, or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein, or any unrelated transaction;
                      (e)        any statement or any other document presented
under any Letter of Credit opened for its account proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect;
                      (f)        payment by the Issuing Bank under any Letter of
Credit against presentation of a draft or certificate which does not comply with
the terms of such Letter of Credit, except payment resulting solely from the
gross negligence or willful misconduct of the Issuing Bank; or

42



--------------------------------------------------------------------------------



 



                      (g)        any other circumstances or happening
whatsoever, whether or not similar to any of the foregoing, except payment by
the Issuing Bank under any Letter of Credit resulting solely from the gross
negligence or willful misconduct of the Issuing Bank.
                      3.07.    Increased Costs.
                      (a)        In the event that any requirement of Law (or
any change therein or in the interpretation or application thereof) shall either
(i) impose, modify or hold applicable any reserve, special deposit or similar
requirement against letters of credit issued by the Issuing Bank or (ii) impose
upon the Issuing Bank, the Agent or any Lender any other condition regarding any
Letter of Credit and the result of any event referred to in clause (i) or
(ii) above shall be to increase the cost to such Lender or Issuing Bank of
issuing or maintaining such Letter of Credit or to reduce any amount receivable
in connection therewith, then, in any such case the Borrowers shall, without
duplication of any amounts paid pursuant to Section 2.10, promptly pay to the
Agent, for the benefit of each Lender, upon receipt of its demand setting forth
in reasonable detail any additional amounts which shall be sufficient to
compensate each such Lender for such increased cost or reduced amount
receivable, together with interest on each such amount from the date two (2)
Business Days after the date demanded until payment in full thereof at the Prime
Rate. A certificate as to the fact and amount of such increased cost incurred by
such Lender, or such reduced amount receivable as a result of any event
mentioned in clause (i) or (ii) above, submitted by the Agent to the Borrowers
shall be conclusive in the absence of manifest error.
                      (b)        In the event that the Agent shall have
determined that the adoption of any law, rule, regulation or guideline regarding
capital adequacy, or any change therein or in the interpretation or application
thereof or compliance by the Agent, Issuing Bank or any Lender or any Person
controlling the Agent, Issuing Bank or any Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
central bank or Governmental Authority, including, without limitation, the
issuance of any final rule, regulation or guideline, does or shall have the
effect of reducing the rate of return on such Lender’s or such controlling
Person’s capital as a consequence of its obligations hereunder to a level below
that which such Lender or such Person could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
controlling Person’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, after submission
by a written request therefor, the Borrowers shall promptly pay to the Agent for
the benefit of such Lender, without duplication of any amounts paid pursuant to
Section 2.10 such additional amount or amounts as will compensate such Lender
for such reduction.
                      3.08.    Further Assurances. The Borrowers hereby agree,
from time to time, to do and perform any and all acts and to execute any and all
further instruments reasonably requested by the Issuing Bank more fully to
effect the purposes of this Agreement insofar as it relates to the issuance of
Letters of Credit hereunder.
                      3.09.    Letter of Credit Application. The
representations, warranties and covenants by the Borrowers, and the rights and
remedies of the Issuing Bank, under any Letter of Credit Application relating to
any Letter of Credit are in addition to, and not in limitation or derogation of,
representations, warranties and covenants by the Borrowers, and rights and

43



--------------------------------------------------------------------------------



 



remedies of the Issuing Bank and the Lenders, under this Agreement, the Loan
Documents, and applicable law. The Borrowers acknowledge and agree that all
rights of the Issuing Bank under any Letter of Credit Application shall inure to
the benefit of each Lender to the extent of its Commitment Percentage as fully
as if such Lender was a party to such Letter of Credit Application. In the event
of any inconsistency between the terms of this Agreement and any Letter of
Credit Application and to the extent that any Letter of Credit Application and
this Agreement address substantially the same matter, this Agreement shall
prevail and the Letter of Credit Application shall, to such extent, be of no
effect.
                      3.10.    Cash Collateral for Letters of Credit.
                      (a)        Cash Collateral for Letter of Credit Exposure
following Repayment of Revolving Credit Loans or Mandatory Prepayments. To the
extent that this Agreement or any other Loan Document requires a payment or
prepayment to be made with respect to the Revolving Credit Loans (whether at
maturity, by acceleration or otherwise), such provision shall be construed as
follows: (i) if the amount of such payment or prepayment is less than or equal
to the amount of the outstanding Revolving Credit Loans and Letter of Credit
Reimbursement Obligations at such time, then such payment or prepayment shall be
applied to the payment of principal of and interest on the outstanding Revolving
Credit Loans and Letter of Credit Reimbursement Obligations (whether or not such
payment or prepayment would require the Borrowers to pay any amount under
Section 2.10(b) hereof); and (ii) if the amount of such payment or prepayment is
greater than the amount of outstanding Revolving Credit Loans and Letter of
Credit Reimbursement Obligations at such time, then (A) such payment or
prepayment shall be applied to the principal of and interest accrued on the
outstanding Revolving Credit Loans and Letter of Credit Reimbursement
Obligations (whether or not such payment or prepayment would require the
Borrowers to pay any amount under Section 2.10(b) hereof) and (B) the Borrowers
shall immediately pay to the Agent cash or cash equivalents for deposit in the
Letter of Credit Collateral Account in an amount equal to the amount by which
such payment or prepayment exceeds the outstanding Revolving Credit Loans and
Letter of Credit Reimbursement Obligations; provided, however, that the amount
required to be paid under clause (B) shall not exceed the aggregate Letter of
Credit Exposure at such time minus the balance in the Letter of Credit
Collateral Account at such time. To the extent that Section 3.13(a)(iii) of this
Agreement requires a mandatory prepayment the Borrowers shall immediately pay to
the Agent cash or cash equivalents for deposit in the Letter of Credit
Collateral Account in an amount equal to the amount by which such mandatory
prepayment exceeds the Base Rate Portion of outstanding Revolving Credit Loans.
                      (b)        Letter of Credit Collateral Account. The Agent
shall maintain in its own name an interest bearing deposit account (the “Letter
of Credit Collateral Account”) over which the Agent on behalf of the Lenders
shall have sole dominion and control, and the Borrowers shall have no right to
withdraw or cause the Agent to withdraw any funds deposited therein. The Agent
shall deposit into the Letter of Credit Collateral Account such cash or cash
equivalents as this Agreement or any Loan Document requires to be paid therein.
As security for the payment of all Obligations, the Borrowers hereby grant,
convey, assign, pledge, transfer to the Agent, and creates in the Agent’s favor
for the benefit of the Lenders a continuing Lien on and security interest in,
the Letter of Credit Collateral Account, all amounts from time to time on
deposit therein, all proceeds of the conversion, voluntary or involuntary,
thereof into cash, instruments,

44



--------------------------------------------------------------------------------



 



securities or other property, and all other proceeds thereof. The Borrowers
hereby represent, warrant, covenant and agree that such Lien shall at all times
be valid, perfected and of first priority, subject to no other Lien whatever,
and the Borrowers shall take or cause to be taken such actions and execute and
deliver such instruments and documents as may be necessary or, in the Agent’s
judgment, desirable to perfect or protect such Lien. The Borrowers shall not
create or suffer to exist any Lien on any amounts or investment held in the
Letter of Credit Collateral Account other than the Lien in favor of the Agent
granted under this Section 3.10(b).
                      (c)        Application of Funds. Subject to the provisions
of Section 8.02(c) hereof, the Agent shall apply funds in the Letter of Credit
Collateral Account: (i) on account of principal of and interest on the Letter of
Credit Reimbursement Obligations as and when the same become due and payable if
and to the extent that the Borrowers fail directly to pay the same, and (ii) if
no Letter of Credit Reimbursement Obligations are due and payable and the
balance of the Letter of Credit Collateral Account exceeds the aggregate Letter
of Credit Exposure, the excess shall be applied on account of the other
Obligations secured hereby. If all such Obligations have been paid in full, all
Revolving Credit Commitments terminated and all Letters of Credit have expired,
promptly following demand by the Borrowers, the Agent shall release to the
Borrowers all remaining funds in the Letter of Credit Collateral Account. If an
Event of Default shall have occurred and be continuing, interest earned on funds
in the Letter of Credit Collateral Account shall be held by the Agent as part of
Letter of Credit Collateral Account and may be applied by the Agent as set forth
herein.
                      3.11.    Additional Provisions Regarding Letters of
Credit. Each of the Borrowers hereby indemnifies and holds the Issuing Bank
harmless from and against any and all claims, damages, losses, liabilities,
costs or expenses whatsoever (including reasonable attorneys’ fees) which the
Issuing Bank may incur (or which may be claimed against the Issuing Bank by any
entity or entities whatsoever) by reason of or in connection with the execution
and delivery or use or transfer of, or payment of, or failure to pay under, any
Letter of Credit, except for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by the Issuing Bank’s
deliberate breach of the terms of a Letter of Credit or the gross negligence or
willful misconduct of the Issuing Bank in determining whether a statement or
draft presented under a Letter of Credit complied with the terms of the Letter
of Credit.
                      Neither the Issuing Bank nor any of its officers or
directors shall be liable or responsible for: (a) the use which may be made of
any Letter of Credit or for any acts or omissions of the beneficiary or any
transferee in connection therewith; (b) the validity, sufficiency or genuineness
of documents, or of any endorsement thereon, even if such documents should in
fact prove to be in any or all respects invalid, insufficient, fraudulent or
forged; (c) payment by the Issuing Bank against presentation of documents which
do not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to a Letter of Credit; or
(d) any other circumstances whatsoever in making or failing to make payment
under a Letter of Credit, except only that the Borrowers shall have a claim
against the Issuing Bank, and the Issuing Bank shall be liable to the Borrowers,
to the extent, but only to the extent, of any direct, as opposed to
consequential, damages suffered by the Borrowers which were caused by the
Issuing Bank’s gross negligence, misfeasance or willful misconduct in connection
with the matters referred to in clauses (b) through (d) above.

45



--------------------------------------------------------------------------------



 



                      3.12.    Certain Provisions Relating To the Issuing Banks.
                      (a)        General. The Issuing Bank shall have no duties
or responsibilities except those expressly set forth in this Agreement and the
other Loan Documents, and no implied duties or responsibilities on the part of
the Issuing Banks shall be read into this Agreement or any Loan Document or
shall otherwise exist. The duties and responsibilities of the Issuing Bank under
this Agreement and the other Loan Documents shall be mechanical and
administrative in nature, and the Issuing Banks shall not have a fiduciary
relationship in respect of any Lender or any other Person. The Issuing Bank
shall not be liable for any action taken or omitted to be taken by it under or
in connection with this Agreement or any other Loan Document, unless caused by
its own gross negligence or willful misconduct. The Issuing Bank shall not be
under any obligation to ascertain, inquire or give any notice relating to
(i) the performance or observance of any of the terms or conditions of this
Agreement or any other Loan Document on the part of the Borrowers, (ii) the
business, operations, condition (financial or otherwise) or prospects of the
Borrowers or any other Person, or (iii) the existence of any Event of Default or
Potential Default. The Issuing Bank shall not be under any obligation, either
initially or on a continuing basis, to provide the Agent or any Lender with any
notices, reports or information of any nature, whether in its possession
presently or hereafter, except for such notices, reports and other information
expressly required by this Agreement to be so furnished.
                      (b)        Administration. The Issuing Bank may rely upon
any notice or other communication of any nature (written or oral, including but
not limited to telephone conversations, whether or not such notice or other
communication is made in a manner permitted or required by this Agreement or any
Loan Document) purportedly made by or on behalf of the proper party or parties,
and the Issuing Bank shall not have any duty to verify the identity or authority
of any Person giving such notice or other communication. The Issuing Bank may
consult with legal counsel (including, without limitation, in-house counsel for
the Issuing Bank or in-house or other counsel for the Borrowers), independent
public accountants and any other experts selected by it from time to time, and
the Issuing Bank shall not be liable for any action taken or omitted to be taken
in good faith in accordance with the advice of such counsel, accountants or
experts.
                      (c)        Indemnification of Issuing Bank by Lenders.
Each Lender hereby agrees to reimburse and indemnify each Issuing Bank, in its
capacity as such, and its directors, officers, employees and agents (to the
extent not reimbursed by the Borrowers and without limitation of the obligations
of the Borrowers to do so), Pro Rata, from and against any and all amounts,
losses, liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements of any kind or nature (including,
without limitation, the fees and disbursements of counsel for the Issuing Bank
or such other Person in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not the Issuing Bank or
such other Person shall be designated a party thereto) that may at any time be
imposed on, incurred by or asserted against the Issuing Bank, in its capacity as
such, or such other Person, as a result of, or arising out of, or in any way
related to or by reason of, this Agreement, any other Loan Document, any
transaction from time to time contemplated hereby or thereby, or any transaction
financed in whole or in part or directly or indirectly with the proceeds of any
Letter of Credit, provided that no Lender shall be liable for any portion of
such amounts, losses, liabilities, claims, damages, expenses, obligations,
penalties, actions, judgments, suits,

46



--------------------------------------------------------------------------------



 



costs or disbursements resulting solely from the gross negligence or willful
misconduct of the Issuing Bank or such other Person, as finally determined by a
court of competent jurisdiction.
                      (d)        Certain Standby Letters of Credit. Each Issuing
Bank agrees, with respect to Letters of Credit issued on behalf of the Borrowers
to a bond trustee or other party as credit and/or liquidity support in
connection with any industrial revenue bond or similar instrument, that it will
not exercise any remedies available to it under any indenture, pledge agreement
or other agreement executed and delivered in connection with the issuance of
such bonds or other instruments, including without limitation any instruction to
accelerate the payment of principal of and interest on such bonds or other
instruments, without the prior written consent of the Agent and the Required
Lenders.
                      3.13.    Multicurrency Payments.
                      (a)        Dollar Equivalent Amounts.
            (i)       Calculation of Dollar Equivalent Amounts. For the purpose
of determining Revolving Credit Exposure generally and for the purpose of
determining the Dollar Equivalent Amount, upon each making and upon each payment
of a Letter of Credit denominated in an Other Currency, the Agent shall
calculate the Dollar Equivalent Amount of such Letter of Credit as of such date,
as the case may be, and shall provide written confirmation to the Lenders, the
Issuing Bank and the Borrowers.
            (ii)      Recalculation of Dollar Equivalent Amounts. In determining
the Dollar Equivalent Amount of the aggregate Revolving Credit Exposure of the
Lenders, the Agent may use the respective Dollar Equivalent Amounts for the
Letters of Credit pursuant to paragraph (i) of this subsection (a), unless such
Dollar Equivalent Amount so calculated exceeds 90% of the aggregate of all
Revolving Credit Committed Amounts, in which case the Agent shall recalculate
the Dollar Equivalent Amount of the Letters of Credit outstanding no less
frequently than once each week. The Agent may recalculate the Dollar Equivalent
Amounts of each of the Letters of Credit as frequently as it determines to do so
in its discretion, provided, that such recalculation shall be made for all of
the Letters of Credit no less frequently than once each week during any period
when the aggregate Dollar Equivalent Amount of the aggregate Revolving Credit
Exposure of the Lenders exceeds 90% of the aggregate of all Revolving Credit
Committed Amounts.
            (iii)      Mandatory Prepayment. If the Dollar Equivalent Amount of
the aggregate Revolving Credit Exposure of the Lenders exceeds the Revolving
Credit Commitment Amount at any time (such excess amount, calculated at any time
and from time to time, being referred to herein as the “Exchange Rate L/C Excess
Amount”), then the Borrowers shall (A) immediately prepay the principal amount
of the Base Rate Portion of Revolving Credit Loans then outstanding, if any, and
(B) deposit into the Letter of Credit Collateral Account, an amount equal to the
Exchange Rate L/C Excess Amount minus the amount of the Base Rate Portion of
Revolving Credit Loans prepaid pursuant to clause (A) hereof, so as to reduce
the Dollar Equivalent Amount of the aggregate Revolving Credit Exposures of the
Lenders to an amount not exceeding the Revolving Credit Commitment Amount as
such time. The amount of such prepayment deposited into the Letter of Credit
Collateral Account pursuant to clause (A) of this

47



--------------------------------------------------------------------------------



 



Section 3.13(a)(iii) shall be applied to Revolving Credit Loans at the end of
the LIBOR Funding Period then in effect.
                      (b)        Indemnity. Notwithstanding anything herein to
the contrary, the full risk of currency fluctuations shall be borne by the
Borrowers and the Borrowers agree to indemnify and hold harmless each of the
Lenders from and against any loss resulting from any draw under any Letter of
Credit denominated in any Other Currency and for which the Issuing Bank in not
reimbursed on the day of such drawing.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
                      The Loan Parties hereby represent and warrant to the Agent
and each Lender as follows:
                      4.01.    Corporate Status. Each Loan Party and each of its
Subsidiaries is a corporation, limited liability company or limited partnership
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization. Each Loan Party and each of its Subsidiaries has
corporate or other organizational power and authority to own its property and to
transact the business in which it is engaged or presently proposes to engage.
Except to the extent that failure to do so would not have a Material Adverse
Effect, each Loan Party and each of its Subsidiaries is duly qualified to do
business as a foreign entity and is in good standing in all jurisdictions in
which the ownership of its properties or the nature of its activities or both
makes such qualification necessary or advisable. Schedule 4.01 hereof states as
of the date of this Agreement the jurisdiction and type of organization of each
Loan Party and each of its Subsidiaries, and the jurisdictions in which each
such Person is qualified to do business as a foreign entity.
                      4.02.    Corporate Power and Authorization. Each Loan
Party has corporate or other organizational power and authority to execute,
deliver, perform, and take all actions contemplated by, each Loan Document to
which it is a party, and all such action has been duly and validly authorized by
all necessary corporate proceedings on its part.
                      4.03.    Execution and Binding Effect. This Agreement and
each other Loan Document to which any Loan Party is a party and which is
required to be delivered on or before the Closing Date pursuant to Section 5.01
hereof has been duly and validly executed and delivered by each Loan Party which
is a party hereto or thereto, as the case may be. This Agreement and each such
other Loan Document to which such Loan Party is a party constitutes, and each
other Loan Document when executed and delivered by the applicable Loan Party
will constitute; legal, valid and binding obligation of each Loan Party which is
a party hereto or thereto, as the case may be, enforceable against such Loan
Party in accordance with its terms, except as the enforceability thereof may be
limited by bankruptcy, insolvency or other similar laws of general application
affecting the enforcement of creditors’ rights or by general principles of
equity limiting the availability of equitable remedies.
                      4.04.    Governmental Approvals and Filings. Except for
the filing of this

48



--------------------------------------------------------------------------------



 



Agreement with the Securities and Exchange Commission, no approval, order,
consent, authorization, certificate, license, permit or validation of, or
exemption or other action by, or filing, recording or registration with, or
notice to, any Governmental Authority (collectively, “Governmental Action”) is
or will be necessary or advisable in connection with execution and delivery of
any Loan Document by any Loan Party, consummation by any Loan Party of the
transactions herein or therein contemplated, performance of or compliance with
the terms and conditions hereof or thereof by any Loan Party or to ensure the
legality, validity, binding effect, enforceability or admissibility in evidence
hereof or thereof.
                      4.05.    Absence of Conflicts. Neither the execution and
delivery of any Loan Document by any Loan Party, nor consummation by any Loan
Party of the transactions herein or therein contemplated, nor performance of or
compliance with the terms and conditions hereof or thereof by any Loan Party
does or will
                      (a)        violate or conflict with any Law, or
                      (b)        except as set forth on Schedule 4.05, violate,
conflict with or result in a breach of any term or condition of, or constitute a
default under, or result in (or give rise to any right, contingent or otherwise,
of any Person to cause) any termination, cancellation, prepayment or
acceleration of performance of, or result in the creation or imposition of (or
give rise to any obligation, contingent or otherwise, to create or impose) any
Lien upon any property of any Loan Party pursuant to, or otherwise result in (or
give rise to any right, contingent or otherwise, of any Person to cause) any
change in any right, power, privilege, duty or obligation of any Loan Party
under or in connection with (other than any such event which could not
reasonably be expected to have a Material Adverse Effect),
            (i)       the certificate of incorporation or by-laws (or other
constituent documents) of any Loan Party,
            (ii)      any material agreement or instrument creating, evidencing
or securing any Indebtedness or Guaranty Equivalent to which any Loan Party is a
party or by which any of them or any of their respective properties (now owned
or hereafter acquired) may be subject or bound, or
            (iii)      any other material agreement or instrument to which any
Loan Party is a party or by which any of them or any of their respective
properties (now owned or hereafter acquired) may be subject or bound.
As of the date of this Agreement, no Loan Party is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
such Person, any agreement relating thereto or any other contract or agreement
(including its charter) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Borrowers of the type to
be evidenced by the Revolving Credit Notes.
                      4.06.    Financial Statements; Projections.   (a) The Loan
Parties have heretofore furnished to each Lender (i) the consolidated balance
sheet of the Parent and its consolidated Subsidiaries as of March 31, 2007, and
the related consolidated statements of operations, cash flows and changes in
stockholders’ equity for the fiscal year then ended and the balance sheet (as

49



--------------------------------------------------------------------------------



 



restated) of the Parent and its consolidated Subsidiaries as of March 31, 2006,
and the related consolidated statements of operations, cash flows and changes in
stockholders’ equity (as restated) for the fiscal year then ended, in each case
as examined and reported on by BDO Seidman, LLP, independent registered public
accounting firm for the Parent, who delivered an unqualified (except with
respect to the effectiveness of internal control over financial reporting)
opinion in respect thereof and (ii) the interim, unaudited financial statements
contained in the Parent’s quarterly report on Form 10-Q for the quarter ended
September 29, 2007. Such financial statements (including the notes thereto)
present fairly the financial condition of the Parent and its consolidated
Subsidiaries as of the respective dates thereof and the results of their
operations and their cash flows for the respective periods then ended, all in
conformity with GAAP.
                      (b)        The Loan Parties have delivered to the Lenders
projections (the “Projections”) covering the fiscal years ending 2008 through
2012 of the Loan Parties, which are included in the Information Memorandum
delivered to the Lenders dated as of November, 2007. The Projections were
internally prepared by the Loan Parties on a consolidated and consolidating
basis and represent the best available good faith estimate of the Loan Parties,
as of the time that the Projections were prepared, regarding the course of the
business of the Loan Parties for the periods covered by the Projections. The
Projections are not a guaranty of future performance, and the Loan Parties make
no representation or warranty with respect to such performance as actual results
may differ from the Projections.
                      4.07.    Absence of Undisclosed Liabilities. As of the
date of this Agreement, no Loan Party has any material liability or obligation
of any nature whatever (whether absolute, accrued, contingent or otherwise,
whether or not due), material forward or long-term commitments or material
unrealized or anticipated losses from unfavorable commitments, except as
disclosed in the financial statements referred to in Section 4.06 hereof and the
notes thereto or the Parent’s quarterly report on Form 10-Q for the quarter
ended September 29, 2007 and as described on Schedule 4.07 to this Agreement.
                      4.08.    Absence of Material Adverse Changes. Since
March 31, 2007, there has been no material adverse change in the business,
operations, condition (financial or otherwise), or prospects of the Parent and
the Subsidiaries of the Parent taken as a whole, except as disclosed in the
financial statements referred to in Section 4.06 hereof, (ii) as disclosed in
the Parent’s annual report on Form 10-K filed for the fiscal year ended
March 31, 2007 or (iii) or otherwise disclosed in writing to the Agent.
                      4.09.    Accurate and Complete Disclosure. All information
heretofore, contemporaneously or hereafter provided (orally or in writing) by or
on behalf of any Loan Party or any Subsidiary of any Loan Party to the Agent or
any Lender pursuant to or in connection with any Loan Document or any
transaction contemplated hereby or thereby is or will be (as the case may be)
true and accurate in all material respects on the date as of which such
information is dated (or, if not dated, when received by the Agent or any
Lender) and does not or will not (as the case may be) omit to state any material
fact necessary to make such information not misleading at such time in light of
the circumstances in which it was provided. The Borrowers have disclosed to the
Agent and each Lender in the Loan Documents or otherwise every material fact or
circumstance known to the Borrowers which has, in the Borrowers’ reasonable
judgment,

50



--------------------------------------------------------------------------------



 



a Material Adverse Effect.
                      4.10.    Margin Regulations. Except for the repurchase of
Parent’s stock by Parent, no part of the proceeds of any Revolving Credit Loan
hereunder will be used for the purpose of buying or carrying any “margin stock,”
as such term is used in Regulation U of the Board of Governors of the Federal
Reserve System, as amended from tine to time, or to extend credit to others for
the purpose of buying or carrying any “margin stock.” No Loan Party nor any
Subsidiary thereof is engaged in the business of extending credit to others for
the purpose of buying or carrying “margin stock.” No Loan Party nor any
Subsidiary thereof holds or intends to hold “margin stock” in such amounts that
more than 25% of the reasonable value of its assets are represented by “margin
stock.” Neither the making of any Loan nor any use of proceeds of any such Loan
will violate or conflict with the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System, as amended from time to time.
                      4.11.    Subsidiaries. Schedule 4.11 hereof states as of
the date of this Agreement the authorized capitalization of each Subsidiary of
the Parent, the number of shares of each class of capital stock issued and
outstanding of each such Subsidiary, and the number and percentage of
outstanding shares of each such class of capital stock owned by each Loan Party
and by each Subsidiary thereof. The outstanding shares of each Subsidiary of
each Loan Party have been duly authorized and validly issued and are fully paid
and nonassessable. Each Loan Party and each Subsidiary thereof owns beneficially
and of record and has good title to all of the shares it is listed as owning in
such Schedule 4.11, free and clear of any Lien.
                      4.12.    Partnerships, etc. As of the date of this
Agreement, no Loan Party is a partner (general or limited) of any partnership,
is a party to any joint venture or owns (beneficially or of record) any equity
or similar interest in any Person (including but not limited to any interest
pursuant to which such Loan Party has or may in any circumstance have an
obligation to make capital contributions to, or be generally liable for or on
account of the liabilities, acts or omissions of such other Person), except for
(x) capital stock of Subsidiaries referred to in Section 4.11 hereof and
(y) equity investments permitted under Section 7.08 hereof.
                      4.13.    Ownership and Control. Schedule 4.13 hereof
states as of the date of this Agreement the authorized capitalization of each
Loan Party and the number of shares of each class of capital stock issued and
outstanding of each Loan Party and the owner of such shares. All of the issued
and outstanding shares of capital stock of (i) Norstan are owned beneficially
and of record by the Parent, and (ii) BBCPA are owned beneficially and of record
by Bbox Holding Company, a direct Subsidiary of the Parent, and the Parent owns
all of the issued and outstanding shares of capital stock of Bbox Holding
Company. The outstanding shares of capital stock of each Loan Party have been
duly authorized and validly issued and are fully paid and nonassessable. Except
as set forth in Schedule 4.13 hereof, as of the date of this Agreement there are
no options, warrants, calls, subscriptions, conversion rights, exchange rights,
preemptive rights or other rights, agreements or arrangements (contingent or
otherwise) which may in any circumstances now or hereafter obligate a Subsidiary
of the Parent to issue any shares of its capital stock.
                      4.14.    Litigation. There is no pending or (to a Loan
Party’s knowledge after due

51



--------------------------------------------------------------------------------



 



inquiry) threatened action, suit, proceeding or investigation by or before any
Governmental Authority against or affecting any Loan Party, except for
(a) matters that if adversely decided, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect and (b) the matters
set forth on Schedule 4.14 hereof.
                      4.15.    Absence of Events of Default. No event has
occurred and is continuing and no condition exists which constitutes an Event of
Default or Potential Default.
                      4.16.    Absence of Other Conflicts. No Loan Party is in
violation of or conflict with, or is subject to any contingent liability on
account of any violation of or conflict with:
                      (a)        any Law,
                      (b)        its certificate of incorporation or by-laws (or
other constituent documents), or
                      (c)        any agreement or instrument to which it is
party or by which it or any of its properties (now owned or hereafter acquired)
may be subject or bound, except for matters that, individually or in the
aggregate, could not have a Material Adverse Effect.
                      4.17.    Insurance. Except for matters that, individually
or in the aggregate could not have a Material Adverse Effect, each Loan Party
maintains with financially sound and reputable insurers insurance with respect
to its properties and business and against at least such liabilities, casualties
and contingencies and in at least such types and amounts as is customary in the
case of corporations engaged in the same or a similar business or having similar
properties similarly situated.
                      4.18.    Title to Property. Except for matters that,
individually or in the aggregate could not have a Material Adverse Effect, each
Loan Party has good and marketable title in fee simple to all real property
owned or purported to be owned by it and good title to all other property of
whatever nature owned or purported to be owned by it, including but not limited
to all property reflected in the most recent audited balance sheet referred to
in Section 4.06 hereof or submitted pursuant to Section 6.01(a) hereof (except
as sold or otherwise disposed of in the ordinary course of business, or as
otherwise permitted pursuant to Section 7.12, after the date of such balance
sheet), in each case free and clear of all Liens, except for Liens permitted by
Section 7.05.
                      4.19.    Intellectual Property. Except for matters that,
individually or in the aggregate could not have a Material Adverse Effect, each
Loan Party owns, or is licensed or otherwise has the right to use, all the
patents, trademarks, service marks, names (trade, service, fictitious or
otherwise), copyrights, technology (including but not limited to computer
programs and software), processes, data bases and other rights, free from
burdensome restrictions, necessary to own and operate its properties and to
carry on its business as presently conducted and presently planned to be
conducted without material conflict with the rights of others.
                      4.20.    Taxes. Except for matters that, individually or
in the aggregate could not have a Material Adverse Effect or are described on
Schedule 4.20, all tax and information returns required to be filed by or on
behalf of any Loan Party have been properly prepared, executed and

52



--------------------------------------------------------------------------------



 



filed. All taxes, assessments, fees and other governmental charges upon any Loan
Party or upon any of their respective properties, incomes, sales or franchises
which are due and payable have been paid.
                      4.21.    Employee Benefits. No accumulated funding
deficiency (as defined in section 302 of ERISA and section 412 of the Code),
whether or not waived, exists with respect to any Plan. No liability to the PBGC
has been or is expected by a Loan Party or any Controlled Group Member to be
incurred with respect to any Plan by a Loan Party, or any Controlled Group
Member which does or would have a Material Adverse Effect. Except as set forth
on Schedule 4.21, neither any Loan Party or any Subsidiary thereof nor any
Controlled Group Member has contributed or presently contributes to any
Multiemployer Plan as of the date of this Agreement. The execution and delivery
of this Agreement and the other Loan Documents and the consummation of the
transactions contemplated hereby will be exempt from, or will not involve any
transaction which is subject to, the prohibitions of section 406 of ERISA and
will not involve any transaction in connection with which a penalty could be
imposed under section 502(i) of ERISA or a tax could be imposed pursuant to
section 4975 of the Code. There has been no material deterioration in any Plan’s
funding status since the date of the most recent Annual Report for such Plan.
Schedule 4.21 hereof sets forth as of the date of this Agreement a list of all
Plans and Multiemployer Plans, and all information available to a Loan Party
with respect to the direct, indirect or potential withdrawal liability to any
Multiemployer Plan of any Loan Party or any Controlled Group Member. Except as
set forth in Schedule 4.21 of this Agreement, no Loan Party has any liability
(contingent or otherwise) for, or in connection with, and none of their
respective properties is subject to a Lien in connection with, any Pension
Related Event. No Loan Party has any liability (contingent or otherwise) for, or
in connection with, any Postretirement Benefits. The PBGC premiums and
contributions required to meet the minimum funding requirements of ERISA and the
Code for all Plans have not exceeded $6,000,000 on an annual basis for any of
the past three (3) years. As of March 31, 2007, in accordance with GAAP, the
amount of the unfunded liability of the Loan Parties under the Plans required to
be recognized by Parent on its consolidated balance sheet as of such date is
$3,452,000.
                      4.22.    Environmental Matters.
                      (a)        Each Loan Party and each of their respective
Environmental Affiliates is and has been in full compliance with all applicable
Environmental Laws, except for matters which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. There are no
circumstances that may prevent or interfere with such full compliance in the
future.
                      (b)        Each Loan Party and their respective
Environmental Affiliates have all Environmental Approvals necessary for the
ownership and operation of their respective properties, facilities and
businesses as presently owned and operated and as presently proposed to be owned
and operated, except for such Environmental Approvals the absence of which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
                      (c)        There is no Environmental Claim pending or to
the knowledge of any Loan Party after due inquiry threatened, and, to the
knowledge of any Loan Party, there are no

53



--------------------------------------------------------------------------------



 



past or present acts, omissions, events or circumstances that could form the
basis of any reasonable Environmental Claim, against any Loan Party or any of
their respective Environmental Affiliates, except for matters which, if
adversely decided, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
                      (d)        Except as set forth on Schedule 4.22(d), no
facility or property now owned, operated or leased by, nor to the knowledge of
any Loan Party any facility or property previously owned, operated or leased by,
such Loan Party or any of their respective Environmental Affiliates is an
Environmental Cleanup Site. To the knowledge of any Loan Party, neither any Loan
Party nor any of their respective Environmental Affiliates has directly
transported or directly arranged for the transportation of any Environmental
Concern Materials to any Environmental Cleanup Site. No Lien exists, and, to the
knowledge of any Loan Party, no condition exists which could result in the
filing of a Lien, against any property of any Loan Party or any of their
respective Environmental Affiliates, under any Environmental Law.
                      4.23.    Permits and Other Operating Rights. Each Loan
Party has all such valid and sufficient certificates of convenience and
necessity, franchises, licenses, permits, operating rights and other
authorizations from federal, state, regional, municipal or other governmental
bodies having jurisdiction over such Person or any of its respective properties,
as are necessary for the ownership, operation and maintenance of its businesses
and properties, subject to exceptions and deficiencies which do not materially
affect the business and operations of such Person or any material part thereof,
and such certificates of convenience and necessity, franchises, licenses,
permits, operating rights and other authorizations from federal, state,
regional, municipal and other local regulatory bodies or administrative agencies
or other governmental bodies having jurisdiction over such Person or any of its
properties are free from burdensome restrictions or conditions of an unusual
character or restrictions or conditions materially adverse to the business or
operations of such Person, and none of such Persons is in violation of any
thereof in any material respect.
                      4.24.    Solvency. After the making of the Loans, Parent
and its Subsidiaries, on a consolidated basis, will be Solvent.
                      4.25.    Regulatory Status. No Loan Party is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, (b) a “holding
company” or a “subsidiary company” or an “affiliate” of a “holding company” or a
“subsidiary company” of a “holding company”, within the meaning of the Public
Utility Act of 1935, as amended, or (c) a “public utility” within the meaning of
the Federal Power Act, as amended.
                      4.26.    Anti-Terrorism Laws.
                      (a)        General. None of the Loan Parties nor, to the
knowledge of any Loan Party, any Affiliate of any Loan Party, is in violation of
any Anti-Terrorism Law or engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

54



--------------------------------------------------------------------------------



 



                      (b)        Executive Order No. 13224. None of the Loan
Parties, nor, to the knowledge of any Loan Party, any Affiliate of any Loan
Party, or their respective agents acting or benefiting in any capacity in
connection with the Loans, Letters of Credit or other transactions hereunder, is
any of the following (each a “Blocked Person”):
            (1)      a Person that is listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224;
            (2)      a Person owned or controlled by, or acting for or on behalf
of, any Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
            (3)      a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
            (4)      a Person or entity that commits, threatens or conspires to
commit or supports “terrorism” as defined in Executive Order No. 13224;
            (5)      a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list, or
            (6)      a person or entity who is affiliated or associated with a
person or entity listed above.
No Loan Party or, to the knowledge of any Loan Party, any of its agents acting
in any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.
ARTICLE V
CONDITIONS OF LENDING
                      5.01.    Conditions to Making Initial Loans and Issuance
of Initial Letter of Credit. The obligation of each Lender to make Loans and the
obligation of the Issuing Banks to issue Letters of Credit on the Closing Date
are subject to the satisfaction, immediately prior to or concurrently with the
making of such Loan or the issuance of such Letters of Credit, of the following
conditions precedent, in addition to the conditions precedent set forth in
Section 5.02 hereof.
                      (a)        Agreement; Notes. The Agent shall have received
an executed counterpart of this Agreement for each Lender, duly executed by each
Loan Party, and an executed Revolving Credit Note for each Lender, conforming to
the requirements hereof, duly executed on behalf of the Borrowers.
                      (b)        Corporate Proceedings. The Agent shall have
received, with a counterpart for each Lender, certificates by the Secretary or
Assistant Secretary of each Loan Party dated as of the Closing Date as to
(i) the completeness of the Certificate of Incorporation or By-laws or other
organizational documents of each Loan Party in effect on the Closing Date, a
copy of each

55



--------------------------------------------------------------------------------



 



such document being attached thereto, (ii) true copies of all corporate or other
organizational action taken by each Loan Party relative to this Agreement and
the other Loan Documents and (iii) the incumbency and signature of the
respective officers of each Loan Party executing this Agreement and the other
Loan Documents to which such Loan Party is a party, together with satisfactory
evidence of the incumbency of such Secretary or Assistant Secretary. The Agent
shall have received, with a photocopy for each Lender, certificates from the
appropriate Secretaries of State or other applicable Governmental Authorities
dated not more than thirty (30) days before the Closing Date showing the good
standing of the Borrowers, the Parent and the other Guarantors in their
respective states of organization.
                      (c)        Legal Opinion of Counsel to the Loan Parties.
The Agent shall have received an opinion addressed to the Agent and each Lender,
dated the Closing Date, of counsel to each of the Loan Parties as to such
matters as may be requested by the Agent and in form and substance satisfactory
to the Agent.
                      (d)        Fees, Expenses, etc. The Borrowers shall have
paid all out-of-pocket costs and expenses incurred by the Agent or the Lenders
in connection with the preparation, execution and delivery of this Agreement and
the other Loan Documents and in connection with the transactions contemplated
hereby and thereby, including without limitation attorney’s fees and costs, lien
search fees, filing fees and appraisal costs.
                      (e)        No Default. On the Closing Date, no Potential
Default or Event of Default shall have occurred or be continuing.
                      (f)        Representations and Warranties. On the Closing
Date, all representations and warranties of the Borrowers contained herein or
otherwise made in writing in connection herewith shall be true and correct with
the same force and effect as though such representations and warranties had been
made on and as the Closing Date (except, if the Closing Date is other than the
date of this Agreement, with respect to representations and warranties which
specifically refer to an earlier date, which shall be true and correct in all
material respects as of such earlier date).
                      (g)        Financial Statements. The Agent shall have
received, with a counterpart for each Lender, copies of the consolidated
financial statements referred to in Section 4.06 hereof.
                      (h)        Material Adverse Change. No material adverse
change in the business, condition (financial or otherwise), operations or
prospects of the Parent and its consolidated Subsidiaries considered as a whole
shall have occurred since March 31, 2007 except (i) as disclosed in the
financial statements referred to in Section 4.06 hereof or (ii) as disclosed in
the Parent’s annual report on Form 10-K filed for the fiscal year ended
March 31, 2007.
                      (i)         No Litigation. No actions, suits, arbitration
proceedings or other proceedings shall be pending or, to the knowledge of any
Loan Party, threatened against or affecting the Loan Parties, or any properties
or rights of the Loan Parties which, if determined adversely to the Loan
Parties, would have a Material Adverse Effect (with respect to Parent and its
Subsidiaries taken as a whole in the case of a Material Adverse Effect
contemplated by clause

56



--------------------------------------------------------------------------------



 



(a) of the definition of such term), or which seeks to challenge or prevent or
declare illegal the transactions contemplated by this Agreement or any of the
Loan Documents.
                      (j)        Additional Matters. The Agent shall have
received such other certificates, opinions, documents and instruments as may be
requested by any Lender. No corporate or other proceedings, and no document,
instrument or other matter in connection with the transactions contemplated by
this Agreement and the other Loan Documents, shall fail to be satisfactory in
form and substance to the Agent or any Lender. The Agent and each Lender shall
have received all such counterpart originals or certified or other copies of
such documents as the Agent or any Lender shall reasonably request.
                      (k)        Guarantees. The Agent shall have received a
Guaranty and Suretyship Agreement in substantially the form of Exhibit D hereto
(the “Parent Guaranty”), duly executed by the Parent and (ii) a Guaranty and
Suretyship Agreement in substantially the form of Exhibit E hereto (the
“Subsidiary Guarantees”), duly executed by each Domestic Subsidiary.
                      (l)        Dividends and Distributions. There shall be no
limitation on the ability of any Loan Party to (i) declare or pay Stock Payments
to the Borrowers or any Subsidiary of the Borrowers or the Parent, (ii) pay any
indebtedness, obligations or liabilities owed to the Borrowers or any Subsidiary
of the Borrowers or the Parent, (iii) make or suffer to exist or remain
outstanding any loan or advance to the Borrowers or (iv) otherwise upstream cash
in any manner to the Borrowers except:
                      (A)       Restrictions pursuant to the Loan Documents;
                      (B)       Legal restrictions of general applicability
under the corporation law under which such Loan Party is incorporated, and
fraudulent conveyance or similar laws or general applicability for the benefit
of creditors of such Loan Party generally;
                      (C)       Nonassignment provisions of any executory
contract or of any lease by the Borrowers or such Loan Party as lessee;
                      (D)       Restrictions generally found within performance
contracts; and
                      (E)       Restrictions generally found within performance
bonds.
                      5.02.    Conditions to All Loans. The obligation of each
Lender to make any Loan (including the initial Loans) and the obligation of the
Issuing Bank to issue any Letter of Credit (including the initial Letter of
Credit issued on or after the Closing Date) are subject to performance by each
of the Loan Parties of their respective obligations to be performed hereunder or
under the other Loan Documents on or before the date of such Loan or the
issuance of such Letter of Credit, satisfaction of the conditions precedent set
forth herein and in the other Loan Documents and to satisfaction of the
following further conditions precedent:
                      (a)        Notice. Appropriate notice of such Loan or
Letter of Credit shall have been given by the Borrowers as provided in
Article II hereof or Article III hereof, as the case may be.

57



--------------------------------------------------------------------------------



 



                      (b)        Representations and Warranties. Each of the
representations and warranties made by each Loan Party herein and in each other
Loan Document shall be true and correct in all material respects on and as of
such date as if made on and as of such date (except with respect to
representations and warranties which specifically refer to an earlier date,
which shall be true and correct in all material respects as of such earlier
date), both before and after giving effect to the Loans requested to be made or
the Letters of Credit requested to be issued on such date.
                      (c)        No Defaults. No Event of Default or Potential
Default shall have occurred and be continuing on such date or after giving
effect to the Loans requested to be made or the Letters of Credit requested to
be issued on such date.
                      (d)        No Violations of Law, etc. Neither the making
nor use of the Loans nor the issuance of the Letters of Credit shall cause any
Lender to violate or conflict with any Law.
Each request by the Borrowers for any Loan (including the initial Loans) or
Letter of Credit shall constitute a representation and warranty by the Loan
Parties that the conditions set forth in this Section 5.02 have been satisfied
as of the date of such request. Failure of the Agent to receive notice from any
Loan Party to the contrary before such Loan is made or such Letter of Credit is
issued shall constitute a further representation and warranty by the Loan
Parties that the conditions referred to in this Section 5.02 have been satisfied
as of the date such Loan is made or such Letter of Credit is issued.
ARTICLE VI
AFFIRMATIVE COVENANTS
                      So long as any Loan or Letter of Credit is outstanding,
any Obligations are outstanding, the Issuing Bank has any obligation to issue,
or the Lenders have any obligation to participate in, Letters of Credit, or the
Lenders, have any obligation to make any Loan, the Loan Parties hereby covenant
to the Agent and each Lender as follows:
                      6.01.    Basic Reporting Requirements.
                      (a)        Annual Audit Reports. As soon as practicable,
and in any event not later than the earlier to occur of the date after the close
of each fiscal year of the Parent by which the Parent is required to file its
annual report on Form 10-K with the SEC (which on the Closing Date is sixty days
after the close of such fiscal year) or the ninetieth day after such close of
such fiscal year, the Loan Parties shall furnish to the Agent, with a copy for
each Lender consolidated statements of income, cash flows and changes in
stockholders’ equity of the Parent and its consolidated Subsidiaries for such
fiscal year and a consolidated balance sheet of the Parent and its consolidated
Subsidiaries as of the close of such fiscal year, and notes to each, all in
reasonable detail, setting forth in comparative form the corresponding figures
for the preceding fiscal year. Such financial statements shall be accompanied by
an opinion of an independent registered public accounting firm of recognized
national standing selected by the Parent and reasonably satisfactory to the
Agent. Such opinion shall be free of exceptions or qualifications not acceptable
to the Agent and in any event shall be free of any exception or qualification
which

58



--------------------------------------------------------------------------------



 



is of “going concern” or like nature or which relates to a limited scope of
examination. Such opinion in any event shall contain a written statement of such
accountants substantially to the effect that (i) such accountants examined such
financial statements in accordance with generally accepted auditing standards
and accordingly made such tests of accounting records and such other auditing
procedures as such accountants considered necessary in the circumstances and
(ii) in the opinion of such accountants such financial statements present fairly
the financial position of the Parent and its consolidated Subsidiaries as of the
end of such fiscal year and the results of their operations and their cash flows
and changes in stockholders’ equity for such fiscal year, in conformity with
GAAP.
                      (b)        Quarterly Consolidated Reports. As soon as
practicable, and in any event not later than the earlier to occur of the date
after the close of each of the first three fiscal quarters of each fiscal year
of the Parent by which the Parent is required to file its quarterly report on
Form 10-Q with the SEC (which on the Closing Date is forty days after the close
of such fiscal quarter) or the forty-fifth day after the close of such fiscal
quarter, the Loan Parties shall furnish to the Agent, with a copy for each
Lender unaudited consolidated statements of income, cash flows and changes in
stockholders’ equity of the Parent and its consolidated Subsidiaries for such
fiscal quarter and for the period from the beginning of such fiscal year to the
end of such fiscal quarter and an unaudited consolidated balance sheet of the
Parent and its consolidated Subsidiaries as of the close of such fiscal quarter,
all in reasonable detail, setting forth in comparative form the corresponding
figures for the same periods or as of the same date during the preceding fiscal
year (except for the consolidated balance sheet, which shall set forth in
comparative form the corresponding balance sheet as of the prior fiscal year
end). Such financial statements shall be certified by a Responsible Officer of
the Parent as presenting fairly the financial position of the Parent and its
consolidated Subsidiaries as of the end of such fiscal quarter and the results
of their operations and their cash flows and changes in stockholders’ equity for
such fiscal year, in conformity with GAAP, subject to normal and recurring
year-end audit adjustments.
                      (c)        Consolidating Reports. As soon as practicable,
and in any event within five business days after the end of the respective time
periods provided for in subsections (a) and (b) of this Section 6.01, the Loan
Parties shall furnish to the Agent, with a copy for each Lender unaudited
consolidating statements of income of the Parent and each of its Subsidiaries
for such fiscal quarter or fiscal year; as the case may be, and unaudited
consolidating balance sheets of the Parent and each of its Subsidiaries as of
the close of such fiscal quarter or fiscal year, as the case may be, all in
reasonable detail. Such statements shall be certified by a Responsible Officer
of the Parent as presenting fairly the financial position of the Parent and each
of its Subsidiaries as of the end of such fiscal quarter or fiscal year, as the
case may be, and the results of their operations for such fiscal quarter or
fiscal year, as the case may be, in conformity with GAAP (exclusive of
principles of consolidation), subject (in the case of quarterly reports) to
normal and recurring year-end audit adjustments.
                      (d)        Quarterly Compliance Certificates. The Loan
Parties shall deliver to the Agent, with a copy for each Lender a Quarterly
Compliance Certificate in substantially the form set forth as Exhibit F, duly
completed and signed by a Responsible Officer of the Parent not later than five
business days after the delivery of the financial statements referred to in
subsections (a) and (b) of this Section 6.01. The Quarterly Compliance
Certificate will state, among other

59



--------------------------------------------------------------------------------



 



reasonable items: (i) that as of the date thereof no Event of Default or
Potential Default has occurred and is continuing or exists, or if an Event of
Default or Potential Default has occurred and is continuing or exists,
specifying in detail the nature and period of existence thereof and any action
with respect thereto taken or contemplated to be taken by the Loan Parties and
(ii) in reasonable detail the information and calculations necessary to
establish compliance with the provisions of Sections 7.02 and 7.03 hereof and
(iii) in reasonable detail the information and calculations necessary to
determine the Applicable Tier.
            If the Parent is required to file annual and quarterly reports
pursuant to applicable SEC rules and regulations, the Parent has filed with the
SEC the relevant annual or quarterly report referenced in such Quarterly
Compliance Certificate and such report is publicly available on the SEC’s
Electronic Data Gathering, Analysis and Retrieval (“EDGAR”) system, then the
Borrowers shall not be required to furnish a hard copy of such annual or
quarterly report to the Administrative Agent and the Lenders. The Administrative
Agent and the Lenders are hereby authorized to access the EDGAR system for
purposes of retrieving the financial information so filed.
            If the Parent does not intend to file its annual and quarterly
reports with the SEC in electronic form pursuant to Regulation S-T of the SEC
using the EDGAR system, the Borrowers shall notify the Agent and the Lenders in
the manner prescribed herein of each such annual and quarterly filing. Neither
the Administrative Agent nor any Lender shall have any duty to search for or
obtain any electronic or other filings that the Parent makes with the SEC,
regardless of whether such filings are periodic, supplemental or otherwise.
            The Agent’s and the Lenders’ receipt of such reports, information
and documents shall not constitute notice to it of the content thereof or any
matter determinable from the content thereof, including the Borrowers’
compliance with any of the covenants hereunder, as to which the Agent and the
Lenders are entitled to rely upon Quarterly Compliance Certificates.
                      (e)        Acquisition Disclosure Certificate. The Loan
Parties shall, within five Business Days after the consummation of any
Acquisition permitted by Section 7.11, deliver to the Agent, with a copy for
each Lender, a certificate in the form of Schedule 6.01(e) hereto disclosing all
information regarding each Person acquired in such Acquisition contained in such
Schedule 6.01(e).
                      (f)        Projections. As soon as practicable and in any
event within sixty days after the close of each fiscal year of the Parent, the
Loan Parties shall furnish to the Agent, with a copy for each Lender a
certificate signed by a Responsible Officer on behalf of the Parent containing a
consolidated projection of the revenues, expenditures (capital or otherwise) and
results of operations and cash position of the Parent and each Subsidiary of the
Parent and the amounts and ratios described in Sections 7.02 and 7.03 hereof as
of the end of each month or, in the case of such amounts and ratios, as of the
end of each fiscal quarter in the forthcoming fiscal year, together with a
statement of the assumptions and estimates upon which such projections are
based. Such projections, estimates and assumptions, as of the date of
preparation thereof, shall be reasonable, made in good faith, shall be
consistent with the Loan Documents, and shall represent the Parent’s best
judgment as to such matters.

60



--------------------------------------------------------------------------------



 



                      (g)        Certain Other Reports and Information. Promptly
upon their becoming available to a Loan Party, such Loan Party shall deliver to
the Agent, with a copy for each Lender a copy of (i) all regular or special
reports, registration statements and amendments to the foregoing which such Loan
Party shall file with the SEC (or any successor thereto) or any securities
exchange, (ii) all reports, proxy statements, financial statements and other
information distributed by such Loan Party to its stockholders, bondholders or
the financial community generally, and (iii) all accountants’ management letters
pertaining to, all other reports submitted by accountants in connection with any
audit of, and all other reports from outside accountants with respect to, such
Loan Party or any of its Subsidiaries.
                      (h)        Further Information. Each Loan Party shall
promptly furnish to the Agent, with a copy for each Lender such other
information and in such form as the Agent or any Lender may reasonably request
from time to time.
                      (i)         Notice of Certain Events. Promptly after a
Responsible Officer’s knowledge of any of the following, a Loan Party shall give
the Agent notice thereof with a copy for each Lender, together with a written
statement of a Responsible Officer of such Loan Party setting forth the details
thereof and any action with respect thereto taken or proposed to be taken by
such Loan Party:
            (i)       Any Event of Default or Potential Default;
            (ii)      Any material adverse change in the business, operations or
condition (financial or otherwise) or prospects of a Loan Party and its
Subsidiaries taken as a whole;
            (iii)     Any pending or known threatened action, suit, proceeding
or investigation by or before any Governmental Authority against or affecting
such Loan Party, except for matters that if adversely decided, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect;
            (iv)     Any material violation, breach or default by such Loan
Party of or under any agreement or instrument material to the business,
operations, condition (financial or otherwise) or prospects of such Loan Party;
            (v)      Any Pension-Related Event, and such notice shall be
accompanied by (A) a copy of any notice, request, return, petition or other
document received by such Loan Party or any Controlled Group Member from any
Person, or which has been or is to be filed with or provided to any Person
(including without limitation the Internal Revenue Service, PBGC or any Plan
participant, beneficiary, alternate payee or employer representative), in
connection with such Pension-Related Event, and (B) in the case of any
Pension-Related Event with respect to a Plan, the most recent Annual Report
(5500 Series), with attachments thereto, and the most recent actuarial valuation
report, for such Plan;
            (vi)     Any Environmental Claim pending or threatened against such
Loan Party or any of their respective Environmental Affiliates, or any past or
present acts, omissions, events or circumstances (including but not limited to
any

61



--------------------------------------------------------------------------------



 



dumping, leaching, deposition, removal, abandonment, escape, emission, discharge
or release of any Environmental Concern Material at, on or under any facility or
property now or previously owned, operated or leased by such Loan Party or any
of their respective Environmental Affiliates) that could form the basis of such
Environmental Claim, which Environmental Claim, if adversely resolved,
individually or in the aggregate, could have a Material Adverse Effect; and
           (vii)     The occurrence of a Change of Control.
                      (j)        Visitation; Verification. Each Loan Party shall
permit such Persons as the Agent or any Lender may designate from time to time,
at such Loan Party’s expense while an Event of Default is continuing and
otherwise at the Agent’s or such Lender’s expense, to visit and inspect any of
the properties of such Loan Party and of any Subsidiary of such Loan Party, to
examine their respective books and records and take copies and extracts
therefrom and to discuss their respective affairs with their respective
directors, officers, key employees and independent accountants at such times and
as often as the Agent or any Lender may request. Each Loan Party hereby
authorizes such officers, key employees and independent accountants to discuss
with the Agent or any Lender the affairs of such Loan Party and its
Subsidiaries. The Agent or any Lender shall have the right to examine and verify
accounts, inventory and other properties and liabilities of each Loan Party and
its Subsidiaries from time to time, at such Loan Party’s expense while an Event
of Default is continuing and otherwise at the Agent’s or such Lender’s expense,
and each Loan Party shall cooperate, and shall cause each of its Subsidiaries to
cooperate, with the Agent or such Lender in such verification.
                      6.02.    Insurance. Except for matters that could not,
individually or in the aggregate, have a Material Adverse Effect, each Loan
Party shall, and shall cause each of its Subsidiaries to, maintain with
financially sound and reputable insurers insurance with respect to its
properties and business and against such liabilities, casualties and
contingencies and of such types and in such amounts as is customary in the case
of corporations engaged in the same or similar businesses or having similar
properties similarly situated.
                      6.03.    Payment of Taxes and Other Potential Charges and
Priority Claims. Except for matters that could not, individually or in the
aggregate, have a Material Adverse Effect, each Loan Party shall, and shall
cause each of its Subsidiaries to, pay or discharge
                      (a)        on or prior to the date on which penalties
attach thereto, all taxes, assessments and other governmental charges imposed
upon it or any of its properties;
                      (b)        on or prior to the date when due, all lawful
claims of materialmen, mechanics, carriers, warehousemen, landlords and other
like Persons which, if unpaid, might result in the creation of a Lien upon any
such property; and
                      (c)        on or prior to the date when due, all other
lawful claims which, if unpaid, might result in the creation of a Lien upon any
such property or which, if unpaid, might give rise to a claim entitled to
priority over general creditors of such Loan Party or Subsidiary in a case under
Title 11 (Bankruptcy) of the United States Code, as amended; provided, that
unless and

62



--------------------------------------------------------------------------------



 



until foreclosure, distraint, levy, sale or similar proceedings shall have been
commenced, such Loan Party or Subsidiary need not pay or discharge any such tax,
assessment, charge or claim so long as (x) the validity thereof is contested in
good faith and by appropriate proceedings diligently conducted, (y) such
reserves or other appropriate provisions as may be required by GAAP shall have
been made therefor.
                      6.04.    Preservation of Corporate Status. Each Loan Party
shall maintain its status as a corporation duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation, and to be
duly qualified to do business as a foreign corporation and in good standing in
all jurisdictions in which the ownership of its properties or the nature of its
business or both make such qualification necessary or advisable, except to the
extent that such failures would not cause a Material Adverse Effect; provided,
however, that a Loan Party (other than the Borrowers or the Parent) may merge
out of existence, liquidate, wind-up or dissolve if such merger, liquidation,
winding-up or dissolution would not be disadvantageous, in any material respect,
to a Loan Party and its Subsidiaries taken as a whole (as determined in good
faith by the Parent) and will not materially adversely affect the Agent or any
Lender (as reasonably determined by the Agent or such Lender).
                      6.05.    Governmental Approvals and Filings. Except for
matters that could not, individually or in the aggregate, have a Material
Adverse Effect, each Loan Party shall, and shall cause each of its Subsidiaries
to, keep and maintain in full force and effect all Governmental Actions
necessary or advisable in connection with the execution and delivery of any Loan
Document by any Loan Party, consummation by any Loan Party of the transactions
herein or therein contemplated, performance of or compliance with the terms and
conditions hereof or thereof by any Loan Party or to ensure the legality,
validity, binding effect, enforceability or admissibility in evidence hereof or
thereof.
                      6.06.    Maintenance of Properties. Except for matters
that could not, individually or in the aggregate, have a Material Adverse
Effect, each Loan Party shall, and shall cause each of its Subsidiaries to,
maintain or cause to be maintained in good repair, working order and condition
the properties now or hereafter owned, leased or otherwise possessed by it
(ordinary wear and tear excepted) and shall make or cause to be made all needful
and proper repairs, renewals, replacements and improvements thereto so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times. Each Loan Party shall, and shall cause each of its
Subsidiaries to, procure and maintain in full force and effect all franchises,
patents, trademarks, trade names, service marks, copyrights, licenses and other
rights, in each case, that are necessary in any material respect for the
business and operation of the Guarantor and its Subsidiaries, taken as a whole.
                      6.07.    Avoidance of Other Conflicts. A Loan Party shall
not, and shall not permit any of its Subsidiaries to, violate or conflict with,
be in violation of or conflict with, or be or remain subject to any liability
(contingent or otherwise) on account of any violation or conflict with
                      (a)        any Law,

63



--------------------------------------------------------------------------------



 



                      (b)        its certificates of incorporation of by-laws
(or other constituent documents), or
                      (c)        any agreement or instrument to which it is
party or by which any of them or any of their respective Subsidiaries is a party
or by which any of them or any of their respective properties (now owned or
hereafter acquired) may be subject or bound,
except for matters that could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
                      Each Loan Party shall, and shall cause each of its
Environmental Affiliates to, comply with, or operate pursuant to valid waivers
of, applicable Environmental Laws, including, without limitation, to the extent
required by and in accordance with applicable Environmental Laws, conducting, on
a timely basis, periodic tests and monitoring for contamination of ground water,
surface water, air and land and for biological toxicity and completing proper,
thorough and effective clean-up, removal, remediation and/or restoration, except
to the extent that failure so to comply with any Environmental Law does not have
a Material Adverse Effect, and except that, with respect to any testing,
monitoring, clean-up, removal, remediation or other such action required
pursuant to such Environmental Laws, neither a Loan Party nor any of its
Environmental Affiliates shall be required to perform any such action if the
applicability or validity thereof is being contested in good faith by
appropriate proceedings and adequate reserves have been established in
accordance with GAAP.
                      6.08.    Financial Accounting Practices. Each Loan Party
shall, and shall cause each of its Subsidiaries to, make and keep books, records
and accounts which, in reasonable detail, accurately and fairly reflect its
transactions and dispositions of its assets and, except as set forth in a
management letter delivered to the Parent by its independent accountants and as
set forth in Parent’s periodic reports filed with the SEC, maintain a system of
internal accounting controls sufficient to provide reasonable assurances that
(a) transactions are executed in accordance with management’s general or
specific authorization, (b) transactions are recorded as necessary (i) to permit
preparation of financial statements in conformity with GAAP and (ii) to maintain
accountability for assets, (c) access to assets is permitted only in accordance
with management’s general or specific authorization and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
                      6.09.    Use of Proceeds. The Borrowers shall use the
proceeds of the Loans and the Letters of Credit to refinance the Existing Credit
Facility and for general corporate purposes (including acquisitions and stock
repurchases permitted by this Agreement) and shall not use any such proceeds
directly or indirectly for any unlawful purpose, in any manner inconsistent with
Section 4.10 hereof, or inconsistent with any other provision of any Loan
Document.
                      6.10.    Continuation of or Change in Business. Each Loan
Party and each of its Subsidiaries shall continue to engage in the same or a
related line of business as conducted and operated during the present and
preceding fiscal year, and a Loan Party shall not, and shall not permit any of
its Subsidiaries to, engage in any other unrelated line of business.

64



--------------------------------------------------------------------------------



 



                      6.11.    Consolidated Tax Return. A Loan Party shall not,
and shall not suffer any of its Subsidiaries to, file or consent to the filing
of any consolidated income tax return with any Person other than the Parent, the
Borrowers and their respective Subsidiaries.
                      6.12.    Fiscal Year. The Loan Parties shall not, and
shall not suffer any of their respective Subsidiaries to, change their
respective fiscal year or fiscal quarter (except to conform to the fiscal year
of the Loan Parties).
                      6.13.    Covenant to Secure Note Equally. If a Loan Party
or any Subsidiary of a Loan Party shall create or assume any Lien upon any of
its property or assets, whether now owned or hereafter acquired, other than
Liens permitted by the provisions of Section 7.05 (unless prior written consent
to the creation or assumption thereof shall have been obtained pursuant to
Section 10.03), it will make or cause to be made effective provision
satisfactory in form and substance to the Agent (including, without limitation,
opinions of counsel relating thereto) whereby the Notes and the Obligations will
be secured by such Lien equally and ratably with any and all other Indebtedness
thereby secured so long as any such other Indebtedness shall be so secured.
Securing the Notes as provided in this Section 6.13 shall not be deemed to
permit the existence of any Lien not permitted by Section 7.05.
                      6.14.    Additional Guarantors. The Parent will cause each
Person which is or becomes a Domestic Subsidiary to become a Guarantor as
promptly as practicable after (but in any event within ninety (90) days of) the
date such Person first becomes a Domestic Subsidiary by causing such Subsidiary
to execute and deliver to the Agent a Subsidiary Guaranty, together with all
documents which the Agent may reasonably request relating to the existence of
such Subsidiary, the corporate authority for and the validity of such Subsidiary
Guaranty, and any other matters reasonably determined by the Agent to be
relevant thereto, all in form and substance reasonably satisfactory to the
Agent.
ARTICLE VII
NEGATIVE COVENANTS
                      So long as any Loan or Letter of Credit is outstanding,
any Obligation is outstanding, the Issuing Bank has any obligation to issue, or
the Lenders have any obligation to participate in, Letters of Credit, or the
Lenders have any obligation to make any Loan, the Loan Parties hereby covenant
to the Lender as follows:
                      7.01.    Anti-Terrorism Laws. The Loan Parties and their
respective Affiliates and agents shall not (i) conduct any business or engage in
any transaction or dealing with any Blocked Person, including the making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224; or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224, the USA
Patriot Act or any other Anti-Terrorism Law. The Borrowers shall deliver to
Lenders any certification or other evidence requested from time to

65



--------------------------------------------------------------------------------



 



time by any Lender in its sole discretion, confirming Borrowers’ compliance with
this Section 7.01.
                      7.02.    Leverage. As of the last day of each fiscal
quarter, the Consolidated Leverage Ratio shall not be greater than 3.0 to 1.0
for each fiscal quarter ending after the Closing Date.
                      7.03.    Interest Coverage. As of the last day of each
fiscal quarter, the Consolidated Interest Coverage Ratio shall not be less than
3.0 to 1.0.
                      7.04.    License Agreement. Without the prior written
consent of the Agent, the Borrowers shall not amend, modify or supplement the
License Agreement in any manner that would be materially disadvantageous to the
Borrowers and shall not exercise any right to terminate the License Agreement.
                      7.05.    Liens. A Loan Party shall not, and shall not
permit any of its Subsidiaries to, at any time create, incur, assume or suffer
to exist any Lien on any of its property (now owned or hereafter acquired),
except for the following:
                      (a)        Liens existing on the date hereof securing
obligations existing on the date hereof, as such Liens and obligations are
listed in Schedule 7.05 hereto (and extension, renewal and replacement Liens
upon the same property theretofore subject to a listed Lien, provided the amount
secured by each Lien constituting such an extension, renewal or replacement Lien
shall not exceed the amount secured by the Lien theretofore existing);
                      (b)        Liens arising from taxes, assessments, charges
or claims described in Section 6.03 hereof that are not yet due or that remain
payable without penalty or to the extent permitted to remain unpaid under the
proviso to such Section 6.03;
                      (c)        Liens incurred or deposits or pledges of cash
or securities in the ordinary course of business to secure (i) workmen’s
compensation, unemployment insurance or other social security obligations,
(ii) performance of bids, tenders, trade contracts (other than for payment of
money) or leases, (iii) stay, surety or appeal bonds, or (iv) other obligations
of a like nature incurred in the ordinary course of business;
                      (d)        Liens by a Loan Party or a Subsidiary of a Loan
Party on property securing all or part of the purchase price thereof and Liens
(whether or not assumed) existing in property at the time of purchase thereof by
a Loan Party or a Subsidiary of a Loan Party, provided that (i) such Lien is
created before or substantially simultaneously with the purchase of such
property by such Loan Party or such Subsidiary, (ii) such Lien is confined
solely to the property so purchased, improvements thereto and proceeds thereof
and (iii) the aggregate amount secured by all Liens described in this
Section 7.05(d) plus Liens described in Section 7.05(j) shall not at any time
exceed $25,000,000;
                      (e)        Liens by a Subsidiary of any Loan Party (other
than another Loan Party) securing Indebtedness of such Subsidiary permitted by
Section 7.06(d) hereof;

66



--------------------------------------------------------------------------------



 



                      (f)        Liens resulting from the recharacterization of
any Capitalized Lease or Liens resulting or deemed to result from any synthetic
lease, in either case as permitted by Section 7.06(f) hereof;
                      (g)        Judgment liens fully bonded or stayed pending
appeal;
                      (h)        Liens in favor of the United States which arise
in the ordinary course of business resulting from progress payments or partial
payments under United States government contracts or subcontracts thereunder;
                      (i)        Zoning restrictions, easements, minor
restrictions on the use of real property, minor irregularities in the title
thereto and other minor Liens that do not secure the payment of money or the
performance of an obligation and that do not individually or in the aggregate
materially detract from the value of a property or asset to, or materially
impair its use in the business of, a Loan Party and its Subsidiaries, taken as a
whole;
                      (j)        Any other Liens securing Indebtedness in an
aggregate amount, together with Liens permitted pursuant to Section 7.05(d)
hereof, not in excess of $25,000,000 at any one time outstanding; and
                      (k)        Purchase money Liens on equipment acquired for
resale securing obligations outstanding for not more than ninety days after the
relevant invoice date in an aggregate amount for all such obligations not
exceeding $35,000,000 at any time outstanding.
                      7.06.    Indebtedness. A Loan Party shall not, and shall
not permit any of its Subsidiaries to, at any time create, incur, assume or
suffer to exist any Indebtedness, except:
                      (a)        Indebtedness to the Lenders pursuant to this
Agreement and the other Loan Documents;
                      (b)        Indebtedness of the Parent and its Subsidiaries
existing on the date hereof and listed in Schedule 7.06 hereof, including any
extensions, renewals or refinancings thereof (but not in excess of the aggregate
amount outstanding as of the date hereof as listed on such Schedule);
                      (c)        Any other Indebtedness incurred by the Parent
and its Subsidiaries from time to time and not otherwise addressed in
Sections 7.06(a), 7.06(b), 7.06(d) or 7.06(e); provided, that the aggregate
principal amount of such Indebtedness shall not exceed $40,000,000 at any time;
                      (d)        (i) Indebtedness of any Subsidiary of a Loan
Party (other than another Loan Party) to any other Subsidiary of a Loan Party
(other than a Loan Party) or (ii) Indebtedness of any Loan Party to any other
Loan Party or any Subsidiary of a Loan Party (other than a Loan Party);
                      (e)        Indebtedness incurred by any Subsidiary of a
Loan Party (other than another Loan Party) in favor of a Loan Party, provided
that (i) any such Subsidiary involved in any such lending arrangement be
consolidated, for financial statement reporting purposes, with

67



--------------------------------------------------------------------------------



 



the Parent, (ii) no Event of Default or Potential Default then exists or would
result from any such lending arrangement at the time of such lending arrangement
and after giving effect thereto and (iii) the aggregate principal amount of
Indebtedness of any one or more of such Subsidiaries (other than a Loan Party)
in favor of any one or more Loan Parties under this Section 7.06(e) shall not
exceed $10,000,000 in the aggregate at any one time, net of any amounts owing by
any Loan Party to any Subsidiary of any Loan Party (other than a Loan Party);
provided that Indebtedness for the purpose of any Acquisition permitted pursuant
to Section 7.11(a) shall not be included in such determination;
                      (f)        Capitalized Lease Obligations and obligations
arising under synthetic leases of the Parent or any of its Subsidiaries not in
excess of $25,000,000 and which when taken together with Indebtedness addressed
in Section 7.06 (c) above is not in excess of the aggregate amount of
$40,000,000 at any one time, provided that any such Capitalized Leases are
otherwise permitted by Section 7.14; and
                      (g)        Indebtedness of one or more Loan Parties
pursuant to an unsecured line of credit in the maximum aggregate amount of
$25,000,000 for the purpose of providing financing to such Loan Parties in
connection with vendor purchasing relationship of such Loan Parties;
provided, however, that Indebtedness borrowed by the Borrowers from any
Affiliate of the Borrowers shall be subordinated to the Revolving Credit Notes
(except to the extent that any such requirement applied to a foreign Subsidiary
of a Loan Party could have an adverse tax consequence on any Loan Party) on the
terms identified in Exhibit G attached hereto.
                      7.07.    Guarantees, Indemnities of the Borrowers, etc.
The Loan Parties shall not, and shall not permit any of their respective
Subsidiaries to, be or become subject to or bound by any Guaranty Equivalent,
except for the Obligations owed to the Lenders under the Loan Documents and:
                      (a)        Contingent liabilities arising from the
endorsement of negotiable or other instruments for deposit or collection or
similar transactions in the ordinary course of business;
                      (b)        Guaranty Equivalents securing Assured
Obligations permitted pursuant to Section 7.06;
                      (c)        Indemnities of the liabilities of its
directors, officers and employees in their capacities as such as permitted by
Law; and
                      (d)        Guaranty Equivalents constituting usual and
customary indemnities with respect to liabilities (other than Indebtedness) in
connection with an acquisition or disposition of stock or assets by any Loan
Party or any Subsidiary of a Loan Party.
                      7.08.    Loans, Advances and Investments. The Loan Parties
shall not, and shall not permit any of their respective Subsidiaries to, at any
time make or suffer to exist or remain outstanding any loan or advance to, or
purchase, acquire or own (beneficially or of record) any stock, bonds, notes or
securities of, or any partnership interest (whether general or limited) in, or
any other interest in, or make any capital contribution to or other investment
in, any other Person, except:

68



--------------------------------------------------------------------------------



 



                      (a)        Capital contributions to, the purchase of
interests in, and other investments in any Loan Party and any Subsidiary of a
Loan Party, including the repurchase by Parent of its own capital stock;
                      (b)        Loans or advances, so long as no Event of
Default or Potential Default shall have occurred and be continuing or shall
occur after giving effect thereto, permitted under Section 7.06(e);
                      (c)        So long as no Event of Default or Potential
Default shall have occurred and be continuing or shall occur after giving effect
thereto, investments in any Person other than a Loan Party or a Subsidiary of a
Loan Party where (i) such Person is in the same or a similar line of business as
any Loan Party or any Subsidiary of a Loan Party, (ii) such investment is in the
form of an Acquisition and (iii) after giving effect to such investment the
unused availability under the Revolving Credit Commitments, in the aggregate, is
greater than $20,000,000, provided, that when the consideration payable in
connection with any such Acquisition exceeds $50,000,000, such Acquisition shall
require the consent of the Required Lenders; and
                      (d)        Cash Equivalent Investments.
                      7.09.    Dividends and Related Distributions. A Loan Party
shall not, and shall not permit any of its Subsidiaries to, declare or make any
Stock Payment if an Event of Default or Potential Default shall have occurred
and is continuing or if the same shall occur after giving effect thereto. In
addition, without the prior written consent of the Required Lenders, no Loan
Party shall make any Stock Payment that is a repurchase or redemption of capital
stock of the Parent at any time if, after taking into account the payment of the
contemplated Stock Payment, (i) the Consolidated Leverage Ratio as of the end of
the most recently completed fiscal quarter, calculated on a pro forma basis to
include any borrowing to be made in connection with such Stock Payment as if
such borrowing had occurred on the last day of such fiscal quarter, exceeds 2.75
to 1.0. or (ii) the aggregate Revolving Credit Committed Amounts of all Lenders
would exceed the Revolving Credit Extensions of Credit by less than Twenty
Million Dollars ($20,000,000).
                      7.10.    Sale-Leasebacks. Other than in an aggregate
amount not in excess at any one time of $10,000,000 and other than in connection
with a synthetic lease (to the extent that such lease transaction may be
characterized as a sale-leaseback transaction) permitted pursuant to
Section 7.06(f), a Loan Party shall not, and shall not permit any of its
Subsidiaries to, at any time enter into or suffer to remain in effect any
transaction to which such Loan Party or Subsidiary is a party involving the
sale, transfer or other disposition by such Loan Party or Subsidiary of any
property (now owned or hereafter acquired), with a view directly or indirectly
to the leasing back of any part of the same property or any other property used
for the same or a similar purpose or purposes.
                      7.11.    Mergers, Acquisitions, etc. A Loan Party shall
not, and shall not permit any of its Subsidiaries to (v) merge with or into or
consolidate with any other Person, (w) liquidate, wind-up, dissolve or divide,
(x) acquire all or any substantial portion of the properties of any going
concern or going line of business, or (y) acquire all or any substantial portion
of the properties of any other Person other than in the ordinary course of
business, except:

69



--------------------------------------------------------------------------------



 



                      (a)        Acquisitions (as defined herein) that satisfy
the conditions set forth in Section 7.08(c) hereof; and.
                      (b)        Provided that no Event of Default or Potential
Default shall occur and be continuing or shall exist at such time or after
giving effect to such transaction, a Loan Party (other than the Parent or
Borrowers) may merge out of existence, liquidate, wind-up or dissolve if such
merger, liquidation, winding-up or dissolution (i) would not be disadvantageous,
in any material respect, to such Loan Party and its Subsidiaries taken as a
whole (as determined in good faith by the Parent) and (ii) would not adversely
affect the Lenders (as reasonably determined by the Agent).
                      7.12.    Dispositions of Properties. A Loan Party shall
not, and shall not permit any of its Subsidiaries to, sell, convey, assign,
lease, transfer, abandon or otherwise dispose of, voluntarily or involuntarily,
any of its properties, except:
                      (a)        Each Loan Party and each Subsidiary of each
Loan Party may sell inventory in the ordinary course of business;
                      (b)        Each Loan Party and each Subsidiary of each
Loan Party may license or otherwise reasonably convey its intellectual property
and other intangible assets to the extent and in the manner that is
characteristic of the industry of the Loan Parties provided that such Loan Party
or Subsidiary of a Loan Party shall do nothing to prevent a collateral
assignment of any such license agreement to the Agent, for the benefit of the
Lenders; and
                      (c)        Each Loan Party and each Subsidiary of each
Loan Party may dispose of property which is obsolete or no longer useful in the
business of the Borrowers or such Subsidiary.
                      7.13.    Dealings with Affiliates. A Loan Party shall not,
directly or indirectly, deal with, in the ordinary course of business or
otherwise, any Affiliate (other than another Loan Party), except in transactions
which are pursuant to the reasonable requirements of such Loan Party’s ordinary
course business operations and which are on no less favorable terms to such Loan
Party than would be the case with a similar transaction with an unaffiliated
Person negotiated at arm’s length.
                      7.14.    Capital Expenditures. A Loan Party shall not, and
shall not permit any of its Subsidiaries to, make any Capital Expenditures on or
after the date hereof if an Event of Default or Potential Default shall have
occurred and is continuing or if the same shall occur after giving effect
thereto.
                      7.15.    Limitation on Other Restrictions on Liens. The
Loan Parties shall not enter into, become or remain subject to any agreement,
covenant or instrument to which such Person is a party or by which such Person
or any of its properties (now owned or hereafter acquired) may be subject or
bound that would prohibit (i) the payment of any Stock Payment to the Lenders,
(ii) the incurrence of additional Indebtedness to the Lenders, whether pursuant
to this Agreement or otherwise, except the Loan Documents, or (iii) the grant of
any Lien upon any of its properties (now owned or hereafter acquired) (any such
agreement, covenant or instrument, or provision thereof, containing such
prohibition on the granting of Liens is referred to

70



--------------------------------------------------------------------------------



 



hereinafter in this Section 7.15 as a “Negative Pledge Provision”) unless such
Negative Pledge Provision expressly permits such Person to grant Liens in favor
of the Lenders; such Negative Pledge Provision may additionally require that,
when any Liens are granted to the Lenders, such Liens shall also be granted on a
pari passu basis to the obligee of such Negative Pledge Provision, provided,
however, that no Loan Party and no Subsidiary thereof shall be permitted to
grant any such obligee any Liens which are not permitted by Section 7.05 hereof.
                      7.16.    Limitations or Other Restrictions on Dividends by
Subsidiaries. A Loan Party will not, nor will it permit any of its Subsidiaries
to be or become subject to any restriction of any nature (whether arising by
operation of Law, by agreement, by its articles of incorporation, by-laws or
other constituent documents of any Subsidiary of such Loan Party, or otherwise)
on the right of any Subsidiary of any Loan Party from time to time to
(w) declare and pay Stock Payments with respect to capital stock owned by the
Borrowers or any Subsidiary of the Borrowers, (x) pay any indebtedness,
obligations or liabilities from time to time owed to the Borrowers or any
Subsidiary of the Borrowers, (y) make loans or advances to the Borrowers or any
Subsidiary of the Borrowers, or (z) transfer any of its properties or assets to
the Borrowers or any Subsidiary of the Borrowers, except:
                      (a)        Restrictions pursuant to the Loan Documents;
                      (b)        Legal restrictions of general applicability
under the corporation law under which such Subsidiary is incorporated, and
fraudulent conveyance or similar laws or general applicability for the benefit
of creditors of such Subsidiary generally; and
                      (c)        With respect to clause (z) above: nonassignment
provisions of any executory or other contract, performance contract, performance
bond, or of any lease by the Borrowers or such Subsidiary as lessee.
ARTICLE VIII
DEFAULTS
                      8.01.    Events of Default. An Event of Default shall mean
the occurrence or existence of one or more of the following events or conditions
(for any reason, whether voluntary, involuntary or effected or required by Law):
                      (a)        Any Loan Party shall fail to pay (i) when due
principal of any Loan or any Letter of Credit Reimbursement Obligation,
(ii) within three (3) days after the date when due, interest on any Loan or any
Letter of Credit Reimbursement Obligation, or (iii) within ten (10) days after
the date when due, any fees, indemnity or expenses, or any other amount due
hereunder or under any other Loan Document.
                      (b)        Any representation or warranty made or deemed
made by any Loan Party or any Subsidiary of any Loan Party in or pursuant to or
in connection with any Loan Document, or any statement made by any Loan Party or
any Subsidiary of any Loan Party in any financial statement, certificate,
report, exhibit or document furnished by any Loan Party or any Subsidiary of any
Loan Party to the Agent or any Lender pursuant to or in connection with any Loan

71



--------------------------------------------------------------------------------



 



Document, shall prove to have been false or misleading in any material respect
as of the time when made or deemed made (including by omission of material
information necessary to make such representation, warranty or statement not
misleading in any material respect).
                      (c)        Any Loan Party shall default in the performance
or observance of Section 7.02, Section 7.03 or Section 7.12; or any Loan Party
shall default in the performance or observation of any other covenant contained
in Article VII hereof or the covenant contained in Section 6.01(i) hereof and
such default shall have continued for a period of ten (10) days.
                      (d)        Any Loan Party shall default in the performance
or observance of any other material covenant, agreement or duty under this
Agreement or any other Loan Document and such default shall have continued for a
period of thirty (30) Business Days.
                      (e)        Any Loan Party or any Subsidiary of any Loan
Party shall default beyond any applicable cure period in the payment of
principal or interest on any obligation for borrowed money or other Indebtedness
in excess of $5,000,000 or in the performance of any provision contained in any
instrument under which any such obligation for borrowed money or other
Indebtedness is created or secured (including the breach of any covenant
thereunder) if an effect of such default is to cause, or permit any Person to
cause such obligation to become due prior to its stated maturity, unless, solely
with respect to a non-payment default (i) such Loan Party or such Subsidiary is
actively and diligently contesting the existence of such default an (ii) the
obligee has not taken any action to accelerate the maturity of such obligation
or to exercise any other remedy available to it under such instrument.
                      (f)        One or more judgments for the payment of money
shall have been entered against any Loan Party or any Subsidiary of any Loan
Party, which judgment or judgments (net of insurance coverage) exceed $5,000,000
in the aggregate, and such judgment or judgments shall have remained
undischarged and unstayed for a period of thirty (30) consecutive days.
                      (g)        Any one or more Pension-Related Events referred
to in subsection (a)(ii), (b) or (e) of the definition of “Pension-Related
Event” shall have occurred; or any one or more other Pension-Related Events
shall have occurred and the Required Lenders shall determine in good faith
(which determination shall be conclusive absent manifest error) that such other
Pension-Related Events, individually or in the aggregate, could have a Material
Adverse Effect.
                      (h)        There shall have occurred an event or series of
events which cause a Material Adverse Effect.
                      (i)        A proceeding shall have been instituted in
respect of any Loan Party or any Subsidiary of any Loan Party
            (i)      seeking to have an order for relief entered in respect of
such Person, or seeking a declaration or entailing a finding that such Person is
insolvent or a similar declaration or finding, or seeking dissolution,
winding-up, charter revocation or forfeiture, liquidation, reorganization,
arrangement, adjustment, composition or other similar relief with respect to
such Person, its assets or its debts under any Law relating to bankruptcy,
insolvency, relief of debtors or protection of creditors, termination of legal
entities or any other similar Law now or hereafter in

72



--------------------------------------------------------------------------------



 



effect and such proceeding shall remain undismissed and unstayed for a period of
sixty (60) consecutive days; or
            (ii)      seeking appointment of a receiver, trustee, liquidator,
assignee, sequestrator or other custodian for such Person or for all or any
substantial part of its property and such proceeding shall result in the entry,
making or grant of any such order for relief, declaration, finding, relief or
appointment, or such proceeding shall remain undismissed and unstayed for a
period of sixty (60) consecutive days.
                      (j)        Any Loan Party or any Subsidiary of any Loan
Party shall become insolvent; shall fail to pay, become unable to pay, or state
that it is or will be unable to pay, its debts as they become due; shall
voluntarily suspend transaction of its or his business; shall make a general
assignment for the benefit of creditors; shall institute (or fail to controvert
in a timely and appropriate manner) a proceeding described in Section 8.01(i)(i)
hereof, or (whether or not any such proceeding has been instituted) shall
consent to or acquiesce in any such order for relief, declaration, finding or
relief described therein; shall institute (or fail to controvert in a timely and
appropriate manner) a proceeding described in Section 8.01(i)(ii) hereof, or
(whether or not any such proceeding has been instituted) shall consent to or
acquiesce in any such appointment or to the taking of possession by any such
custodian of all or any substantial part of its or his property; shall dissolve,
wind-up, revoke or forfeit its charter (or other constituent documents) or
liquidate itself or any substantial part of its property other than proceedings
for the voluntary liquidation and dissolution of a Subsidiary of the Parent
permitted by Section 6.04 or Section 7.11(b) hereof; or shall take any action in
furtherance of any of the foregoing.
                      (k)        This Agreement or any Loan Document or term or
provision hereof or thereof shall cease to be in full force and effect, or the
Borrowers shall, or shall purport to, terminate (other than termination in
accordance with the terms of this Agreement), repudiate, declare voidable or
void or otherwise contest, this Agreement or any Loan Document or term or
provision hereof or thereof or any obligation or liability of the Borrowers
hereunder or thereunder.
                      (l)        The Parent shall cease to own, directly or
indirectly, one hundred percent (100%) of the outstanding capital stock of the
Borrowers.
                      (m)        A Change of Control shall occur.
                      8.02.    Consequences of an Event of Default.
                      (a)        If an Event of Default specified in subsections
(a) through (h) or (k) through (m) of Section 8.01 hereof shall occur and be
continuing or shall exist, then, in addition to all other rights and remedies
which the Agent or any Lender may have hereunder or under any other Loan
Document, at law, in equity or otherwise, the Lenders shall be under no further
obligation to make Loans hereunder, the Issuing Bank shall be under no further
obligation to issue Letters of Credit hereunder, and the Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrowers, from
time to time do any or all of the following:

73



--------------------------------------------------------------------------------



 



            (i)      Declare the Revolving Credit Commitment and the commitment
of the Swingline Lender to make Swingline Loans terminated, whereupon the
Commitments and such commitment to make Swingline Loans will terminate and any
fees hereunder shall be immediately due and payable without presentment, demand,
protest or further notice of any kind, all of which are hereby waived, and an
action therefor shall immediately accrue.
            (ii)      Declare the unpaid principal amount of the Loans, interest
accrued thereon and all other Obligations to be immediately due and payable
without presentment, demand, protest or further notice of any kind, all of which
are hereby waived, and an action therefor shall immediately accrue.
                      (b)        If an Event of Default specified in subsection
(i) or (j) of Section 8.01 hereof shall occur or exist, then, in addition to all
other rights and remedies which the Agent or any Lender may have hereunder or
under any other Loan Document, at law, in equity or otherwise, the Commitments
and the commitment of the Swingline Lender to make Swingline Loans shall
automatically terminate and the Lenders shall be under no further obligation to
make Loans, the Issuing Bank shall be under no further obligation to issue
Letters of Credit, and the unpaid principal amount of the Loans, Letter of
Credit Reimbursement Obligations, interest accrued thereon and all other
Obligations shall become immediately due and payable without presentment,
demand, protest or notice of any kind, all of which are hereby waived, and an
action therefor shall immediately accrue.
                      (c)        Without limitation of other rights and remedies
under this Agreement or the Loan Documents or at law or in equity, if all of the
Obligations shall have become due and payable pursuant to clause (a) or (b) of
this Section 8.02, the Borrowers shall immediately pay to the Agent, for deposit
in the Letter of Credit Collateral Account, an amount equal to the excess, if
any, of the aggregate Letter of Credit Exposure at such time over the balance in
the Letter of Credit Collateral Account. Amounts in the Letter of Credit
Collateral Account shall be applied by the Agent to the Obligations as the
Required Lenders shall elect.
ARTICLE IX
THE AGENT
                      9.01.    Appointment. Each Lender hereby irrevocably
appoints Citizens to act as Agent for such Lender under this Agreement and the
other Loan Documents. Each Lender hereby irrevocably authorizes the Agent to
take such action on behalf of such Lender under the provisions of this Agreement
and the other Loan Documents, and to exercise such powers and to perform such
duties, as are expressly delegated to or required of the Agent by the terms
hereof or thereof, together with such powers as are reasonably incidental
thereto. Citizens hereby agrees to act as Agent on behalf of the Lenders on the
terms and conditions set forth in this Agreement and the other Loan Documents,
subject to its right to resign as provided in Section 9.10 hereof. Each Lender
hereby irrevocably authorizes the Agent to execute and deliver each of the Loan
Documents and to accept delivery of such of the other Loan Documents as may not
require execution by the Agent. Each Lender agrees that the rights and remedies
granted to the Agent under the Loan Documents shall be exercised exclusively by
the Agent, and that no Lender shall have any right individually to exercise any
such right or remedy, except to the extent expressly provided herein or therein.

74



--------------------------------------------------------------------------------



 



                      9.02.    General Nature of Agent’s Duties. Notwithstanding
anything to the contrary elsewhere in this Agreement or in any other Loan
Document:
                      (a)        The Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and the
other Loan Documents, and no implied duties or responsibilities on the part of
the Agent shall be read into this Agreement or any Loan Document or shall
otherwise exist; provided, however, that nothing contained in this Article IX
shall affect the express duties and responsibilities of the Agent to the
Borrowers under this Agreement and the other Loan Documents.
                      (b)        The duties and responsibilities of the Agent
under this Agreement and the other Loan Documents shall be mechanical and
administrative in nature, and the Agent shall not have a fiduciary relationship
in respect of any Lender.
                      (c)        The Agent is and shall be solely the agent of
the Lenders. The Agent does not assume, and shall not at any time be deemed to
have, any relationship of agency or trust with or for, or any other duty or
responsibility to, the Borrowers or any other Person (except only for its
relationship as agent for the Lenders, and its express duties and
responsibilities to the Lenders and the Borrowers, as provided in this Agreement
and the other Loan Documents).
                      (d)        The Agent shall be under no obligation to take
any action hereunder or under any other Loan Document if the Agent believes in
good faith that taking such action may conflict with any Law or any provision of
this Agreement or any other Loan Document, or may require the Agent to qualify
to do business in any jurisdiction where it is not then so qualified.
                      9.03.    Exercise of Powers. The Agent shall take any
action of the type specified in this Agreement or any other Loan Document as
being within the Agent’s rights, powers or discretion in accordance with
directions from the Required Lenders (or, to the extent this Agreement or such
Loan Document expressly requires the direction or consent of some other Person
or set of Persons, then instead in accordance with the directions of such other
Person or set of Persons). In the absence of such directions, the Agent shall
have the authority (but under no circumstances shall be obligated), in its sole
discretion, to take any such action, except to the extent this Agreement or such
Loan Document expressly requires the direction or consent of the Required
Lenders (or some other Person or set of Persons), in which case the Agent shall
not take such action absent such direction or consent. Any action or inaction
pursuant to such direction, discretion or consent shall be binding on all the
Lenders. Subject to Section 9.04(a) hereof, the Agent shall not have any
liability to any Person as a result of (x) the Agent acting or refraining from
acting in accordance with the directions of the Required Lenders (or other
applicable Person or set of Persons), (y) the Agent refraining from acting in
the absence of instructions to act from the Required Lenders (or other
applicable Person or set of Persons), whether or not the Agent has discretionary
power to take such action, or (z) the Agent taking discretionary action it is
authorized to take under this Section.
                      9.04.    General Exculpatory Provisions. Notwithstanding
anything to the contrary elsewhere in this Agreement or any other Loan Document:

75



--------------------------------------------------------------------------------



 



                      (a)        Neither the Agent nor the Issuing Bank shall be
liable for any action taken or omitted to be taken by it under or in connection
with this Agreement or any other Loan Document, unless caused by its own gross
negligence or willful misconduct.
                      (b)        Neither the Agent nor the Issuing Bank shall be
responsible for (i) the execution, delivery, effectiveness, enforceability,
genuineness, validity or adequacy of this Agreement or any other Loan Document,
(ii) any recital, representation, warranty, document, certificate, report or
statement in, provided for in, or received under or in connection with, this
Agreement or any other Loan Document, or (iii) any failure of any Lender to
perform any of its obligations under this Agreement or any other Loan Document.
                      (c)        Neither the Agent nor the Issuing Bank shall be
under any obligation to ascertain, inquire or give any notice relating to
(i) the performance or observance of any of the terms or conditions of this
Agreement or any other Loan Document on the part of the Borrowers or their
respective Subsidiaries, (ii) the business, operations, condition (financial or
otherwise) or prospects of the Borrowers or their Subsidiaries, or any other
Person, or (iii) except to the extent set forth in Section 9.05(f) hereof, the
existence of any Event of Default or Potential Default.
                      (d)        Neither the Agent nor the Issuing Bank shall be
under any obligation, either initially or on a continuing basis, to provide any
Lender with any notices, reports or information of any nature, whether in its
possession presently or hereafter, except for such notices, reports and other
information expressly required by this Agreement or any other Loan Document to
be furnished by the Agent or the Issuing Bank to such Lender.
                      9.05.    Administration by the Agent and the Issuing Bank.
                      (a)        Each of the Agent and the Issuing Bank may rely
upon any notice or other communication of any nature (written or oral, including
but not limited to telephone conversations, whether or not such notice or other
communication is made in a manner permitted or required by this Agreement or any
Loan Document) purportedly made by or on behalf of the proper party or parties,
and each of the Agent and the Issuing Bank shall not have any duty to verify the
identity or authority of any Person giving such notice or other communication.
                      (b)        Each of the Agent and the Issuing Bank may
consult with legal counsel (including, without limitation, in-house counsel for
the Agent or the Issuing Bank, respectively, or in-house or other counsel for
any Borrowers), independent public accountants and any other experts selected by
it from time to time, and each of the Agent and the Issuing Bank shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts.
                      (c)        Each of the Agent and the Issuing Bank may
conclusively rely upon the truth of the statements and the correctness of the
opinions expressed in any certificates or opinions furnished to the Agent or the
Issuing Bank in accordance with the requirements of this Agreement or any other
Loan Document. Whenever either the Agent or the Issuing Bank shall deem it
necessary or desirable that a matter be proved or established with respect to
any Borrowers or any Lender, such matter may be established by a certificate of
the applicable Borrowers or such Lender, as the case may be, and either the
Agent or the Issuing Bank may

76



--------------------------------------------------------------------------------



 



conclusively rely upon such certificate (unless other evidence with respect to
such matter is specifically prescribed in this Agreement or another Loan
Document).
                      (d)        Each of the Agent and the Issuing Bank may fail
or refuse to take any action unless it shall be indemnified to its satisfaction
from time to time against any and all amounts, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature which may be imposed on, incurred by or asserted against
the Agent and the Issuing Bank by reason of taking or continuing to take any
such action.
                      (e)        The Agent may perform any of its duties under
this Agreement or any other Loan Document by or through agents or
attorneys-in-fact. The Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected and supervised by it with
reasonable care.
                      (f)        Neither the Agent nor the Issuing Bank shall be
deemed to have any knowledge or notice of the occurrence of any Event of Default
or Potential Default unless the Agent has received notice from a Lender or any
Borrowers referring to this Agreement, describing such Event of Default or
Potential Default. If the Agent receives such a notice, the Agent shall give
prompt notice thereof to each Lender and if the Issuing Bank receives such a
notice, the Issuing Bank shall give prompt notice thereof to the Agent.
                      9.06.    Lender Not Relying on Agent or Other Lenders.
Each Lender acknowledges as follows:
            (a) Neither the Agent nor any other Lender has made any
representations or warranties to it, and no act taken hereafter by the Agent or
any other Lender shall be deemed to constitute any representation or warranty by
the Agent or such other Lender to it;
            (b) It has, independently and without reliance upon the Agent or any
other Lender, and based upon such documents and information as it has deemed
appropriate, made its own credit and legal analysis and decision to enter into
this Agreement and the other Loan Documents; and
            (c) It will, independently and without reliance upon the Agent or
any other Lender, and based upon such documents and information as it shall deem
appropriate at the time, make its own decisions to take or not take action under
or in connection with this Agreement and the other Loan Documents.
                      9.07.    Indemnification. Each Lender agrees to reimburse
and indemnify each of the Agent and the Issuing Bank and their respective
directors, officers, employees and agents (to the extent not reimbursed by the
Borrowers and without limitation of the obligations of the Borrowers to do so),
Pro Rata, from and against any and all amounts, losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements of any kind or nature (including, without limitation, the fees and
disbursements of counsel for the Agent or the Issuing Bank or such other Person
in connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not the Agent or the Issuing Bank or such
other Person shall be designated a party thereto) that may at any time be
imposed on, incurred by or asserted against the Agent or the Issuing Bank or
such other Person

77



--------------------------------------------------------------------------------



 



as a result of, or arising out of, or in any way related to or by reason of,
this Agreement, any other Loan Document, any transaction from time to time
contemplated hereby or thereby, or any transaction financed in whole or in part
or directly or indirectly with the proceeds of any Loan, provided that no Lender
shall be liable for any portion of such amounts, losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements resulting from the gross negligence or willful misconduct of the
Agent or the Issuing Bank or such other Person, as finally determined by a court
of competent jurisdiction. Payments under this Section 9.07 shall be due and
payable on demand, and to the extent that any Lender fails to pay any such
amount on demand, such amount shall bear interest for each day from the date of
demand until paid (before and after judgment) at a rate per annum (calculated on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) which for each day shall be equal to the Prime Rate.
                      9.08.    Agent in its Individual Capacity. With respect to
its Revolving Credit Commitments and the Obligations owing to it, the Agent
shall have the same rights and powers under this Agreement and each other Loan
Document as any other Lender and may exercise the same as though it were not the
Agent, and the terms “Lenders,” “holders of Notes” and like terms shall include
the Agent in its individual capacity as such. The Agent and its affiliates may,
without liability to account, make loans to, accept deposits from, acquire debt
or equity interests in, act as trustee under indentures of, and engage in any
other business with, the Borrowers and any stockholder, subsidiary or affiliate
of the Borrowers, as though the Agent were not the Agent hereunder.
                      9.09.    Holders of Notes. The Agent may deem and treat
the Lender which is the payee of a Note as the owner and holder of such Note for
all purposes hereof unless and until a Transfer Supplement with respect to the
assignment or transfer thereof shall have been filed with the Agent in
accordance with Section 10.14 hereof. Any authority, direction or consent of any
Person who at the time of giving such authority, direction or consent is shown
in the Register as being a Lender shall be conclusive and binding on each
present and subsequent holder, transferee or assignee of any Note or Notes
payable to such Lender or of any Note or Notes issued in exchange therefor.
                      9.10.    Successor Agent. The Agent may resign at any time
by giving 10 days’ prior written notice thereof to the Lenders and the
Borrowers. The Agent may be removed by the Required Lenders at any time by
giving 10 days’ prior written notice thereof to the Agent, the other Lenders and
the Borrowers. Upon any such resignation or removal, the Required Lenders shall
have the right to appoint a successor Agent. If no successor Agent shall have
been so appointed and consented to, and shall have accepted such appointment,
within 30 days after such notice of resignation or removal, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Agent. Each successor
Agent shall be a commercial bank or trust company organized or licensed under
the laws of the United States of America or any State thereof and having a
combined capital and surplus of at least $1,000,000,000. Upon the acceptance by
a successor Agent of its appointment as Agent hereunder, such successor Agent
shall thereupon succeed to and become vested with all the properties, rights,
powers, privileges and duties of the former Agent, without further act, deed or
conveyance. Upon the effective date of resignation or removal of a retiring
Agent, such Agent shall be discharged from its duties under this Agreement and
the other Loan Documents, but the provisions of this Agreement shall inure to
its benefit as

78



--------------------------------------------------------------------------------



 



to any actions taken or omitted by it while it was Agent under this Agreement.
If and so long as no successor Agent shall have been appointed, then any notice
or other communication required or permitted to be given by the Agent shall be
sufficiently given if given by the Required Lenders, all notices or other
communications required or permitted to be given to the Agent shall be given to
each Lender, and all payments to be made to the Agent shall be made directly to
the Borrowers or Lender for whose account such payment is made.
                      9.11.    Additional Agents. If the Agent shall from time
to time deem it necessary or advisable, for its own protection in the
performance of its duties hereunder or in the interest of the Lenders and if the
Borrowers and the Required Lenders shall consent (which consent shall not be
unreasonably withheld), the Agent and the Borrowers shall execute and deliver a
supplemental agreement and all other instruments and agreements necessary or
advisable, in the opinion of the Agent, to constitute another commercial bank or
trust company, or one or more other Persons approved by the Agent, to act as
co-Agent, with such powers of the Agent as may be provided in such supplemental
agreement, and to vest in such bank, trust company or Person as such co-Agent or
separate agent, as the case may be, any properties, rights, powers, privileges
and duties of the Agent under this Agreement or any other Loan Document.
                      9.12.    Calculations. The Agent shall not be liable for
any calculation, apportionment or distribution of payments made by it in good
faith. If such calculation, apportionment or distribution is subsequently
determined to have been made in error, the sole recourse of any Lender to whom
payment was due but not made shall be to recover from the other Lenders any
payment in excess of the amount to which they are determined to be entitled.
                      9.13.    Funding by Agent. Unless the Agent shall have
been notified in writing by any Lender not later than the close of business on
the day before the day on which Loans are requested by the Borrowers to be made
that such Lender will not make its Pro Rata share of such Loans, the Agent may
assume that such Lender will make its Pro Rata share of the Loans, and in
reliance upon such assumption the Agent may (but in no circumstances shall be
required to) make available to the Borrowers a corresponding amount. If and to
the extent that any Lender fails to make such payment to the Agent on such date,
such Lender shall pay such amount on demand (or, if such Lender fails to pay
such amount on demand, the Borrowers shall pay such amount on demand), together
with interest, for the Agent’s own account, for each day from and including the
date of the Agent’s payment to and including the date of repayment to the Agent
(before and after judgment) at the rate per annum applicable to such Loans. All
payments to the Agent under this Section shall be made to the Agent at its
Office in Dollars in funds immediately available at such Office, without
set-off, withholding, counterclaim or other deduction of any nature.
                      9.14.    Other Agents. As used in this Agreement, the term
“Agent” shall only include Agent. No Lead Arranger, Book Runner, Syndication
Agent or Co-Documentation Agent shall have any rights, obligations or
responsibilities hereunder in such capacity.
ARTICLE X
MISCELLANEOUS
                      10.01.   Holidays. Whenever any payment or action to be
made or taken

79



--------------------------------------------------------------------------------



 



hereunder or under any other Loan Document shall be stated to be due on a day
which is not a Business Day, such payment or action shall be made or taken on
the next following Business Day (except as provided in Section 2.04(c) with
respect to LIBOR Funding Periods) and such extension of time shall be included
in computing interest or fees, if any, in connection with such payment or
action.
                      10.02.   Records. The unpaid principal amount of the Loans
owing to each Lender, the unpaid interest accrued thereon, the interest rate or
rates applicable to such unpaid principal amount, the duration of such
applicability, each Lender’s Revolving Credit Committed Amount and the accrued
and unpaid Commitment Fees and fees pursuant to Section 3.02 hereof shall at all
times be ascertained from the records of the Agent, which shall be conclusive
absent manifest error.
                      10.03.   Amendments and Waivers. Neither this Agreement
nor any Loan Document may be amended, modified or supplemented except in
accordance with the provisions of this Section. The Required Lenders and the
Borrowers may from time to time amend, modify or supplement the provisions of
this Agreement or any other Loan Document for the purpose of amending, adding
to, or waiving any provisions or changing in any manner the rights and duties of
the Borrowers, the Agent or any Lender. Any such amendment, modification or
supplement made in accordance with the provisions of this Section shall be
binding upon the Borrowers, each Lender and the Agent. The Agent shall enter
into such amendments, modifications or supplements from time to time as directed
by the Required Lenders, and only as so directed, provided, that no such
amendment, modification or supplement may be made which will:
                      (a)        Increase the Revolving Credit Committed Amount
of any Lender over the amount thereof then in effect, or extend the Revolving
Credit Maturity Date, without the written consent of each Lender affected
thereby;
                      (b)        Reduce the principal amount of or extend the
time for any payment of any Loan, or reduce the amount of or rate of interest or
extend the time for payment of interest borne by any Loan or extend the time for
payment of or reduce the amount of any Commitment Fee or reduce or postpone the
date for payment of any other fees, expenses, indemnities or amounts payable
under any Loan Document, without the written consent of each Lender affected
thereby;
                      (c)        Change the definition of “Required Lenders” or
amend this Section 10.03, without the written consent of all the Lenders;
                      (d)        Release all or substantially all of the
Guarantors or reduce the Guaranteed Obligations of all or substantially all of
the Guarantors under any of the Subsidiary Guarantees, other than in connection
with a sale or other disposition which is in compliance with this Agreement and
the Loan Documents (a “Permitted Sale”), without the written consent of the all
Lenders;
                      (e)        Release any “Guarantor” or reduce any
Guaranteed Obligations of any Guarantor under the Parent Guaranty, other than in
connection with a Permitted Sale or the liquidation, dissolution or merger of a
Guarantor permitted hereby, without the written consent of all Lenders;

80



--------------------------------------------------------------------------------



 



                      (f)        Amend or waive any of the provisions of
Article IX hereof, or impose additional duties upon the Agent or any Issuing
Bank or otherwise adversely affect the rights, interests or obligations of the
Agent or any Issuing Bank, without the written consent of the Agent and the
Issuing Banks;
                      (g)        Amend or waive any of the provisions of
Section 2.13 or 2.14 hereof, or impose additional duties upon the Swingline
Lender or otherwise adversely affect the rights, interests or obligations of the
Swingline Lender, without the written consent of the Swingline Lender; or
                      (h)        change any voting percentages without the
written consent of all the Lenders;
and provided further, that Transfer Supplements may be entered into in the
manner provided in Section 10.14 hereof. Any such amendment, modification or
supplement must be in writing and shall be effective only to the extent set
forth in such writing. Any Event of Default or Potential Default waived or
consented to in any such amendment, modification or supplement shall be deemed
to be cured and not continuing to the extent and for the period set forth in
such waiver or consent, but no such waiver or consent shall extend to any other
or subsequent Event of Default or Potential Default or impair any right
consequent thereto.
                      10.04.   No Implied Waiver; Cumulative Remedies. No course
of dealing and no delay or failure of the Agent or any Lender in exercising any
right, power or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or exercise of any other right,
power or privilege; nor shall any single or partial exercise of any such right,
power or privilege or any abandonment or discontinuance of steps to enforce such
a right, power or privilege preclude any further exercise thereof or of any
other right, power or privilege. The rights and remedies of the Agent and the
Lenders under this Agreement and any other Loan Document are cumulative and not
exclusive of any rights or remedies which either the Agent or any Lender would
otherwise have hereunder or thereunder, at law, in equity or otherwise.
                      10.05.   Notices; Effectiveness; Electronic Communication.
            (a)      Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
            (i)       if to a Borrower, a Guarantor, the Agent, the Issuing
Banks or the Swingline Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on the signature
pages hereto; and
            (ii)      if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (or, if it has not furnished an Administrative Questionnaire, on
its signature page hereto).

81



--------------------------------------------------------------------------------



 



Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when received (except that, if
not received during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
            (b)        Electronic Communications. Notices and other
communications to the Lenders and the Issuing Banks hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Agent, provided that
the foregoing shall not apply to notices to any Lender or the Issuing Banks
pursuant to Article II if such Lender or Issuing Bank, as applicable, has
notified the Agent that it is incapable of receiving notices under such Article
by electronic communication. The Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
            Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
            (c)        Change of Address, Etc. Each of the Borrowers, the
Guarantors, the Agent, the Issuing Banks and the Swingline Lender may change its
address, e-mail address, telecopier or telephone number for notices and other
communications hereunder by written notice to the other parties hereto. Each
other Lender may change its address, e-mail address, telecopier or telephone
number for notices and other communications hereunder by written notice to the
Borrowers, the Agent, the Issuing Bank Representative and the Swingline Lender.
In addition, each Lender agrees to notify the Agent from time to time to ensure
that the Agent has on record (i) an effective address, contact name, telephone
number, telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
            (d)        Reliance by Administrative Agent, L/C Issuer and Lenders.
The Agent, the Issuing Banks and the Lenders shall be entitled to rely and act
upon any notices (including telephonic Standard Notices and notices of Swingline
loans) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Agent, the Issuing Banks, each
Lender and their Affiliates of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such

82



--------------------------------------------------------------------------------



 



Person on each notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other telephonic communications with the Agent may be
recorded by the Agent, and each of the parties hereto hereby consents to such
recording.
                      10.06.   Expenses; Taxes: Indemnity.
                      (a)        The Borrowers agree to pay or cause to be paid
and to save the Agent and each of the Lenders harmless against liability for the
payment of all reasonable out-of-pocket costs and expenses (including but not
limited to reasonable fees and expenses of counsel, including local counsel,
auditors, consulting engineers, appraisers, and all other professional,
accounting, evaluation and consulting costs to the Agent and, with respect to
costs incurred by the Agent, or any Lender pursuant to clause (iii) below, such
counsel and local counsel) incurred by the Agent, or in the case of clause
(iii) below any Lender from time to time arising from or relating to (i) the
negotiation, preparation, execution, delivery, administration and performance of
this Agreement and the other Loan Documents, (ii) any requested amendments,
modifications, supplements; waivers or consents (whether or not ultimately
entered into or granted) to this Agreement or any Loan Document, and (iii) the
enforcement or preservation of rights under this Agreement or any Loan Document
(including but not limited to any such costs or expenses arising from or
relating to (A) collection or enforcement of an outstanding Loan, Reimbursement
Obligation or any other amount owing hereunder or thereunder by the Agent or any
Lender and (B) any litigation, proceeding, dispute, work-out, restructuring or
rescheduling related in any way to this Agreement or the Loan Documents).
                      (b)        The Borrowers hereby agree to pay all stamp,
document, transfer, recording, filing, registration, search, sales and excise
fees and taxes and all similar impositions now or hereafter determined by the
Agent or any Lender to be payable in connection with this Agreement or any other
Loan Document or any other documents, instruments or transactions pursuant to or
in connection herewith or therewith, and the Borrowers agree to save the Agent
and each Lender harmless from and against any and all present or future claims,
liabilities or losses with respect to or resulting from any omission to pay or
delay in paying any such fees, taxes or impositions.
                      (c)        The Borrowers hereby agree to reimburse and
indemnify each of the Indemnified Parties from and against any and all losses,
liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements of any kind or nature whatsoever
(including, without limitation, the reasonable fees and disbursements of counsel
for such Indemnified Party in connection with any investigative, administrative
or judicial proceeding commenced or threatened, whether or not such Indemnified
Party shall be designated a party thereto) that may at any time be imposed on,
asserted against or incurred by such Indemnified Party as a result of, or
arising out of, or in any way related to or by reason of, this Agreement or any
other Loan Document, any transaction from time to time contemplated hereby or
thereby, or any transaction financed in whole or in part or directly or
indirectly with the proceeds of any Loan (and without in any way limiting the
generality of the foregoing, including any violation or breach of any
Environmental Law or any other Law by any Loan Party or any Subsidiary of any
Loan Party or any Environmental Affiliate of any of them; any Environmental

83



--------------------------------------------------------------------------------



 



Claim arising out of the management, use, control, ownership or operation of
property by any of such Persons, including all on-site and off-site activities
involving Environmental Concern Materials; or any exercise by the either the
Agent or any Lender of any of its rights or remedies under this Agreement or any
other Loan Document); but excluding any such losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements resulting solely from the gross negligence or willful misconduct
of such Indemnified Party, as finally determined by a court of competent
jurisdiction. If and to the extent that the foregoing obligations of the
Borrowers under this subsection (c), or any other indemnification obligation of
the Borrowers hereunder or under any other Loan Document, are unenforceable for
any reason, the Borrowers hereby agree to make the maximum contribution to the
payment and satisfaction of such obligations which is permissible under
applicable Law.
                      10.07.   Severability. The provisions of this Agreement
are intended to be severable. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.
                      10.08.   Prior Understandings. This Agreement and the
other Loan Documents supersede all prior and contemporaneous understandings and
agreements, whether written or oral, among the parties hereto relating to the
transactions provided for herein and therein.
                      10.09.   Duration; Survival. All representations and
warranties of each Loan Party contained herein or in any other Loan Document or
made in connection herewith or therewith shall survive the making of, and shall
not be waived by the execution and delivery, of this Agreement or any other Loan
Document, any investigation by or knowledge of the Agent or any Lender, the
making of any Loan, the issuance of any Letter of Credit or any other event or
condition whatever. All covenants and agreements of each Loan Party contained
herein or in any other Loan Document shall continue in full force and effect
from and after the date hereof so long as the Borrowers may borrow hereunder or
request the issuance of Letters of Credit hereunder and until payment in full of
all Obligations. Without limitation, all obligations of the Borrowers hereunder
or under any other Loan Document to make payments to or indemnify the Agent or
any Lender shall survive the payment in full of all other Obligations,
termination of the Borrowers’ right to borrow or to request the issuance of
Letters of Credit hereunder, and all other events and conditions whatever. In
addition, all obligations of each Lender to make payment to or indemnify the
Agent shall survive the payment in full by the Borrowers of all Obligations,
termination of the Borrowers’ rights to borrow hereunder, and all other events
or conditions whatsoever.
                      10.10.   Counterparts. This Agreement maybe executed in
any number of counterparts and by the different parties hereto on separate
counterparts each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.
                      10.11.   Limitation on Payments. The parties hereto intend
to conform to all applicable Laws in effect from time to time limiting the
maximum rate of interest that may be

84



--------------------------------------------------------------------------------



 



charged or collected. Accordingly, notwithstanding any other provision hereof or
of any other Loan Document, the Borrowers shall not be required to make any
payment to or for the account of any Lender, and any Lender shall refund any
payment made by the Borrowers, to the extent that such requirement or such
failure to refund would violate or conflict with nonwaivable provisions of
applicable Laws limiting the maximum amount of interest which may be charged or
collected by such Lender.
                      10.12.   Set-Off. Each Loan Party hereby agrees that, to
the fullest extent permitted by law, if an Event of Default shall occur and be
continuing, and if any Obligation of such Loan Party shall be due and payable
(by acceleration or otherwise), each Lender shall have the right, without notice
to such Loan Party, to set-off against and to appropriate and apply to such
Obligation any indebtedness, liability or obligation of any nature owing to such
Loan Party by such Lender, including but not limited to all deposits (whether
time or demand, general or special, provisionally credited or finally credited,
whether or not evidenced by a certificate of deposit) now or hereafter
maintained by such Loan Party with such Lender. If an Event of Default shall
occur and be continuing, such right shall be absolute and unconditional in all
circumstances and, without limitation, shall exist whether or not such Lender or
any other Person shall have given notice or made any demand to the such Loan
Party or any other Person, whether such indebtedness, obligation or liability
owed to such Loan Party is contingent, absolute, matured or unmatured (it being
agreed that such Lender may deem such indebtedness, obligation or liability to
be then due and payable at the time of such setoff), and regardless of the
existence or adequacy of any collateral, guaranty or any other security, right
or remedy available to any Lender or any other Person. Each Loan Party hereby
agrees that, to the fullest extent permitted by law, any Participant and any
branch, subsidiary or affiliate of any Lender or any Participant shall have the
same rights of set-off as a Lender as provided in this Section (regardless of
whether such Participant, branch, subsidiary or affiliate would otherwise be
deemed in privity with or a direct creditor of such Loan Party). The rights
provided by this Section are in addition to all other rights of set-off and
banker’s lien and all other rights and remedies which any Lender (or any such
Participant, branch, subsidiary or affiliate) may otherwise have under this
Agreement, any other Loan Document, at law or in equity, or otherwise, and
nothing in this Agreement or any Loan Document shall be deemed a waiver or
prohibition of or restriction on the rights of set-off or bankers’ lien of any
such Person.
                      10.13.   Sharing of Collections. The Lenders hereby agree
among themselves that if any Lender shall receive (by voluntary payment,
realization upon security, set-off or from any other source) any amount on
account of the Loans, interest thereon, or any other Obligation contemplated by
this Agreement or the other Loan Documents to be made by the Borrowers Pro Rata
to all Lenders in greater proportion than any such amount received by any other
Lender, then the Lender receiving such proportionately greater payment shall
notify each other Lender and the Agent of such receipt, and equitable adjustment
will be made in the manner stated in this Section so that, in effect, all such
excess amounts will be shared Pro Rata among all of the Lenders. The Lender
receiving such excess amount shall purchase (which it shall be deemed to have
done simultaneously upon the receipt of such excess amount) for cash from the
other Lenders a participation in the applicable Obligations owed to such other
Lenders in such amount as shall result in a Pro Rata sharing by all Lenders of
such excess amount (and to such extent the receiving Lender shall be a
Participant). If all or any portion of such excess amount is thereafter
recovered from the Lender making such purchase, such purchase shall be rescinded
and the

85



--------------------------------------------------------------------------------



 



purchase price restored to the extent of such recovery, together with interest
or other amounts, if any, required by Law to be paid by the Lender making such
purchase. The Borrowers hereby consent to and confirm the foregoing
arrangements. Each Participant shall be bound by this Section as fully as if it
were a Lender hereunder.
                      10.14.   Successors and Assigns; Participation;
Assignments.
                      (a)        Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the Loan Parties, the Lenders, all
future holders of the Notes, the Agent and their respective successors and
assigns, except that any Loan Party may not assign or transfer any of its rights
hereunder or interests herein without the prior written consent of all the
Lenders and the Agent (which consent shall not be unreasonably withheld or
delayed) and any purported assignment without such consent shall be void.
                      (b)        Participations. Any Lender may, in the ordinary
course of its commercial banking business and in accordance with applicable Law,
at any time sell participations to one or more commercial banks or other Persons
(each a “Participant”) in all or a portion of its rights and obligations under
this Agreement and the other Loan Documents (including, without limitation, all
or a portion of the Revolving Credit Commitments and the Loans owing to it and
any Note held by it); provided, that
            (i)       any such Lender’s obligations under this Agreement and the
other Loan Documents shall remain unchanged,
            (ii)      such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations,
            (iii)      the parties hereto shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents,
            (iv)      such Participant shall be bound by the provisions of
Section 10.13 hereof, and the Lender selling such participation shall obtain
from such Participant a written confirmation of its agreement to be so bound,
            (v)       no Participant (unless such Participant is an affiliate of
such Lender, or is itself a Lender) shall be entitled to require such Lender to
take or refrain from taking action under this Agreement or under any other Loan
Document, except that such Lender may agree with such Participant that such
Lender will not, without such Participant’s consent, take action of the type
described in subsections (a), (b), (c), (d), (e) or (f) of Section 10.03 hereof;
notwithstanding the foregoing, in no event shall any participation by any Lender
have the effect of releasing such Lenders from its obligations hereunder, and
            (vi)      no Participant shall be an Affiliate of any Loan Party or,
in the reasonable judgment of the Agent and the Borrowers, a competitor of a
Loan Party, or an Affiliate of a competitor of a Loan Party.

86



--------------------------------------------------------------------------------



 



Each Loan Party agrees that any such Participant shall be entitled to the
benefits of Sections 2.10 and 10.06 hereof with respect to its participation in
the Revolving Credit Commitment and the Loans outstanding from time to time;
provided, that no such Participant shall be entitled to receive any greater
amount pursuant to such Sections than the transfer Lender would have been
entitled to receive in respect of the amount of the participation transferred to
such Participant had no such transfer occurred.
                      (c)        Assignments. Any Lender may, in the ordinary
course of its commercial banking business and in accordance with applicable Law,
at anytime assign all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or
any portion of its Revolving Credit Commitments and Loans owing to it and any
Note held by it) to any Lender, any affiliate of a Lender or to one or more
additional commercial banks or other Persons (each a “Purchasing Lender”);
provided, that
            (i)       any such assignment to a Purchasing Lender which is not a
Lender, an affiliate of a Lender or a Federal Reserve Bank shall be made only
with the consent of the Borrowers and the Agent, which consent shall not be
unreasonably withheld or delayed, provided that if an Event of Default is then
outstanding, any such assignment shall not require the consent of the Borrowers,
            (ii)      if a Lender makes such an assignment of less than all of
its then remaining rights and obligations under this Agreement and the other
Loan Documents, such transferor Lender shall retain, after such assignment, a
minimum principal amount of $5,000,000 of the Revolving Credit Commitments and
Revolving Credit Extensions of Credit then outstanding, and such assignment
shall be in a minimum aggregate principal amount of $5,000,000 of the Revolving
Credit Commitments and Revolving Credit Extensions of Credit then outstanding,
            (iii)      each such assignment shall be of a constant, and not a
varying, percentage of each Revolving Credit Commitment of the transferor Lender
and of all of the transferor Lender’s rights and obligations under this
Agreement and the other Loan Documents, and
            (iv)      each such assignment shall be made pursuant to a Transfer
Supplement in substantially the form of Exhibit H to this Agreement, duly
completed (a “Transfer Supplement”).
In order to effect any such assignment, the transferor Lender and the Purchasing
Lender shall execute and deliver to the Agent a duly completed Transfer
Supplement (including the consents required by clause (i) of the preceding
sentence) with respect to such assignment, together with any Note or Notes
subject to such assignment (the “Transferor Lender Notes”) and a processing and
recording fee of $3,500; and, upon receipt thereof, the Agent shall accept such
Transfer Supplement. Upon receipt of the Purchase Price Receipt Notice pursuant
to such Transfer Supplement, the Agent shall record such acceptance in the
Register. Upon such execution, delivery, acceptance and recording, from and
after the Transfer Effective Date specified in such Transfer Supplement
            (x)        the Purchasing Lender shall be a party hereto and, to the
extent provided in such Transfer Supplement, shall have the rights and
obligations of a Lender hereunder, and

87



--------------------------------------------------------------------------------



 



            (y)        the transferor Lender thereunder shall be released from
its obligations under this Agreement to the extent so transferred (and, in the
case of an Transfer Supplement covering all or the remaining portion of a
transferor Lender’s rights and obligations under this Agreement, such transferor
Lender shall cease to be a party to this Agreement) from and after the Transfer
Effective Date.
On or prior to the Transfer Effective Date specified in an Transfer Supplement,
the Borrowers, at their expense, shall execute and deliver to the Agent (for
delivery to the Purchasing Lender) new Notes evidencing such Purchasing Lender’s
assigned Revolving Credit Commitments or Loans and (for delivery to the
transferor Lender) replacement Notes in the principal amount of the Loans or
Revolving Credit Commitments retained by the transferor Lender (such Notes to be
in exchange for, but not in payment of, those Notes then held by such transferor
Lender). Each such Note shall be dated the date and be substantially in the form
of the predecessor Note. The Agent shall mark the predecessor Notes “exchanged”
and deliver them to the applicable Borrowers. Accrued interest and accrued fees
shall be paid to the Purchasing Lender at the same time or times provided in the
predecessor Notes and this Agreement.
                      (d)        Designation.
            (i)       Notwithstanding anything to the contrary contained herein,
any Lender (a “Designating Lender”) may grant to one or more special purpose
funding vehicles (each, an “SPV”), identified as such in writing from time to
time by the Designated Lender to the Agent and the Borrowers, the option to
provide to the Borrowers all or any part of any Loan that such Designating
Lender would otherwise be obligated to make to the Borrowers pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPV to make any Loan, (ii) if an SPV elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Designating Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) the
Designating Lender shall remain liable for any indemnity or other payment
obligation with respect to its Commitment hereunder. The making of a Loan by an
SPV hereunder shall utilize the Commitment of the Designating Lender to the same
extent, and as if, such Loan were made by such Designating Lender.
            (ii)      Subject to the terms of this Section 10.14(d), as to any
Loans or portion thereof made by it, each SPV shall have all the rights that a
Lender making such Loans or portion thereof would have had under this Agreement;
provided, however, that each SPV shall have granted to its Designating Lender an
irrevocable power of attorney, to deliver and receive all communications and
notices under this Agreement (and any Loan Documents) and to exercise,
exclusively in the place and stead of such SPV, all of such SPV’s voting rights
under this Agreement in the discretion of such Designation Lender, until the
occurrence and continuation of an Event of Default. No additional Note shall be
required to evidence the Loans or portion thereof made by an SPV; and the
related Designating Lender shall be deemed to hold its Note as agent for such
SPV to the extent of the Loans or portion thereof funded by such SPV. In
addition, any payments for the account of any SPV shall be paid to its
Designating Lender as agent for such SPV.
            (iii)      Each party hereto hereby agrees that no SPV shall be
liable for any indemnity or payment under this Agreement for which a Lender
would otherwise be liable. In furtherance of

88



--------------------------------------------------------------------------------



 



the foregoing, each party hereto hereby agrees (which agreements shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the later of (a) payment in full of all outstanding commercial
paper or other senior indebtedness of any SPV, (b) the payment in full of all
Loans and Letter of Credit Reimbursement Obligations, and (c) the termination of
all Commitments and the expiration or termination of all Letters of Credit, it
will not institute against, or join any other person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.
            (iv)      In addition, notwithstanding anything to the contrary
contained in this Section 10.14(d) or otherwise in this Agreement (other than
the proviso set forth directly below in the Section 10.14(d)(iv), any SPV may
(i) at any time and without paying any processing fee therefor, assign or
participate all or a portion of its interest in any Loans to the Designating
Lender or to any financial institutions providing liquidity and/or credit
support to or for the account of such SPV to support the funding or maintenance
of Loans and (ii) disclose on a confidential basis to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancements to such SPV information relating to its Loans that
pertains to Borrowers’ performance under the Loan Documents and all other
information relating to its Loans provided by Borrowers pursuant to
Section 6.01, other than that described in Section 6.01(f) and other than
non-public information provided pursuant to Section 6.01(g). In no event shall
the Borrowers be obligated to pay to any SPV that has made a Loan any greater
amount than the Borrowers would have been obligated to pay under this Agreement
if the Designating Lender had made such Loan. This Section 10.14(d) may not be
amended without the written consent of any Designating Lender affected thereby.
                      (e)        Register. The Agent shall maintain at its
office a copy of each Transfer Supplement delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Revolving Credit Commitment of, and principal amount of the Loans owing to,
each Lender from time to time. The entries in the Register shall be conclusive
absent manifest error and the Borrowers, the Agent and the Lenders may treat
each person whose name is recorded in the Register as a Lender hereunder for all
purposes of the Agreement. The Register shall be available for inspection by the
Borrowers or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
                      (f)        Financial and Other Information. Each Loan
Party authorizes the Agent and each Lender to disclose to any Participant and
any prospective transferee any and all financial and other information in such
Person’s possession concerning any Loan Party and their respective Subsidiaries
and affiliates which has been or may be delivered to such Person by or on behalf
of any Loan Party in connection with this Agreement or any other Loan Document
or such Person’s credit evaluation of any Loan Party and their respective
Subsidiaries and affiliates; provided, however, that each prospective
Participant and each prospective assignee or transferee of any interest in the
Loan Documents shall be required to agree to the confidentiality provisions of
this Agreement as contained in Section 10.17 hereto, prior to any such
disclosure.
                      10.15.   Governing Law; Submission to Jurisdiction: Waiver
of Jury Trial; Limitation of Liability.

89



--------------------------------------------------------------------------------



 



                      (a)        Governing Law. THIS AGREEMENT AND ALL OTHER
LOAN DOCUMENTS (EXCEPT TO THE EXTENT, IF ANY, OTHERWISE EXPRESSLY STATED IN SUCH
OTHER LOAN DOCUMENTS) SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT REGARD TO CHOICE OF
LAW PRINCIPLES.
                      (b)        Certain Waivers. EACH LOAN PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY:
            (i)       AGREES THAT ANY ACTION, SUIT OR PROCEEDING BY ANY PERSON
ARISING FROM OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
STATEMENT, COURSE OF CONDUCT, ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
HEREWITH OR THEREWITH (COLLECTIVELY, “RELATED LITIGATION”) MAY BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION SITTING IN ALLEGHENY COUNTY,
PENNSYLVANIA, SUBMITS TO THE JURISDICTION OF SUCH COURTS, AND TO THE FULLEST
EXTENT PERMITTED BY LAW AGREES THAT IT WILL NOT BRING ANY RELATED LITIGATION IN
ANY OTHER FORUM (BUT NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE LENDER TO
BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM);
            (ii)      WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE
LAYING OF VENUE OF ANY RELATED LITIGATION BROUGHT IN ANY SUCH COURT, WAIVES ANY
CLAIM THAT ANY SUCH RELATED LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM, AND WAIVES ANY RIGHT TO OBJECT, WITH RESPECT TO ANY RELATED LITIGATION
BROUGHT IN ANY SUCH COURT, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH
PERSON;
            (iii)      CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT
OR OTHER LEGAL PROCESS IN ANY RELATED LITIGATION BY REGISTERED OR CERTIFIED U.S.
MAIL, POSTAGE PREPAID, TO THE LOAN PARTY AT THE ADDRESS FOR NOTICES DESCRIBED IN
SECTION 10.05 HEREOF, AND CONSENTS AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE
IN EVERY RESPECT VALID AND EFFECTIVE SERVICE (BUT NOTHING HEREIN SHALL AFFECT
THE VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY
LAW); AND
            (iv)      WAIVES THE RIGHT TO TRIAL BY JURY IN ANY RELATED
LITIGATION.
                      (c)        Limitation of Liability. TO THE FULLEST EXTENT
PERMITTED BY LAW, NO CLAIM MAY BE MADE BY A LOAN PARTY AGAINST THE AGENT, ANY
ISSUING BANK OR ANY LENDER OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE,
ATTORNEY OR AGENT OF THE AGENT, ISSUING BANK OR LENDER FOR ANY SPECIAL,
INCIDENTAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM
ARISING FROM OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
STATEMENT, COURSE OF

90



--------------------------------------------------------------------------------



 



CONDUCT, ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION HEREWITH OR THEREWITH
(WHETHER FOR BREACH OF CONTRACT, TORT OR ANY OTHER THEORY OF LIABILITY). EACH
LOAN PARTY HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY CLAIM FOR ANY
SUCH DAMAGES, WHETHER SUCH CLAIM PRESENTLY EXISTS OR ARISES HEREAFTER AND
WHETHER OR NOT SUCH CLAIM IS KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.
                      10.16.   Termination of Existing Revolving Credit
Facilities. Upon the execution and delivery of this Agreement by each of the
parties hereto and the satisfaction of each of the other conditions set forth in
Section 5.01 hereof, the Existing Revolving Credit Facilities and the Security
Documents (as defined therein) and the obligations of Citizens, as lender
thereunder to make Revolving Credit Extensions of Credit thereunder shall be,
and hereby are, terminated and Citizens shall cause any Liens securing the
Obligations thereunder to be terminated or released. Notwithstanding the
foregoing, to the extent that any Revolving Credit Extensions of Credit or any
other Obligations remain outstanding under any of the Existing Revolving Credit
Facilities (including without limitation Letters of Credit), the Loan Parties
hereby acknowledge and agree that such Revolving Credit Extensions of Credit and
other Obligations (i) shall constitute Obligations of the Loan Parties hereunder
and not under any of the Existing Revolving Credit Facilities, (ii) shall be
reallocated among the Lenders on the Closing Date based upon the changes in each
Lender’s respective Commitment Percentage, and (iii) to the extent that any
Lender under this Agreement receives a payment on account of such reallocation,
neither Section 2.07(b) of the Existing Credit Agreement nor Section 2.06(b) of
this Agreement shall apply to such payment.
                      10.17.   Confidentiality. Each party hereto agrees to keep
confidential any information concerning the business and financial activities of
the other party hereto obtained in connection with this Agreement except
information which (a) is lawfully in the public domain, (b) is obtained from a
third party who is not bound by an obligation of confidentiality with respect to
such information, (c) is required to be disclosed to any Governmental Authority
having jurisdiction over such person but only to the extent of such requirement,
or (d) is disclosed by the Agent or any Lender in accordance with Section 10.14
hereof.
[Signature pages begin on following page]

91



--------------------------------------------------------------------------------



 



SIGNATURE PAGE 1 OF 12 TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT
                      IN WITNESS WHEREOF, the parties hereto, by their officers
thereunto duly authorized, have executed and delivered this Agreement as of the
date first above written.
BORROWERS:
BLACK BOX CORPORATION OF
PENNSYLVANIA
By: /s/ Michael McAndrew
Title: Vice President, Secretary and Treasurer
NORSTAN, INC.
By: /s/ Michael McAndrew
Title: Vice President, CFO, Secretary and Treasurer
Address for Notices: 1000 Park Drive
Lawrence, PA 15055
Attn: Michael McAndrew
Telephone: (724) 873-6925
Telecopier: (724) 873-6799
Email:        Mike.McAndrew@BlackBox.com
GUARANTORS:
BLACK BOX CORPORATION and each of the
DOMESTIC SUBSIDIARIES listed on Annex C
attached hereto and made a part hereof
By: /s/ Michael McAndrew
Title:   Secretary
           of Black Box Corporation and of each of the
           Domestic Subsidiaries listed on Annex C hereto
Address for Notices: 1000 Park Drive
Lawrence, PA 15055
Attn: Michael McAndrew
Telephone: (724) 873-6925
Telecopier: (724) 873-6799
Email:        Mike.McAndrew@BlackBox.com

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE 2 OF 12 TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT
AGENT:
CITIZENS BANK OF PENNSYLVANIA
By: /s/ Curtis C. Hunter
Title: Vice President
Address for Notices:
29th Floor
525 William Penn Place
Pittsburgh, PA 15219
Attn: Debra L. McAllonis
Senior Vice President
Telephone: (412) 867-2421
Telecopier: (412) 552-6307
Email:        Debra.McAllonis@Citizensbank.com
LENDERS:
CITIZENS BANK OF PENNSYLVANIA
By: /s/ Curtis C. Hunter
Title: Vice President
Address for Notices:
29th Floor
525 William Penn Place
Pittsburgh, PA 15219
Attn: Debra L. McAllonis
Senior Vice President
Telephone: (412) 867-2421
Telecopier: (412) 552-6307
Email:        Debra.McAllonis@Citizensbank.com

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE 3 OF 12 TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT
WACHOVIA BANK, NATIONAL
ASSOCIATION
By: /s/ Patrick J. Kaufmann
      Patrick J. Kaufmann
Title: Senior Vice President
Address for Notices:
2240 Butler Pike (PA 5414)
Plymouth Meeting, PA 19462
Attention: Patrick Kaufmann
Telephone: (610) 397-2561
Telecopier: (610) 397-2558
Email:        patrick.kaufmann@wachovia.com

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE 4 OF 12 TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT
NATIONAL CITY BANK (successor by merger to
National City Bank of Pennsylvania)
By: /s/ Emil Kwaczala
Title: Vice President
Address for Notices:
20 Stanwix Street
Pittsburgh, PA 15222-4802
Attn: Emil C. Kwaczala
Telephone: (412) 644-7727
Telecopier: (412) 644-6224
Email:        Emil.Kwaczala@nationalcity.com

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE 5 OF 12 TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT
US BANK
By: /s/ Frances W. Josephic
Title: Vice President
Address for Notices:
1850 Osborne
Oshkosh, WI 54902
Attn: Rachel Beeman
Telephone: (920) 426-7951
Telecopier: (920) 426-7993
Email:        rachel.beeman@usbank.com

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE 6 OF 12 TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT
CITIBANK NA
By: /s/ Anthony Timpanaro
Title: Vice President
Address for Notices:
101 JFK Parkway
Short Hills, New Jersey 07078
Attn: Anthony Timpanaro
Telephone: (973) 921-2768
Telecopier: (973) 206-6670
Email:        anthony.timpanaro@citi.com

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE 7 OF 12 TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT
BANK OF AMERICA, N.A.
By: /s/ Kenneth G. Wood
Title: SVP
Address for Notices:
1600 J.F. Kennedy Blvd.
11th Floor
Philadelphia, PA 19103
Attn: Kenneth G. Wood
Telephone: 267-675-0209
Telecopier: 267-675-0219
Email:        kenneth.g.wood@bankofamerica.com

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE 8 OF 12 TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT
KEYBANK NATIONAL ASSOCIATION
By: /s/ David A. Wild
Title: Vice President
Address for Notices:
127 Public Square, 6th Floor
Cleveland, OH 44114
Attn: David Wild
Telephone: (216) 689-5855
Telecopier: (216) 689-0511
Email: david_a_wild@keybank.com

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE 9 OF 12 TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT
FIFTH THIRD BANK
/s/ Jim Janovsky
By:    Jim Janovsky
Title: Vice President
Address for Notices:
Gulf Tower
707 Grant Street
Pittsburgh, PA 15219
Attn: Jim Janovsky
Telephone: (412) 291-5457
Telecopier: (412) 291-5511
Email:        jim.janovsky@53.com

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE 10 OF 12 TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT
PNC BANK, NATIONAL ASSOCIATION
By: /s/ Thomas A. Majeski
Title: Vice President
Address for Notices:
One PNC Plaza, 2nd Floor
Pittsburgh, Pennsylvania 15222
Attn: Thomas Majeski
Telephone: (412) 762-2431
Telecopier: (412) 762-4718
Email:        thomas.majeski@pnc.com

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE 11 OF 12 TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT
THE BANK OF NEW YORK
By: /s/ David J. Lenckos
Title: Vice President
Address for Notices:
45th Floor, One Mellon Center
Room 4530
Pittsburgh, Pennsylvania 15258-0001
Attn: Daniel J. Lenckos
Telephone: (412) 234-0733
Telecopier: (412) 236-1914
Email:        lenckos.dj@mellon.com

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE 12 OF 12 TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT
PEOPLE’S UNITED BANK
/s/ George F. Paik
George F. Paik
Vice President
Address for Notices:
850 Main Street RC 12-455
Bridgeport, Connecticut 06604
Attn: George F. Paik
Telephone: (203) 338-3563
Telecopier: (203) 338-7766
Email:        george.paik@peoples.com

 